UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-4603 Thrivent Series Fund, Inc. (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) David S. Royal, Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-4249 Date of fiscal year end: December 31 Date of reporting period: September 29, 2006 Item 1. Schedule of Investments Aggressive Allocation Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Value Percentage Equity Portfolios (91.0%) 1,342,457 Thrivent Partner Small Cap Growth Portfolio $16,777,360 6.2% 988,720 Thrivent Partner Small Cap Value Portfolio 17,666,153 6.5 1,282,390 Thrivent Small Cap Stock Portfolio 18,647,750 6.8 714,001 Thrivent Mid Cap Growth Portfolio 11,801,218 4.3 1,006,698 Thrivent Partner Mid Cap Value Portfolio 12,333,867 4.5 1,084,110 Thrivent Mid Cap Stock Portfolio 13,668,894 5.0 4,133,659 Thrivent Partner International Stock Portfolio 61,744,461 22.6 3,372,826 Thrivent Large Cap Growth Portfolio 53,313,581 19.5 1,580,414 Thrivent Large Cap Value Portfolio 20,116,147 7.4 2,227,130 Thrivent Large Cap Stock Portfolio 22,230,764 8.1 11,600 Thrivent Real Estate Securities Portfolio 243,592 0.1 Total Equity Portfolios (cost $241,115,955) Debt Portfolios (7.0%) 1,637,483 Thrivent High Yield Portfolio 8,179,227 3.0 550,338 Thrivent Income Portfolio 5,409,433 2.0 547,907 Thrivent Limited Maturity Bond Portfolio 5,431,621 2.0 Total Debt Portfolios (cost $19,010,450) Short-Term Investments (2.0%) 5,430,751 Thrivent Money Market Portfolio 5,430,751 2.0 Total Short-Term Investments (cost $5,430,751) Total Investments (cost $265,557,156) Other Assets and Liabilities, Net Total Net Assets Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $8,063,697 Gross unrealized depreciation (626,034) Net unrealized appreciation (depreciation) $7,437,663 Cost for federal income tax purposes $265,557,156 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 1 Moderately Aggressive Allocation Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Value Percentage Equity Portfolios (78.1%) 2,240,234 Thrivent Partner Small Cap Growth Portfolio $27,997,328 3.3% 1,646,402 Thrivent Partner Small Cap Value Portfolio 29,417,412 3.5 2,257,293 Thrivent Small Cap Stock Portfolio 32,824,205 3.9 1,468,619 Thrivent Mid Cap Growth Portfolio 24,273,773 2.9 2,065,887 Thrivent Partner Mid Cap Value Portfolio 25,310,829 3.0 2,656,878 Thrivent Mid Cap Stock Portfolio 33,498,986 3.9 8,697,698 Thrivent Partner International Stock Portfolio 129,917,513 15.4 7,794,574 Thrivent Large Cap Growth Portfolio 123,207,267 14.6 8,207,124 Thrivent Large Cap Value Portfolio 104,463,552 12.4 11,004,752 Thrivent Large Cap Stock Portfolio 109,847,234 13.0 898,347 Thrivent Real Estate Securities Portfolio 18,864,301 2.2 Total Equity Portfolios (cost $633,996,061) Debt Portfolios (18.9%) 10,042,958 Thrivent High Yield Portfolio 50,164,573 5.9 6,850,908 Thrivent Income Portfolio 67,339,630 8.0 4,237,503 Thrivent Limited Maturity Bond Portfolio 42,008,062 5.0 Total Debt Portfolios (cost $159,084,581) Short-Term Investments (3.0%) 24,984,827 Thrivent Money Market Portfolio 24,984,827 3.0 Total Short-Term Investments (cost $24,984,827) Total Investments (cost $818,065,469) Other Assets and Liabilities, Net Total Net Assets Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $26,764,960 Gross unrealized depreciation (710,937) Net unrealized appreciation (depreciation) $26,054,023 Cost for federal income tax purposes $818,065,469 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 2 Moderate Allocation Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Value Percentage Equity Portfolios (61.4%) 4,852,443 Thrivent Small Cap Stock Portfolio $70,561,320 6.8% 4,898,448 Thrivent Mid Cap Stock Portfolio 61,761,596 6.0 7,828,146 Thrivent Partner International Stock Portfolio 116,929,014 11.3 8,275,953 Thrivent Large Cap Growth Portfolio 130,816,338 12.7 7,558,016 Thrivent Large Cap Value Portfolio 96,201,456 9.3 12,436,153 Thrivent Large Cap Stock Portfolio 124,135,193 12.0 1,643,545 Thrivent Real Estate Securities Portfolio 34,512,642 3.3 Total Equity Portfolios (cost $606,307,742) Debt Portfolios (31.7%) 12,306,499 Thrivent High Yield Portfolio 61,470,963 6.0 14,585,266 Thrivent Income Portfolio 143,362,951 13.9 12,339,657 Thrivent Limited Maturity Bond Portfolio 122,327,959 11.8 Total Debt Portfolios (cost $326,623,845) Short-Term Investments (6.9%) 71,009,019 Thrivent Money Market Portfolio 71,009,019 6.9 Total Short-Term Investments (cost $71,009,019) Total Investments (cost $1,003,940,606) Other Assets and Liabilities, Net Total Net Assets Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $29,746,064 Gross unrealized depreciation (598,219) Net unrealized appreciation (depreciation) $29,147,845 Cost for federal income tax purposes $1,003,940,606 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 3 Moderately Conservative Allocation Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Value Percentage Equity Portfolios (43.6%) Thrivent Small Cap Stock Portfolio Thrivent Mid Cap Stock Portfolio Thrivent Partner International Stock Portfolio Thrivent Large Cap Growth Portfolio Thrivent Large Cap Value Portfolio Thrivent Large Cap Stock Portfolio Thrivent Real Estate Securities Portfolio Total Equity Portfolios (cost $149,588,014) Debt Portfolios (46.5%) Thrivent High Yield Portfolio Thrivent Income Portfolio Thrivent Limited Maturity Bond Portfolio Total Debt Portfolios (cost $168,429,720) Short-Term Investments (9.9%) Thrivent Money Market Portfolio Total Short-Term Investments (cost $35,743,153) Total Investments (cost $353,760,887) $361,980,436 Other Assets and Liabilities, Net Total Net Assets $361,934,102 Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $8,296,885 Gross unrealized depreciation Net unrealized appreciation (depreciation) $8,219,549 Cost for federal income tax purposes $353,760,887 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 4 Technology Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Consumer Discretionary (3.8%) 4,300 Medtronic, Inc. $199,692 2,300 Best Buy Company, Inc. $123,188 1,300 Millipore Corporation #* 79,690 2,100 Childrens Place Retail Stores, Inc. #* 134,463 2,900 Novartis AG ADR 169,476 5,800 Coldwater Creek, Inc. # 166,808 14,500 NuVasive, Inc. #* 291,595 2,400 E.W. Scripps Company * 115,032 900 Quest Diagnostics, Inc. 55,044 1,300 Harley-Davidson, Inc. * 81,575 4,100 Sanofi-Aventis ADR 182,327 1,400 Kohls Corporation # 90,888 4,900 St. Jude Medical, Inc. # 172,921 2,600 McGraw-Hill Companies, Inc. 150,878 1,100 UnitedHealth Group, Inc. 54,120 2,600 Penn National Gaming, Inc. # 94,952 11,300 Vertex Pharmaceuticals, Inc. #* 380,245 3,800 Royal Caribbean Cruises, Ltd. 147,478 700 WellPoint, Inc. # 53,935 4,200 Scientific Games Corporation #* 133,560 Total Health Care 6,100 Shuffle Master, Inc. #* 164,761 3,800 Staples, Inc. 92,454 Industrials (5.8%) 2,000 Starwood Hotels & Resorts 4,800 American Commercial Worldwide, Inc. 114,380 Lines, Inc. #* 285,360 1,800 Target Corporation 99,450 6,600 American Reprographics 4,200 Viacom, Inc. # 156,156 Company # 211,596 5,100 Walt Disney Company 157,641 3,000 American Standard Total Consumer Companies, Inc. 125,910 Discretionary 2,400 Burlington Northern Santa Fe Corporation 176,256 Consumer Staples (0.4%) 1,100 Emerson Electric Company 92,246 3,600 CVS Corporation 115,632 2,400 GATX Corporation 99,288 1,800 Wal-Mart Stores, Inc. 88,776 5,500 Gol Linhas Aereas Inteligentes Total Consumer Staples SA ADR * 188,925 12,900 Hub Group, Inc. #* 293,862 Health Care (8.9%) 5,300 Interline Brands, Inc. #* 130,804 8,000 Abbott Laboratories 388,480 5,100 Kirby Corporation # 159,783 3,400 Advanced Medical Optics, Inc. #* 134,470 11,100 Labor Ready, Inc. # 176,823 1,300 Aetna, Inc. 51,415 5,500 Laidlaw International, Inc. 150,315 1,200 AmerisourceBergen Corporation 54,240 3,700 MSC Industrial Direct Company,Inc. 150,738 4,400 Amgen, Inc. # 314,732 1,600 Rockwell Collins, Inc. * 87,744 10,700 Aspect Medical Systems, Inc. #* 182,649 8,500 Roper Industries, Inc. 380,290 900 Caremark Rx, Inc. * 51,003 3,800 URS Corporation # 147,782 500 CIGNA Corporation 58,160 5,600 Waste Management, Inc. 205,408 10,600 Conor Medsystems, Inc. #* 249,842 Total Industrials 800 Covance, Inc. # 53,104 12,600 Cubist Pharmaceuticals, Inc. #* 273,924 Information Technology (73.3%) 4,000 Cytyc Corporation # 97,920 21,900 Accenture, Ltd. * 694,449 20,900 Dexcom, Inc. #* 232,617 40,292 Adobe Systems, Inc. # 1,508,935 700 Express Scripts, Inc. #* 52,843 18,700 ADTRAN, Inc. 445,808 1,000 Fisher Scientific International, Inc. # 78,240 17,500 Agilent Technologies, Inc. # 572,075 3,400 Gilead Sciences, Inc. # 233,580 49,700 Alcatel SA ADR * 605,346 2,000 IMS Health, Inc. 53,280 26,600 Apple Computer, Inc. # 2,048,998 30,200 Keryx BioPharmaceuticals, Inc. #* 357,266 118,800 Applied Materials, Inc. 2,106,324 1,000 McKesson Corporation 52,720 25,200 aQuantive, Inc. #* 595,224 900 Medco Health Solutions, Inc. # 54,099 22,600 Autodesk, Inc. # 786,028 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 5 Technology Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.4%) Value Shares Common Stock (96.4%) Value Information Technology  continued 35,000 Red Hat, Inc. #* $737,800 8,000 Automatic Data Processing, Inc. $378,720 1 Taiwan Semiconductor 14,600 Avocent Corporation #* 439,752 Manufacturing Company, Ltd. ADR 8 77,300 BEA Systems, Inc. # 1,174,960 47,100 Tellabs, Inc. # 516,216 105,100 Cisco Systems, Inc. # 2,417,300 68,900 Texas Instruments, Inc. * 2,290,925 25,500 Citrix Systems, Inc. # 923,355 99,500 TIBCO Software, Inc. # 893,510 53,900 ECI Telecom, Ltd. # 444,675 53,500 Wind River Systems, Inc. # 572,985 122,300 EMC Corporation # 1,465,154 67,500 Yahoo!, Inc. # 1,706,400 5,600 Google, Inc. # 2,250,640 Total Information 31,950 Hyperion Solutions Technology Corporation #* 1,101,636 53,500 Informatica Corporation #* 727,065 Telecommunications Services (4.2%) 102,100 Integrated Device 12,900 America Movil SA de CV ADR 507,873 Technology, Inc. # 1,639,726 18,300 AT&T, Inc. * 595,848 109,400 Intel Corporation* 2,250,358 18,900 Verizon Communications, Inc. 701,757 42,000 Motorola, Inc. 1,050,000 29,500 Windstream Corporation * 389,105 31,600 Network Appliance, Inc. # 1,169,516 Total Telecommunications 55,600 Nokia Oyj ADR 1,094,764 Services 81,800 Novell, Inc. #* 500,616 62,800 Nuance Communications, Inc. # 513,076 Total Common Stock 36,800 NVIDIA Corporation # 1,088,912 (cost $44,898,067) 51,100 Powerwave Technologies, Inc. # 388,360 40,900 QUALCOMM, Inc. 1,486,715 Interest Maturity Shares Collateral Held for Securities Loaned (19.5%) Rate (+) Date Value 10,289,075 Thrivent Financial Securities Lending Trust 5.320% N/A $10,289,075 Total Collateral Held for Securities Loaned (cost $10,289,075) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 6 Technology Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Short-Term Investments (0.6%) Rate (+) Date Value Thrivent Money Market Portfolio 5.070% N/A $307,645 Total Short-Term Investments (at amortized cost) Total Investments (cost $55,494,787) 116.5% $61,332,465 Other Assets and Liabilities, Net (16.5%) Total Net Assets 100.0% $52,651,101 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $6,272,302 Gross unrealized depreciation Net unrealized appreciation (depreciation) $5,837,678 Cost for federal income tax purposes $55,494,787 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 7 Partner Small Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary (9.7%) Financials (9.4%) 33,730 Casual Male Retail Group, Inc. #* $463,113 10,220 Argonaut Group, Inc. #* $317,127 5,630 Childrens Place Retail Stores, Inc. # 360,489 42,973 Cohen & Steers, Inc. * 1,390,606 7,500 Crocs, Inc. #* 254,625 5,190 Corporate Office Properties Trust * 232,304 3,160 Ctrip.com International, Ltd. ADR * 142,042 11,780 Digital Realty Trust, Inc. * Ω 368,950 10,280 Guess ?, Inc. #* 498,888 6,420 East West Bancorp, Inc. * 254,296 9,330 Gymboree Corporation #* 393,539 33,652 Financial Federal Corporation * 901,874 23,370 Iconix Brand Group, Inc. #* 376,257 4,880 Greater Bay Bancorp * 137,665 15,020 Jackson Hewitt Tax Service, Inc. * 450,750 5,840 Greenhill & Company, Inc. * 391,397 10,550 Life Time Fitness, Inc. #* 488,360 14,990 Hanmi Financial Corporation * 293,804 15,380 McCormick & Schmicks Seafood 71,381 Highland Hospitality Corporation * 1,022,890 Restaurants, Inc. # 345,896 4,120 Home Properties, Inc. 235,499 4,660 Nutri/System, Inc. #* 290,271 6,750 Investment Technology 3,510 Pantry, Inc. # 198,379 Group, Inc. # 302,062 8,820 Pinnacle Entertainment, Inc. # 248,018 8,330 optionsXpress Holdings, Inc. * 232,240 7,500 Priceline.com, Inc. # 275,925 11,220 Penson Worldwide, Inc. # 201,399 6,460 Red Robin Gourmet Burgers, Inc. #* 297,871 3,940 PrivateBancorp, Inc. * 180,137 44,262 Shuffle Master, Inc. #* 1,195,517 11,800 Sunstone Hotel Investors, Inc. * 350,696 4,280 Strayer Education, Inc. * 463,139 53,444 Texas Capital Bancshares, Inc. #* 1,000,472 24,875 Tractor Supply Company #* 1,200,468 9,620 United Community Banks, Inc. * 289,081 12,590 Under Armour, Inc. #* 503,852 19,824 Wintrust Financial Corporation * 994,174 12,880 VistaPrint, Ltd. #* 334,107 Total Financials 17,770 WMS Industries, Inc. #* 519,062 Total Consumer Health Care (20.7%) Discretionary 6,340 Adams Respiratory Therapeutics, Inc. # 231,981 Consumer Staples (1.2%) 9,240 Alexion Pharmaceuticals, Inc. #* 313,975 7,200 Central Garden & Pet Company #* 347,472 97,802 American Medical Systems 2,990 Ralcorp Holdings, Inc. # 144,208 Holdings, Inc. #* 1,802,491 11,330 United Natural Foods, Inc. #* 351,117 11,470 AMN Healthcare Services, Inc. #* 272,412 17,960 Wild Oats Markets, Inc. #* 290,413 20,440 Array Biopharma, Inc. #* 174,149 Total Consumer Staples 57,828 Cambrex Corporation * 1,197,618 6,200 Conor Medsystems, Inc. #* 146,134 Energy (7.0%) 9,310 Cubist Pharmaceuticals, Inc. #* 202,399 6,780 Arena Resources, Inc. #* 217,774 9,710 Haemonetics Corporation #* 454,428 11,110 Basic Energy Services, Inc. # 271,084 27,593 HealthExtras, Inc. #* 781,158 8,600 Berry Petroleum Company * 242,176 7,000 Healthways, Inc. #* 312,200 5,190 Core Laboratories NV # 331,122 9,720 Hologic, Inc. #* 423,014 2,920 Crosstex Energy, Inc. * 261,544 3,320 ICON plc # 234,326 28,144 Dril-Quip, Inc. #* 1,904,786 43,368 Illumina, Inc. #* 1,432,879 11,800 Hornbeck Offshore Services, Inc. #* 395,300 32,487 Integra LifeSciences Holdings 13,861 Hydril Company #* 777,048 Corporation #* 1,217,613 22,864 Oil States International, Inc. #* 628,760 44,403 Inverness Medical 21,530 Parallel Petroleum Corporation #* 431,892 Innovations, Inc. #* 1,543,448 3,760 Penn Virginia Corporation * 238,422 28,430 Kensey Nash Corporation #* 832,146 38,658 Superior Energy Services, Inc. # 1,015,159 14,670 K-V Pharmaceutical Company #* 347,679 Total Energy 6,020 Kyphon, Inc. # 225,268 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 8 Partner Small Cap Growth Portflolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Health Care  continued Information Technology (29.3%) 48,513 Mentor Corporation * $2,444,569 39,410 24/7 Real Media, Inc. #* $336,561 15,440 Myogen, Inc. #* 541,635 5,550 Advent Software, Inc. #* 200,966 13,610 New River Pharmaceuticals, Inc. #* 350,185 113,653 Aeroflex, Inc. #* 1,168,353 12,640 NuVasive, Inc. #* 254,190 10,420 Altiris, Inc. # 219,758 17,400 Nuvelo, Inc. #* 317,376 34,000 Anadigics, Inc. #* 243,440 14,200 PAREXEL International 25,460 aQuantive, Inc. #* 601,365 Corporation # 469,878 40,797 Avocent Corporation #* 1,228,806 51,928 PSS World Medical, Inc. # 1,038,041 18,110 Benchmark Electronics, Inc. #* 486,797 23,880 Psychiatric Solutions, Inc. #* 814,069 16,590 Blackbaud, Inc. * 364,814 11,080 Sunrise Senior Living, Inc. #* 330,960 8,870 Blackboard, Inc. #* 235,055 3,850 Ventana Medical Systems, Inc. # 157,196 18,350 Brightpoint, Inc. #* 260,937 8,140 Wellcare Health Plans, Inc. #* 460,968 41,953 Coherent, Inc. #* 1,454,091 14,970 West Pharmaceutical Services, Inc. * 587,872 33,340 Comtech Group, Inc. #* 499,100 Total Health Care 11,720 Cymer, Inc. #* 514,625 82,469 Digital Insight Corporation #* 2,417,991 Industrials (14.6%) 12,180 Digital River, Inc. # 622,642 58,949 A.S.V., Inc. #* 878,930 9,160 Diodes, Inc. #* 395,437 43,580 AAR Corporation #*± 1,038,947 31,190 EMCORE Corporation #* 184,645 10,330 Acuity Brands, Inc. * 468,982 7,320 Equinix, Inc. #* 439,932 14,150 Administaff, Inc. * 476,855 78,480 Finisar Corporation #* 284,882 9,010 American Commercial Lines, Inc. #* 535,644 10,270 FormFactor, Inc. #* 432,675 12,070 Barnes Group, Inc. * 211,949 22,220 Foundry Networks, Inc. # 292,193 4,970 Bucyrus International, Inc. * 210,827 65,969 Global Imaging Systems, Inc. #* 1,455,936 15,920 Cenveo, Inc. #* 299,614 10,390 Heartland Payment Systems, Inc. * 270,140 26,570 CRA International, Inc. #* 1,266,326 27,752 Hyperion Solutions Corporation #* 956,889 6,540 Energy Conversion Devices, Inc. #* 242,242 26,547 Informatica Corporation #* 360,774 28,959 Forward Air Corporation * 958,253 53,005 Intermec, Inc. #* 1,397,212 46,744 Gardner Denver, Inc. #* 1,546,292 9,570 Itron, Inc. #* 534,006 10,390 General Cable Corporation #* 397,002 11,970 Kanbay International, Inc. #* 246,103 1,680 Genlyte Group, Inc. # 119,616 7,150 MICROS Systems, Inc. # 349,778 4,130 Granite Construction, Inc. 220,336 6,090 MoneyGram International, Inc. * 176,975 13,640 Hub Group, Inc. # 310,719 11,030 Nice Systems, Ltd. # 305,200 13,458 ICT Group, Inc. #* 423,523 31,760 Opsware, Inc. #* 286,158 15,587 IDEX Corporation 671,020 25,322 Par Technology Corporation #* 229,671 15,120 Infrasource Services, Inc. # 265,356 12,270 Polycom, Inc. # 300,983 17,364 Kennametal, Inc. 983,671 7,960 Quality Systems, Inc. * 308,768 3,710 Knoll, Inc. 74,942 22,220 Riverbed Technology, Inc. #* 433,290 6,350 Ladish Company, Inc. #* 183,388 19,807 Rogers Corporation #* 1,223,082 5,790 Saia, Inc. # 188,754 5,980 Silicon Laboratories, Inc. #* 185,500 37,792 Shaw Group, Inc. #* 893,403 16,170 Sohu.com, Inc. #* 356,063 12,960 SkyWest, Inc. 317,779 60,440 Sonus Networks, Inc. #* 317,914 7,070 Valmont Industries, Inc. 369,408 16,440 Tessera Technologies, Inc. #* 571,783 5,170 Washington Group 12,410 THQ, Inc. #* 362,000 International, Inc. #* 304,306 38,840 TIBCO Software, Inc. #* 348,783 6,610 Waste Connections, Inc. #* 250,585 4,920 Transaction Systems Total Industrials Architects, Inc. # 168,854 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 9 Partner Small Cap Growth Portflolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Information Technology  continued Telecommunications Services (1.7%) 23,378 Trimble Navigation, Ltd. # $1,100,636 23,930 Cogent Communications 110,416 ValueClick, Inc. #* 2,047,113 Group, Inc. #* $277,349 14,510 Varian Semiconductor Equipment 20,600 NeuStar, Inc. # 571,650 Associates, Inc. #* 532,517 10,250 SBA Communications 12,480 WebEx Communications, Inc. #* 486,970 Corporation #* 249,382 Total Information 30,340 Time Warner Telecom, Inc. #* 576,763 Technology Total Telecommunications Services Materials (1.6%) 9,180 H.B. Fuller Company 215,179 Total Common Stock 19,810 Hercules, Inc. # 312,404 (cost $85,921,402) 4,570 Oregon Steel Mills, Inc. #* 223,336 16,100 Pan American Silver Corporation #* 314,594 8,590 Rockwood Holdings, Inc. # 171,628 4,980 RTI International Metals, Inc. #* 217,028 1,630 Silgan Holdings, Inc. 61,223 Total Materials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 10 Partner Small Cap Growth Portflolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (25.8%) Rate (+) Date Value 24,831,610 Thrivent Financial Securities Lending Trust 5.320% N/A $24,831,610 Total Collateral Held for Securities Loaned (cost $24,831,610) Shares or Principal Interest Maturity Amount Short-Term Investments (6.1%) Rate (+) Date Value $2,305,000 CAFCO, LLC 5.370% 10/2/2006 $2,304,312 3,597,350 Thrivent Money Market Portfolio 5.070 N/A 3,597,350 Total Short-Term Investments (at amortized cost) Total Investments (cost $116,654,674) 127.1% Other Assets and Liabilities, Net (27.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $9,098,021 Gross unrealized depreciation (3,364,280) Net unrealized appreciation (depreciation) $5,733,741 Cost for federal income tax purposes $116,654,674 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 11 Partner Small Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Consumer Discretionary (12.4%) 40,000 Todco # $1,384,000 64,700 Aaron Rents, Inc. $1,486,806 31,000 W-H Energy Services, Inc. #* 1,285,570 29,900 Building Materials Holding 47,500 Whiting Petroleum Corporation #* 1,904,750 Corporation * 777,998 Total Energy 30,000 Cavco Industries, Inc. # 945,300 32,000 CSS Industries, Inc. * 951,040 Financials (21.9%) 45,000 Cutter & Buck, Inc. 435,150 33,000 Allied Capital Corporation * 996,930 60,500 Dixie Group, Inc. #* 902,660 8,300 American Capital Strategies, Ltd. * 327,601 44,000 Freds, Inc. 555,280 27,500 Boston Private Financial 64,500 Fuel Systems Solutions, Inc. #* 820,440 Holdings, Inc. * 766,700 51,000 Hancock Fabrics, Inc. #* 146,370 38,700 Bristol West Holdings, Inc. * 563,085 84,000 Haverty Furniture 39,600 East West Bancorp, Inc. * 1,568,556 Companies, Inc. * 1,339,800 55,900 First Financial Fund, Inc. 965,401 49,000 Journal Register Company * 277,830 51,800 First Republic Bank * 2,204,608 13,700 M/I Homes, Inc. * 484,295 68,500 Glenborough Realty Trust, Inc. * 1,762,505 27,900 Matthews International 29,400 Hercules Technology Growth Corporation * 1,026,999 Capital, Inc. 377,202 19,900 Orient Express Hotels, Ltd. * 743,862 6,800 Home Bancshares, Inc. 150,144 40,000 RARE Hospitality 12,000 iShares Russell 2000 Value * 884,400 International, Inc. # 1,222,400 9,500 Kilroy Realty Corporation 715,730 26,000 Ruby Tuesday, Inc. * 732,940 22,000 Kite Realty Group Trust * 374,880 48,400 Saga Communications, Inc. # 374,616 35,000 LaSalle Hotel Properties * 1,516,900 46,000 Shiloh Industries, Inc. #* 620,080 2,800 Markel Corporation #* 1,149,848 36,500 Stanley Furniture Company, Inc. * 777,815 22,000 Max Re Capital, Ltd. 505,120 38,000 Steak n Shake Company #* 641,820 30,000 Midland Company * 1,299,600 90,300 Stein Mart, Inc. 1,373,463 38,700 National Health Realty, Inc. * 770,517 31,000 WCI Communities, Inc. #* 540,640 54,000 Net Bank, Inc. * 326,700 35,500 Winnebago Industries, Inc. * 1,113,990 38,500 Ohio Casualty Corporation 995,995 Total Consumer 13,100 Piper Jaffray Companies # 794,122 Discretionary 22,000 Potlatch Corporation * 816,200 51,000 ProAssurance Corporation # 2,513,280 Consumer Staples (1.6%) 39,000 Sandy Spring Bancorp, Inc. 1,379,040 129,000 Alliance One International, Inc. * 528,900 38,000 Seabright Insurance Holdings # 530,860 30,500 Caseys General Stores, Inc. * 679,235 45,000 Strategic Hotel Capital, Inc. * 894,600 37,000 Nash Finch Company * 870,610 31,000 SVB Financial Group #* 1,383,840 17,000 Wild Oats Markets, Inc. #* 274,890 68,000 Texas Regional Bancshares, Inc. * 2,614,600 Total Consumer Staples 30,000 Trammell Crow Company #* 1,095,300 31,000 Washington Real Estate Energy (7.0%) Investment Trust * 1,233,800 18,600 Atwood Oceanics, Inc. # 836,442 18,500 Wintrust Financial Corporation * 927,775 12,000 Cimarex Energy Company * 422,280 Total Financials 41,600 Forest Oil Corporation #* 1,314,144 18,000 Lone Star Technologies, Inc. # 870,840 Health Care (5.7%) 65,000 Mariner Energy, Inc. #* 1,194,050 10,500 Analogic Corporation 538,860 50,300 TETRA Technologies, Inc. #* 1,215,248 14,200 Arrow International, Inc. 451,702 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 12 Partner Small Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.1%) Value Shares Common Stock (95.1%) Value Health Care  continued Information Technology (8.0%) 58,000 Capital Senior Living 27,000 ATMI, Inc. #* $784,890 Corporation #* $536,500 118,000 Brooks Automation, Inc. #* 1,539,900 65,000 Diversa Corporation #* 521,300 65,000 Catapult Communications 53,500 Myriad Genetics, Inc. #* 1,318,775 Corporation #* 543,400 21,000 National Healthcare Corporation * 1,128,330 87,000 Entegris, Inc. #* 949,170 59,200 Owens & Minor, Inc. 1,947,088 183,000 Lattice Semiconductor 31,100 Pharmion Corporation #* 670,205 Corporation #* 1,248,060 33,200 West Pharmaceutical Services, Inc. * 1,303,764 10,200 Littelfuse, Inc. #* 353,940 Total Health Care 170,000 LookSmart, Ltd. #* 499,800 56,000 Methode Electronics, Inc. 532,560 Industrials (22.4%) 115,000 MPS Group, Inc. #* 1,737,650 53,000 Accuride Corporation #* 583,530 50,400 Progress Software Corporation # 1,310,400 17,600 Ameron International Corporation 1,169,344 180,000 S1 Corporation #* 829,800 45,500 Belden CDT, Inc. * 1,739,465 41,800 SPSS, Inc. # 1,042,074 45,000 Builders Firstsource, Inc. #* 685,350 42,000 StarTek, Inc. * 523,740 53,000 C&D Technologies, Inc. * 376,300 Total Information 38,000 Circor International, Inc. * 1,160,900 Technology 40,600 Dollar Thrifty Automotive Group, Inc. #* 1,809,542 Materials (10.0%) 20,000 EDO Corporation * 457,600 40,000 Airgas, Inc. 1,446,800 54,000 Electro Rent Corporation # 918,540 29,000 AptarGroup, Inc. 1,475,520 22,500 ElkCorp * 610,875 44,000 Arch Chemicals, Inc. * 1,251,800 28,000 Franklin Electric Company, Inc. 1,487,920 16,900 Carpenter Technology 50,300 FTI Consulting, Inc. #* 1,260,518 Corporation * 1,816,919 34,300 G & K Services, Inc. * 1,249,549 16,500 Chesapeake Corporation * 236,115 63,800 Genesee & Wyoming, Inc. #* 1,481,436 10,600 Deltic Timber Corporation 505,196 20,800 Genlyte Group, Inc. # 1,480,960 20,500 Florida Rock Industries, Inc. * 793,555 30,158 GSI Group, Inc. # 282,717 58,000 Gibraltar Industries, Inc. * 1,286,440 75,000 Hub Group, Inc. # 1,708,500 32,300 Innospec, Inc. * 959,310 31,200 IDEX Corporation 1,343,160 16,100 MacDermid, Inc. 525,182 57,000 Insituform Technologies, Inc. #* 1,383,960 42,500 Metal Management, Inc. 1,183,200 61,000 JLG Industries, Inc. * 1,208,410 12,500 Minerals Technologies, Inc. * 667,500 58,000 Kirby Corporation #* 1,817,140 61,000 Myers Industries, Inc. 1,037,000 36,000 LSI Industries, Inc. 585,000 85,000 Stillwater Mining Company #* 714,000 28,000 Macquarie Infrastructure 61,000 Wausau-Mosinee Paper Company Trust 873,040 Corporation * 823,500 52,500 McGrath Rentcorp 1,344,000 Total Materials 36,500 Nordson Corporation 1,454,890 69,000 Synagro Technologies, Inc. * 291,180 T elecommunications Services (0.6%) 95,000 Vitran Corporation, Inc. # 1,757,500 103,200 Premiere Global Services, Inc. #* 895,776 28,100 Waste Connections, Inc. # 1,065,271 Total Telecommunications 44,500 Woodward Governor Company 1,492,530 Services Total Industrials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 13 Partner Small Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (95.1%) Value Utilities (5.5%) 35,500 Black Hills Corporation * $1,193,155 66,700 Cleco Corporation * 1,683,508 48,200 El Paso Electric Company # 1,076,788 51,000 Southwest Gas Corporation 1,699,320 39,500 UniSource Energy Corporation * 1,316,535 41,000 Vectren Corporation 1,100,850 Total Utilities Total Common Stock (cost $123,917,250) Interest Maturity Shares Collateral Held for Securities Loaned (25.8%) Rate (+) Date Value 38,113,283 Thrivent Financial Securities Lending Trust 5.320% N/A $38,113,283 Total Collateral Held for Securities Loaned (cost $38,113,283) Shares or Principal Interest Maturity Amount Short-Term Investments (5.5%) Rate (+) Date Value $2,255,000 CAFCO, LLC 5.370% 10/2/2006 $2,254,327 5,899,089 Thrivent Money Market Portfolio 5.070 N/A 5,899,089 Total Short-Term Investments (at amortized cost) Total Investments (cost $170,183,949) 126.4% Other Assets and Liabilities, Net (26.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $23,151,767 Gross unrealized depreciation (6,511,621) Net unrealized appreciation (depreciation) $16,640,146 Cost for federal income tax purposes $170,183,949 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 14 Small Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (92.1%) Value Shares Common Stock (92.1%) Value Consumer Discretionary (11.7%) Energy (4.7%) 32,100 AnnTaylor Stores Corporation # $1,343,706 25,400 Cimarex Energy Company * $893,826 26,700 Autoliv, Inc. 1,471,437 53,700 Denbury Resources, Inc. #* 1,551,930 24,200 Childrens Place Retail 29,400 Energy Transfer Partners, LP * 1,362,102 Stores, Inc. #* 1,549,526 50,800 Frontier Oil Corporation є 1,350,264 46,300 Coldwater Creek, Inc. #* 1,331,588 78,100 Global Industries, Ltd. #* 1,215,236 33,500 Desarrolladora Homex ADR #* 1,264,960 77,100 Key Energy Services, Inc. # 1,048,560 38,800 DreamWorks Animation 21,700 Lufkin Industries, Inc. 1,148,364 SKG, Inc. #* 966,508 28,400 Oil States International, Inc. # 781,000 39,300 DSW, Inc. #* 1,237,950 17,800 Overseas Shipholding Group, Inc. * 1,099,506 33,000 GameStop Corporation #* 1,527,240 18,300 Peabody Energy Corporation 673,074 48,700 Genesco, Inc. #* 1,678,689 8,200 Penn Virginia Corporation * 519,962 63,700 Gentex Corporation * 905,177 50,900 Petrohawk Energy Corporation #* 528,342 65,026 Golf Galaxy, Inc. #* 845,338 16,400 Petroleum Development 101,300 Imax Corporation #* 495,357 Corporation #* 654,196 109,900 Interface, Inc. # 1,415,512 46,850 Range Resources Corporation 1,182,494 46,425 Joseph A. Bank Clothiers, Inc. #* 1,390,893 58,000 Superior Energy Services, Inc. # 1,523,080 21,800 Laureate Education, Inc. # 1,043,348 25,800 Teekay Shipping Corporation * 1,060,638 33,800 Life Time Fitness, Inc. #* 1,564,602 22,100 Todco #* 764,660 30,400 Meredith Corporation 1,499,632 28,200 World Fuel Services Corporation * 1,140,690 35,500 Modine Manufacturing Company * 863,715 Total Energy 29,800 Nordstrom, Inc. * 1,260,540 60,400 Penn National Gaming, Inc. #* 2,205,808 Financials (19.3%) 51,800 Pool Corporation * 1,994,300 33,150 Affiliated Managers Group, Inc. #* 3,318,646 87,400 Quiksilver, Inc. #* 1,061,910 17,000 Alabama National BanCorporation 1,160,250 38,100 R.H. Donnelley Corporation #* 2,015,490 22,900 Alexandria Real Estate 41,600 Red Robin Gourmet Equities, Inc. * 2,148,020 Burgers, Inc. #* 1,918,176 15,100 Apartment Investment & 70,300 Scientific Games Corporation #* 2,235,540 Management Company * 821,591 58,425 Shuffle Master, Inc. #* 1,578,059 59,550 Argonaut Group, Inc. # 1,847,836 92,400 Sonic Corporation # 2,089,164 98,600 Ashford Hospitality Trust * 1,176,298 43,100 Steiner Leisure, Ltd. # 1,812,355 93,000 Assured Guaranty, Ltd. 2,411,490 145,900 Texas Roadhouse, Inc. #* 1,791,652 79,050 BioMed Realty Trust, Inc. 2,398,377 27,800 Tractor Supply Company #* 1,341,628 41,018 BOK Financial Corporation 2,157,547 86,500 Wolverine World Wide, Inc. 2,448,815 112,000 Cardinal Financial Corporation * 1,227,520 Total Consumer 62,400 Center Financial Corporation * 1,483,872 Discretionary 45,000 Cullen/Frost Bankers, Inc. * 2,601,900 28,800 Delphi Financial Group, Inc. 1,148,544 Consumer Staples (2.3%) 75,100 Dollar Financial Corporation # 1,638,682 117,200 Caseys General Stores, Inc. 2,610,044 41,000 EastGroup Properties, Inc. * 2,044,260 40,200 Central Garden & Pet Company #* 1,940,052 35,900 Endurance Specialty 26,900 Dean Foods Company #* 1,130,338 Holdings, Ltd. 1,265,834 52,500 Elizabeth Arden, Inc. #* 848,400 68,400 FelCor Lodging Trust, Inc. * 1,371,420 42,500 Performance Food Group 28,700 First Community Bancorp, Inc. 1,605,765 Company #* 1,193,825 38,200 Greenhill & Company, Inc. * 2,560,164 57,850 Reddy Ice Holdings, Inc. 1,399,970 117,550 HCC Insurance Holdings, Inc. * 3,865,044 Total Consumer Staples 37,000 Home Properties, Inc. 2,114,920 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 15 Small Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (92.1%) Value Shares Common Stock (92.1%) Value Financials  continued 9,800 Intuitive Surgical, Inc. #* $1,033,410 35,100 iShares Russell Microcap 56,800 inVentiv Health, Inc. # 1,819,304 Index Fund * $1,876,095 44,900 LifePoint Hospitals, Inc. #* 1,585,868 38,656 Mercantile Bank Corporation 1,528,845 135,800 NeoPharm, Inc. #* 658,630 40,500 Mid-America Apartment 47,500 NuVasive, Inc. #* 955,225 Communities, Inc. 2,479,410 38,000 Pediatrix Medical Group, Inc. # 1,732,800 70,000 Nationwide Health 48,300 Pharmaceutical Product Properties, Inc. 1,871,800 Development, Inc. 1,723,827 100,450 Nexity Financial Corporation # 1,110,977 126,700 PSS World Medical, Inc. #* 2,532,733 73,600 Philadelphia Consolidated 49,500 Psychiatric Solutions, Inc. #* 1,687,455 Holding Corporation #* 2,927,808 28,700 ResMed, Inc. #* 1,155,175 42,300 Piper Jaffray Companies # 2,564,226 152,500 Savient Pharmaceuticals, Inc. #* 992,775 78,200 Platinum Underwriters 23,800 Sierra Health Services, Inc. # 900,592 Holdings, Ltd. 2,410,906 22,300 Triad Hospitals, Inc. # 981,869 93,100 PowerShares Zacks Micro 28,200 Universal Health Services, Inc. 1,690,026 Cap Portfolio 1,524,978 42,100 Varian, Inc. # 1,931,127 46,700 ProAssurance Corporation #* 2,301,376 59,700 VCA Antech, Inc. # 2,152,782 14,800 Selective Insurance Group, Inc. * 778,628 38,800 Ventana Medical Systems, Inc. #* 1,584,204 19,300 Senior Housing Property Trust 411,862 31,900 Vertex Pharmaceuticals, Inc. #* 1,073,435 14,700 SL Green Realty Corporation * 1,641,990 28,100 Wellcare Health Plans, Inc. #* 1,591,303 36,800 Sovran Self Storage, Inc. 2,044,240 Total Health Care 111,500 Sterling Bancshares, Inc. 2,257,875 75,500 Strategic Hotel Capital, Inc. * 1,500,940 Industrials (16.9%) 29,900 Tower Group, Inc. * 997,165 31,200 American Commercial 58,700 U-Store-It Trust * 1,259,702 Lines, Inc. #* 1,854,840 61,350 Virginia Commerce 107,600 Baldor Electric Company * є 3,317,308 Bancorp, Inc. #* 1,361,970 99,975 Beacon Roofing Supply, Inc. #* 2,023,494 73,103 Washington Federal, Inc. * 1,640,431 49,100 DRS Technologies, Inc. * 2,144,197 18,300 Westamerica Bancorporation * 924,333 46,600 ElkCorp * 1,265,190 Total Financials 88,300 Gardner Denver, Inc. # 2,920,964 59,400 GATX Corporation * 2,457,378 Health Care (11.6%) 90,825 Genesee & Wyoming, Inc. #* 2,108,956 29,100 ArthroCare Corporation #* 1,363,626 52,700 Genlyte Group, Inc. # 3,752,240 89,000 BioMarin Pharmaceutical, Inc. #* 1,266,470 78,400 Hub Group, Inc. # 1,785,952 41,400 Conor Medsystems, Inc. #* 975,798 58,700 Huron Consulting Group, Inc. #* 2,301,040 22,300 Covance, Inc. # 1,480,274 53,700 IDEX Corporation 2,311,785 38,800 Cubist Pharmaceuticals, Inc. #* 843,512 105,300 Interline Brands, Inc. #* 2,598,804 50,300 Dade Behring Holdings, Inc. 2,020,048 24,300 Jacobs Engineering Group, Inc. # 1,815,939 106,500 Dexcom, Inc. #* 1,185,345 79,400 JB Hunt Transport Services, Inc. * 1,649,138 41,100 Digene Corporation #* 1,773,465 76,800 JetBlue Airways Corporation #* 711,936 39,100 Endo Pharmaceutical 73,900 Kirby Corporation #* 2,315,287 Holdings, Inc. # 1,272,705 103,600 Labor Ready, Inc. # 1,650,348 34,000 Genesis Healthcare Corporation # 1,619,420 32,300 Landstar System, Inc. * 1,379,210 28,600 Henry Schein, Inc. #* 1,434,004 46,100 Manitowoc Company, Inc. 2,064,819 151,500 Indevus Pharmaceuticals, Inc. #* 896,880 57,900 McGrath Rentcorp * 1,482,240 43,400 Integra LifeSciences 33,700 MSC Industrial Direct Holdings Corporation #* 1,626,632 Company, Inc. 1,372,938 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 16 Small Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (92.1%) Value Shares Common Stock (92.1%) Value Industrials  continued 81,300 Parametric Technology 40,800 Oshkosh Truck Corporation $2,059,176 Corporation # $1,419,498 86,000 Pacer International, Inc. 2,387,360 101,400 Photronics, Inc. #* 1,432,782 47,800 Pall Corporation 1,472,718 40,400 Polycom, Inc. # 991,012 65,800 Roper Industries, Inc. * 2,943,892 147,700 Powerwave Technologies, Inc. #* 1,122,520 79,200 SkyWest, Inc. * 1,941,984 44,900 Progress Software Corporation # 1,167,400 66,400 Standard Parking Corporation #* 2,083,632 72,800 QLogic Corporation # 1,375,920 88,800 URS Corporation # 3,453,432 34,300 Red Hat, Inc. #* 723,044 64,800 Waste Connections, Inc. #* 2,456,568 120,300 Sapient Corporation #* 655,635 62,500 Watson Wyatt Worldwide, Inc. 2,557,500 66,600 ScanSource, Inc. #* 2,019,978 Total Industrials 70,500 Silicon Image, Inc. #* 896,760 217,900 STATS ChipPAC, Ltd. #* 1,309,579 Information Technology (17.5%) 110,300 Stellent, Inc. 1,195,652 31,400 ADTRAN, Inc. 748,576 47,900 Sybase, Inc. #* 1,161,096 56,300 Avnet, Inc. # 1,104,606 166,800 TIBCO Software, Inc. # 1,497,864 58,900 Avocent Corporation # 1,774,068 58,300 Trimble Navigation, Ltd. # 2,744,764 118,200 Axcelis Technologies, Inc. #* 834,492 49,900 Varian Semiconductor Equipment 98,800 BEA Systems, Inc. #* 1,501,760 Associates, Inc. # 1,831,330 103,600 Benchmark Electronics, Inc. #* 2,784,768 50,200 ViaSat, Inc. # 1,259,016 238,900 Brocade Communications #* 1,686,634 224,400 Vitria Technology, Inc. #* 603,636 139,100 webMethods, Inc. #* 1,064,115 43,200 Business Objects SA ADR #* 1,472,688 132,500 Wind River Systems, Inc. #* 1,419,075 20,900 CACI International, Inc. #* 1,149,709 39,400 Zebra Technologies Corporation #* 1,408,156 99,200 CNET Networks, Inc. #* 950,336 Total Information 28,300 Cymer, Inc. #* 1,242,653 Technology 40,600 Cypress Semiconductor Corporation #* 721,462 Materials (5.1%) 21,650 Diodes, Inc. #* 934,630 66,700 Airgas, Inc. Є 2,412,539 131,700 ECI Telecom, Ltd. # 1,086,525 36,900 Albemarle Corporation * 2,004,777 187,100 Entrust, Inc. #* 647,366 56,100 Bemis Company, Inc. * 1,843,446 49,900 Euronet Worldwide, Inc. #* 1,225,045 19,000 Century Aluminum Company #* 639,350 17,500 F5 Networks, Inc. #* 940,100 52,200 Commercial Metals Company 1,061,226 51,000 Fairchild Semiconductor 24,100 Eagle Materials, Inc. * 811,688 International, Inc. #* 953,700 26,200 FMC Corporation 1,678,634 47,100 FLIR Systems, Inc. #* 1,279,236 47,300 Lubrizol Corporation 2,163,029 46,400 Global Payments, Inc. 2,042,064 41,100 Pactiv Corporation #* 1,168,062 54,800 Hyperion Solutions Corporation # 1,889,504 104,300 RPM International, Inc. * 1,980,657 78,000 Informatica Corporation #* 1,060,020 17,900 RTI International Metals, Inc. #* 780,082 120,700 Insight Enterprises, Inc. # 2,487,627 47,200 Silgan Holdings, Inc. 1,772,832 107,800 Integrated Device 36,800 Steel Dynamics, Inc. * 1,856,560 Technology, Inc. #* 1,731,268 Total Materials 113,800 Ixia #* 1,013,958 70,700 J2 Global Communication, Inc. #* 1,920,919 Telecommunications Services (0.9%) 46,900 Kronos, Inc. # 1,598,821 97,250 Iowa Telecommunications 101,900 Micrel, Inc. # 977,221 Services, Inc. * 1,924,578 53,600 MoneyGram International, Inc. 1,557,616 113,850 Windstream Corporation * 1,501,682 132,000 MPS Group, Inc. # 1,994,520 Total Telecommunications 10,000 Nanometrics, Inc. # 92,500 Services The accompanying Notes to Schedule of Investments are an integral part of this schedule. 17 Small Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (92.1%) Value Shares Common Stock (92.1%) Value Utilities (2.1%) 43,700 Vectren Corporation $1,173,345 20,400 AGL Resources, Inc. * $744,600 42,100 Westar Energy, Inc. 989,771 50,500 Aqua America, Inc. * 1,107,970 Total Utilities 38,600 Energen Corporation * 1,616,182 53,100 Piedmont Natural Gas Total Common Stock Company, Inc. * 1,343,961 (cost $313,824,134) 47,700 PNM Resources, Inc. * 1,315,089 Interest Maturity Shares Collateral Held for Securities Loaned (25.3%) Rate (+) Date Value 99,408,722 Thrivent Financial Securities Lending Trust 5.320% N/A $99,408,722 Total Collateral Held for Securities Loaned (cost $99,408,722) Shares or Principal Interest Maturity Amount Short-Term Investments (7.0%) Rate (+) Date Value $892,000 Amsterdam Funding Corporation 5.320% 10/10/2006 $890,682 13,080,000 CAFCO, LLC 5.370 10/2/2006 13,076,098 700,000 Federal National Mortgage Association є 5.270 2/7/2007 687,431 12,995,863 Thrivent Money Market Portfolio 5.070 N/A 12,995,863 Total Short-Term Investments (cost $27,649,622) Total Investments (cost $440,882,478) 124.4% Other Assets and Liabilities, Net (24.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 7 December 2006 $2,578,410 $2,562,350 ($16,060) # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Є At September 29, 2006, $687,431 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $3,824,463 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $57,101,794 Gross unrealized depreciation (8,598,503) Net unrealized appreciation (depreciation) $48,503,291 Cost for federal income tax purposes $440,882,478 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 18 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Consumer Discretionary (15.2%) 12,600 Keystone Automotive 10,200 4Kids Entertainment, Inc. #* $168,300 Industries, Inc. #* $479,052 37,475 Aaron Rents, Inc. * Є 861,176 20,500 K-Swiss, Inc. * 616,230 24,450 ADVO, Inc. 684,111 13,200 Landrys Restaurants, Inc. * 397,980 22,500 Arbitron, Inc. * 832,725 39,900 La-Z-Boy, Inc. * 557,004 9,700 Arctic Cat, Inc. * 161,020 10,900 Lenox Group, Inc. # 65,945 11,300 Ashworth, Inc. #* 77,405 11,100 Libbey, Inc. * 124,209 14,000 Audiovox Corporation # 194,880 50,500 Live Nation, Inc. #* 1,031,210 28,100 Aztar Corporation #* 1,489,581 34,600 LKQ Corporation #* 760,162 9,200 Bassett Furniture Industries, Inc. 149,408 14,300 Lone Star Steakhouse & 22,050 Brown Shoe Company, Inc. * 790,272 Saloon, Inc. 397,111 22,300 Building Materials 9,400 M/I Homes, Inc. * 332,290 Holding Corporation * 580,246 16,600 Marcus Corporation* 381,302 24,300 Cato Corporation 532,413 14,500 MarineMax, Inc. #* 369,025 25,725 CEC Entertainment, Inc. # 810,595 40,900 Mens Wearhouse, Inc. * 1,521,889 59,000 Champion Enterprises, Inc. #* 407,100 16,900 Meritage Homes Corporation #* 703,209 18,000 Childrens Place Retail Stores, Inc. # 1,152,540 9,300 Midas, Inc. # 192,324 28,825 Christopher & Banks Corporation * 849,761 20,700 Monaco Coach Corporation * 230,598 12,100 Coachmen Industries, Inc. * 130,801 21,300 Multimedia Games, Inc. #* 193,404 17,000 Cost Plus, Inc. #* 203,490 3,800 National Presto Industries, Inc. * 210,026 4,100 CPI Corporation 199,014 25,400 Nautilus Group, Inc. * 349,250 25,800 Crocs, Inc. # 875,910 3,720 NVR, Inc. #* 1,990,200 8,400 Deckers Outdoor Corporation # 397,488 17,900 OCharleys, Inc. # 339,563 35,100 Dress Barn, Inc. #* 765,882 11,800 Oxford Industries, Inc. * 506,338 14,300 Drew Industries, Inc. #* 361,218 20,400 P.F. Changs China Bistro, Inc. #* 708,084 25,450 Ethan Allen Interiors, Inc. * 882,097 24,200 Panera Bread Company #* 1,409,650 32,600 Finish Line, Inc. * 411,412 18,500 Papa Johns International, Inc. #* 668,035 49,300 Fleetwood Enterprises, Inc. #* 331,789 41,900 Pep Boys - Manny, Moe & Jack * 538,415 34,837 Fossil, Inc. #* 750,389 18,700 PetMed Express, Inc. #* 195,228 30,750 Freds, Inc. * 388,065 42,700 Phillips-Van Heusen Corporation * 1,783,579 17,600 Genesco, Inc. #* 606,672 37,000 Pinnacle Entertainment, Inc. # 1,040,440 18,500 Group 1 Automotive, Inc. * 923,150 31,200 Polaris Industries, Inc. * 1,283,880 22,500 Guitar Center, Inc. #* 1,005,300 39,912 Pool Corporation* 1,536,612 24,600 Gymboree Corporation #* 1,037,628 7,300 Pre-Paid Legal Services, Inc. * 289,591 14,800 Hancock Fabrics, Inc. #* 42,476 92,800 Quiksilver, Inc. #* 1,127,520 17,500 Haverty Furniture Companies, Inc. * 279,125 59,400 Radio One, Inc. #* 371,250 24,650 Hibbett Sporting Goods, Inc. #* 645,337 26,250 RARE Hospitality 34,075 Hot Topic, Inc. #* 379,596 International, Inc. # 802,200 12,300 IHOP Corporation* 570,105 16,100 RC2 Corporation # 539,833 36,700 Interface, Inc. #* 472,696 12,800 Red Robin Gourmet 27,300 Jack in the Box, Inc. # 1,424,514 Burgers, Inc. #* 590,208 21,200 JAKKS Pacific, Inc. #* 377,996 9,000 Russ Berrie and Company, Inc. #* 137,160 18,930 Jo-Ann Stores, Inc. #* 316,510 32,600 Ryans Restaurant Group, Inc. # 517,362 13,875 Joseph A. Bank Clothiers, Inc. #* 415,695 41,450 Select Comfort Corporation #* 906,926 36,400 K2, Inc. #* 426,972 26,925 Shuffle Master, Inc. #* 727,244 20,000 Kellwood Company * 576,600 19,100 Skechers USA, Inc. #* 449,041 5,300 Skyline Corporation 202,513 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 19 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Consumer Discretionary  continued 43,200 Playtex Products, Inc. #* $578,880 23,200 Sonic Automotive, Inc. * $535,688 20,500 Ralcorp Holdings, Inc. # 988,715 65,852 Sonic Corporation #* 1,488,914 12,200 Sanderson Farms, Inc. * 394,792 20,500 Stage Stores, Inc. 601,470 29,200 Spectrum Brands, Inc. #* 246,448 15,600 Stamps.com, Inc. #* 297,336 24,100 TreeHouse Foods, Inc. # 569,965 9,200 Standard Motor Products, Inc. 110,308 32,600 United Natural Foods, Inc. #* 1,010,274 49,800 Standard Pacific Corporation * 1,170,300 7,100 USANA Health Sciences, Inc. #* 316,589 21,717 Steak n Shake Company #* 366,800 13,070 WD-40 Company * 466,207 20,900 Stein Mart, Inc. 317,889 Total Consumer Staples 28,200 Stride Rite Corporation * 393,672 16,900 Sturm, Ruger & Company, Inc. #* 130,806 Energy (7.6%) 17,700 Superior Industries 20,900 Atwood Oceanics, Inc. #* 939,873 International, Inc. * 297,183 18,100 Bristow Group, Inc. # 622,640 26,600 Tractor Supply Company #* 1,283,716 37,200 Cabot Oil & Gas Corporation * 1,782,996 47,800 Triarc Companies, Inc. * 722,736 15,700 Carbo Ceramics, Inc. * 565,671 22,900 Tuesday Morning Corporation * 317,852 63,800 Cimarex Energy Company * 2,245,122 25,300 Tween Brands, Inc. #* 951,280 9,000 Dril-Quip, Inc. #* 609,120 17,800 Universal Technical 86,500 Frontier Oil Corporation * 2,299,170 Institute, Inc. #* 318,442 70,615 Helix Energy Solutions 7,500 Vertrue, Inc. #* 294,900 Group, Inc. #* 2,358,528 24,100 Winnebago Industries, Inc. * 756,258 15,600 Hydril Company #* 874,536 18,000 WMS Industries, Inc. #* 525,780 53,900 Input/Output, Inc. #* 535,227 42,700 Wolverine World Wide, Inc. * 1,208,837 23,800 Lone Star Technologies, Inc. # 1,151,444 37,100 Zale Corporation #* 1,029,154 11,500 Lufkin Industries, Inc. * 608,580 Total Consumer 61,900 Massey Energy Company * 1,296,186 Discretionary 28,500 Maverick Tube Corporation #* 1,847,655 17,400 NS Group, Inc. # 1,123,170 Consumer Staples (3.9%) 41,800 Oceaneering International, Inc. # 1,287,440 67,200 Alliance One International, Inc. * 275,520 14,400 Penn Virginia Corporation 913,104 14,300 American Italian 12,400 Petroleum Development Pasta Company #* 111,254 Corporation # 494,636 38,900 Caseys General Stores, Inc. Є 866,303 16,650 SEACOR Holdings, Inc. #* 1,373,625 56,700 Corn Products International, Inc. 1,845,018 42,300 St. Mary Land & 27,600 Delta & Pine Land Company * 1,117,800 Exploration Company * 1,552,833 40,150 Flowers Foods, Inc. * 1,079,232 21,400 Stone Energy Corporation #* 866,272 15,100 Great Atlantic & Pacific Tea 22,500 Swift Energy Company #* 940,950 Company, Inc. * 363,608 55,350 TETRA Technologies, Inc. #* 1,337,256 29,600 Hain Celestial Group, Inc. #* 756,576 35,700 Unit Corporation # 1,641,129 46,900 Hansen Natural Corporation #* 1,523,312 27,600 Veritas DGC, Inc. # 1,816,632 10,600 J & J Snack Foods Corporation 329,660 23,100 W-H Energy Services, Inc. #* 957,957 23,800 Lance, Inc. * 524,076 21,800 World Fuel Services Corporation * 881,810 22,000 Longs Drug Stores Corporation * 1,012,220 Total Energy 10,300 Nash Finch Company * 242,359 43,500 NBTY, Inc. # 1,273,245 Financials (16.2%) 10,700 Peets Coffee & Tea, Inc. #* 267,607 24,600 Acadia Realty Trust * 627,300 26,800 Performance Food 14,100 Anchor BanCorp Wisconsin, Inc. 402,696 Group Company #* 752,812 46,500 Bank Mutual Corporation 564,045 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 20 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Financials  continued 41,000 Lexington Corporate 35,600 BankAtlantic Bancorp, Inc. * $506,232 Properties Trust $868,380 24,700 BankUnited Financial 15,900 LTC Properties, Inc. * 385,575 Corporation * 643,929 21,700 MAF Bancorp, Inc. 895,993 28,200 Boston Private Financial 18,600 Mid-America Apartment Holdings, Inc. * 786,216 Communities, Inc. 1,138,692 47,600 Brookline Bancorp, Inc. * 654,500 16,100 Nara Bancorp, Inc. 294,469 22,800 Cash America International, Inc. * 891,024 44,900 National Retail Properties, Inc. * 969,840 23,600 Central Pacific 35,050 New Century Financial Corporation * 863,288 Financial Corporation * 1,377,816 35,518 Chittenden Corporation 1,019,011 11,000 Parkway Properties, Inc. * 511,390 35,500 Colonial Properties Trust 1,697,255 43,900 Philadelphia Consolidated 23,100 Community Bank System, Inc. * 511,896 Holding Corporation #* 1,746,342 33,165 Delphi Financial Group, Inc. 1,322,620 16,100 Piper Jaffray Companies # 975,982 21,275 Dime Community Bancshares * 313,381 12,300 Portfolio Recovery Associates, Inc. #* 539,601 15,065 Downey Financial Corporation * 1,002,425 16,600 Presidential Life Corporation * 371,342 47,100 East West Bancorp, Inc. * 1,865,631 13,800 PrivateBancorp, Inc. * 630,936 18,200 EastGroup Properties, Inc. * 907,452 25,700 ProAssurance Corporation #* 1,266,496 20,500 Entertainment Properties Trust 1,011,060 20,000 Prosperity Bancshares, Inc. * 680,800 17,900 Essex Property Trust, Inc. * 2,173,060 25,364 Provident Bankshares Corporation 939,736 16,900 Fidelity Bankshares, Inc. * 659,269 12,400 PS Business Parks, Inc. * 747,720 21,050 Financial Federal Corporation * 564,140 57,629 Republic Bancorp, Inc. * 768,195 62,300 First BanCorp 689,038 20,600 Rewards Network, Inc. #* 100,322 48,400 First Commonwealth 15,900 RLI Corporation * 807,561 Financial Corporation * 630,652 11,000 Safety Insurance Group, Inc. * 535,260 10,100 First Indiana Corporation * 262,701 7,800 SCPIE Holdings, Inc. #* 183,612 38,612 First Midwest Bancorp, Inc. * 1,463,009 22,600 Selective Insurance Group, Inc. 1,188,986 20,400 First Republic Bank * 868,224 49,400 Senior Housing Property Trust * 1,054,196 12,900 FirstFed Financial Corporation #* 731,688 58,000 South Financial Group, Inc. * 1,509,740 30,000 Flagstar Bancorp, Inc. * 436,500 14,000 Sovran Self Storage, Inc. 777,700 18,100 Franklin Bank Corporation #* 359,828 14,500 Sterling Bancorp 285,070 52,200 Fremont General Corporation * 730,278 35,400 Sterling Bancshares, Inc. 716,850 25,100 Glacier Bancorp, Inc. * 857,667 28,515 Sterling Financial Corporation * 924,741 24,900 Glenborough Realty Trust, Inc. * 640,677 14,100 Stewart Information 31,800 Hanmi Financial Corporation * 623,280 Services Corporation 490,257 15,300 Harbor Florida Bancshares, Inc. 677,943 40,000 Susquehanna Bancshares, Inc. 977,600 27,500 Hilb, Rogal and Hobbs Company 1,172,875 12,351 SWS Group, Inc. * 307,416 15,865 Independent Bank Corporation * 385,202 19,700 Tradestation Group, Inc. #* 296,879 15,700 Infinity Property & 57,982 TrustCo Bank Corporation NY * 628,525 Casualty Corporation 645,741 73,000 UCBH Holdings, Inc. * 1,274,580 33,400 Investment Technology 44,600 Umpqua Holdings Corporation * 1,275,560 Group, Inc. # 1,494,650 28,500 United Bankshares, Inc. 1,060,770 14,500 Irwin Financial Corporation * 283,620 16,300 United Fire & Casual Company * 510,190 25,000 Kilroy Realty Corporation 1,883,500 50,800 Whitney Holding Corporation є 1,817,116 40,700 LaBranche & Company, Inc. #* 422,059 12,000 Wilshire Bancorp, Inc. * 228,480 13,200 LandAmerica Financial Group, Inc. * 868,428 19,800 Wintrust Financial Corporation є 992,970 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 21 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Financials  continued 30,265 Intermagnetics General 14,212 World Acceptance Corporation #* $625,044 Corporation #* $818,668 28,500 Zenith National 24,600 Invacare Corporation 578,592 Insurance Corporation * 1,136,865 22,600 inVentiv Health, Inc. # 723,878 Total Financials 9,400 Kendle International, Inc. # 300,988 9,000 Kensey Nash Corporation #* 263,430 Health Care (11.4%) 16,050 LCA-Vision, Inc. * 663,026 33,000 Alpharma, Inc. 771,870 16,300 Matria Healthcare, Inc. #* 452,977 12,500 Amedisys, Inc. #* 495,875 32,000 Mentor Corporation * 1,612,480 53,900 American Medical Systems 16,500 Meridian Bioscience, Inc. 387,915 Holdings, Inc. #* 993,377 21,200 Merit Medical Systems, Inc. #* 287,896 40,100 AMERIGROUP Corporation #* 1,184,955 60,500 MGI Pharma, Inc. #* 1,041,205 23,050 AmSurg Corporation #* 513,093 18,300 Noven Pharmaceuticals, Inc. #* 441,396 10,700 Analogic Corporation * 549,124 26,500 Odyssey Healthcare, Inc. #* 375,770 21,700 ArQule, Inc. #* 91,357 13,400 Osteotech, Inc. #* 54,806 20,400 ArthroCare Corporation #* 955,944 31,100 Owens & Minor, Inc. 1,022,879 18,300 BioLase Technology, Inc. #* 114,375 13,600 Palomar Medical 13,400 Biosite, Inc. #* 619,482 Technologies, Inc. #* 573,920 13,300 Bradley Pharmaceuticals, Inc. #* 211,736 20,800 PAREXEL International 20,800 Cambrex Corporation 430,768 Corporation #* 688,272 33,300 Centene Corporation #* 547,452 37,400 Pediatrix Medical Group, Inc. # Є 1,705,440 49,800 Cerner Corporation #* 2,260,920 25,687 Per-Se Technologies, Inc. #* 585,150 20,200 Chemed Corporation * 651,652 14,300 Pharmnet Development Group #* 277,849 10,900 CNS, Inc. * 307,707 17,800 PolyMedica Corporation * 762,018 21,550 CONMED Corporation # 454,920 13,300 Possis Medical, Inc. #* 131,005 26,500 Connetics Corporation #* 288,850 43,900 Regeneron Pharmaceuticals, Inc. #* 688,791 34,600 Cooper Companies, Inc. * 1,851,100 13,300 RehabCare Group, Inc. # 174,230 16,900 Cross Country Healthcare, Inc. #* 287,300 56,000 Respironics, Inc. # 2,162,160 17,250 CryoLife, Inc. #* 111,262 35,700 Savient Pharmaceuticals, Inc. #* 232,407 16,700 Cyberonics, Inc. #* 292,751 22,800 Sciele Pharma, Inc. #* 429,552 9,900 Datascope Corporation 331,353 43,300 Sierra Health Services, Inc. #* 1,638,472 33,700 Dendrite International, Inc. # 329,586 34,500 Sunrise Senior Living, Inc. #* 1,030,515 15,500 Dionex Corporation #* 789,570 12,400 SurModics, Inc. #* 435,488 17,700 DJO, Inc. #* 735,081 24,800 Theragenics Corporation #* 71,424 21,097 Enzo Biochem, Inc. #* 257,172 34,350 United Surgical Partners 15,100 Genesis Healthcare Corporation #* 719,213 International, Inc. #* 852,910 21,000 Gentiva Health Services, Inc. #* 345,240 25,000 Viasys Healthcare, Inc. # 681,000 16,900 Greatbatch Technologies, Inc. #* 382,278 6,100 Vital Signs, Inc. * 345,321 20,800 Haemonetics Corporation #* 973,440 Total Health Care 26,600 Healthways, Inc. #* 1,186,360 40,600 Hologic, Inc. #* 1,766,912 Industrials (16.6%) 51,400 Hooper Holmes, Inc. 173,218 17,500 A.O. Smith Corporation * 690,025 11,200 ICU Medical, Inc. #* 509,376 15,900 A.S.V., Inc. #* 237,069 24,000 IDEXX Laboratories, Inc. # 2,187,360 28,200 AAR Corporation #* 672,288 52,175 Immucor, Inc. # 1,169,242 33,700 ABM Industries, Inc. * 632,212 15,600 Integra LifeSciences Holdings 33,800 Acuity Brands, Inc. Є 1,534,520 Corporation #* 584,688 18,800 Administaff, Inc. * 633,560 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 22 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Industrials  continued 18,600 Kaman Corporation * $334,986 22,500 Albany International Corporation * $715,950 58,300 Kansas City Southern, Inc. #* 1,592,173 7,400 Angelica Corporation * 125,874 21,800 Kaydon Corporation * 807,036 21,800 Apogee Enterprises, Inc. 331,578 40,900 Kirby Corporation #* 1,281,397 29,350 Applied Industrial 44,450 Knight Transportation, Inc. * 753,428 Technologies, Inc. * 716,140 40,700 Labor Ready, Inc. #* 648,351 9,200 Applied Signal Technology, Inc. * 136,528 44,400 Landstar System, Inc. * 1,895,880 19,400 Arkansas Best Corporation * 834,782 3,600 Lawson Products, Inc. * 150,912 23,200 Armor Holdings, Inc. #* 1,330,056 46,436 Lennox International, Inc. * 1,063,384 14,500 Astec Industries, Inc. #* 366,125 8,950 Lindsay Manufacturing 22,400 Baldor Electric Company * 690,592 Company * 257,312 30,500 Barnes Group, Inc. * 535,580 12,600 Lydall, Inc. # 112,140 33,525 Belden CDT, Inc. * 1,281,661 22,500 MagneTek, Inc. #* 77,850 23,100 Bowne & Company, Inc. 329,868 47,500 Manitowoc Company, Inc. * 2,127,525 40,900 Brady Corporation * 1,438,044 28,000 Mesa Air Group, Inc. #* 217,280 39,500 Briggs & Stratton Corporation * 1,088,225 27,300 Mobile Mini, Inc. #* 775,593 19,800 C&D Technologies, Inc. * 140,580 32,150 Moog, Inc. #* 1,114,319 10,100 CDI Corporation * 209,171 28,500 Mueller Industries, Inc. * 1,002,345 12,700 Central Parking Corporation * 209,550 15,800 NCI Building Systems, Inc. #* 919,086 20,650 Ceradyne, Inc. #* 848,508 25,000 NCO Group, Inc. #* 655,500 40,100 CLARCOR, Inc. * 1,222,649 21,550 Old Dominion Freight Line # 647,146 21,300 Coinstar, Inc. #* 613,014 20,300 On Assignment, Inc. # 199,143 9,100 Consolidated Graphics, Inc. # 547,547 23,800 Regal-Beloit Corporation * 1,035,300 12,000 Cubic Corporation * 234,960 12,900 Robbins & Myers, Inc. * 398,868 33,900 Curtiss-Wright Corporation 1,028,865 15,200 School Specialty, Inc. #* 536,408 12,300 EDO Corporation * 281,424 62,000 Shaw Group, Inc. #* 1,465,680 24,400 EGL, Inc. #* 889,136 28,200 Simpson Manufacturing 15,900 ElkCorp * 431,685 Company, Inc. * 762,246 24,300 EMCOR Group, Inc. #* 1,332,612 49,200 SkyWest, Inc. * 1,206,384 16,400 EnPro Industries, Inc. #* 492,984 43,700 Spherion Corporation #* 312,455 19,600 Esterline Technologies 9,700 Standard Register Company 128,040 Corporation #* 661,696 9,600 Standex International 24,200 Forward Air Corporation * 800,778 Corporation * 267,648 28,300 Frontier Airlines Holdings, Inc. #* 233,475 26,500 Teledyne Technologies, Inc. # 1,049,400 16,500 G & K Services, Inc. * 601,095 44,406 Tetra Tech, Inc. #* 773,553 40,500 Gardner Denver, Inc. # 1,339,740 31,600 Toro Company * 1,332,572 42,800 GenCorp, Inc. #* 549,552 21,600 Tredegar Corporation * 361,584 20,230 Griffon Corporation #* 482,890 12,500 Triumph Group, Inc. * 529,375 21,150 Healthcare Services Group, Inc. * 532,134 23,600 United Stationers, Inc. #* 1,097,636 45,648 Heartland Express, Inc. * 715,761 14,500 Universal Forest Products, Inc. * 711,225 13,500 Heidrick & Struggles 40,000 URS Corporation # 1,555,600 International, Inc. # 486,000 13,100 Valmont Industries, Inc. * 684,475 32,100 Hub Group, Inc. # 731,238 16,800 Viad Corporation 594,888 41,200 IDEX Corporation 1,773,660 15,300 Vicor Corporation * 176,562 21,000 Insituform Technologies, Inc. #* 509,880 6,700 Volt Information Sciences, Inc. # 238,185 82,000 JLG Industries, Inc. 1,624,420 24,100 Wabash National Corporation * 329,929 20,400 John H. Harland Company * 743,580 35,100 Waste Connections, Inc. #* 1,330,641 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 23 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Industrials  continued 19,200 Digi International, Inc. # $259,200 18,850 Watsco, Inc. * $867,288 26,100 Digital Insight Corporation # 765,252 32,700 Watson Wyatt Worldwide, Inc. * 1,338,084 15,200 Diodes, Inc. #* 656,184 19,500 Watts Water Technologies, Inc. * 619,320 25,200 Ditech Networks, Inc. #* 194,292 11,700 Wolverine Tube, Inc. #* 35,451 22,700 DSP Group, Inc. #* 518,695 22,900 Woodward Governor Company 768,066 35,900 eFunds Corporation #* 868,062 Total Industrials 22,600 Electro Scientific Industries, Inc. # 465,560 42,700 Epicor Software Corporation #* 559,797 Information Technology (16.8%) 11,100 EPIQ Systems, Inc. #* 163,281 20,200 Actel Corporation #* 314,110 27,900 Exar Corporation # є 370,791 89,500 Adaptec, Inc. #* 394,695 28,950 FactSet Research Systems, Inc. * 1,406,102 27,200 Advanced Energy 19,600 FEI Company #* 413,756 Industries, Inc. #* 463,488 32,700 FileNet Corporation # 1,138,941 57,950 Aeroflex, Inc. #* 595,726 52,900 FLIR Systems, Inc. #* 1,436,764 23,600 Agilysys, Inc. * 331,344 17,700 Gerber Scientific, Inc. #* 265,146 18,400 Altiris, Inc. # 388,056 20,400 Gevity HR, Inc. * 464,712 25,900 Anixter International, Inc. * 1,462,573 40,100 Global Imaging Systems, Inc. #* 885,007 29,500 ANSYS, Inc. #* 1,303,310 52,260 Global Payments, Inc. * 2,299,963 28,100 ATMI, Inc. #* 816,867 57,500 Harmonic, Inc. #* 422,625 32,613 Avid Technology, Inc. #* 1,187,765 19,800 Hutchinson Technology, Inc. #* 416,394 78,100 Axcelis Technologies, Inc. #* 551,386 44,370 Hyperion Solutions Corporation # 1,529,878 8,800 Bankrate, Inc. #* 233,728 24,100 InfoSpace, Inc. # 444,404 9,300 Bel Fuse, Inc. 298,437 37,275 Insight Enterprises, Inc. #* 768,238 23,500 Bell Microproducts, Inc. #* 121,965 29,700 Internet Security Systems, Inc. #* 824,472 49,750 Benchmark Electronics, Inc. # 1,337,280 16,500 Inter-Tel, Inc. * 356,400 13,600 Black Box Corporation * 529,312 19,600 Itron, Inc. #* 1,093,680 11,200 Blue Coat Systems, Inc. # 201,712 38,300 J2 Global Communication, Inc. #* 1,040,611 38,900 Brightpoint, Inc. #* 553,158 22,600 JDA Software Group, Inc. #* 348,492 58,107 Brooks Automation, Inc. #* 758,296 34,200 Keane, Inc. #* 492,822 19,400 Cabot Microelectronics 10,900 Keithley Instruments, Inc. * 138,975 Corporation # 559,108 23,800 Komag, Inc. #* 760,648 23,500 CACI International, Inc. #* 1,292,735 52,400 Kopin Corporation #* 175,540 21,800 Captaris, Inc. # 127,748 24,587 Kronos, Inc. # 838,171 15,700 Carreker Corporation #* 96,398 44,000 Kulicke and Soffa Industries, Inc. #* 388,960 8,200 Catapult Communications 17,300 Littelfuse, Inc. #* 600,310 Corporation #* 68,552 14,100 LoJack Corporation #* 276,219 37,000 C-COR, Inc. #* 317,460 21,000 Manhattan Associates, Inc. # 506,940 30,200 Checkpoint Systems, Inc. #* 498,602 14,000 ManTech International 42,000 CIBER, Inc. #* 278,460 Corporation # 462,140 34,900 Cognex Corporation * 881,574 16,500 MapInfo Corporation # 211,695 24,200 Coherent, Inc. #* 838,772 16,600 MAXIMUS, Inc. 433,260 17,500 Cohu, Inc. * 312,025 16,200 Mercury Computer Systems, Inc. #* 191,970 17,600 Comtech Telecommunications 28,800 Methode Electronics, Inc. * 273,888 Corporation #* 589,248 29,900 MICROS Systems, Inc. #* 1,462,708 27,800 CTS Corporation * 383,084 54,800 Microsemi Corporation #* 1,032,980 30,300 Cymer, Inc. #* 1,330,473 22,000 MIVA, Inc. #* 72,600 24,400 Daktronics, Inc. * 504,836 14,100 MTS Systems Corporation 455,994 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 24 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Information Technology  continued 23,800 Veeco Instruments, Inc. #* $479,570 34,700 Napster, Inc. #* $148,169 18,800 ViaSat, Inc. #* 471,504 15,200 Neoware Systems, Inc. #* 206,568 32,800 WebEx Communications, Inc. #* 1,279,856 25,700 NETGEAR, Inc. #* 529,163 36,400 Websense, Inc. #* 786,604 19,400 Network Equipment 22,100 X-Rite, Inc. * 237,354 Technologies, Inc. #* 79,928 10,152 Zilog, Inc. #^ 1 22,800 Novatel Wireless, Inc. #* 219,564 Total Information 16,000 Open Solutions, Inc. #* 460,960 Technology 15,650 Park Electrochemical Corporation 495,792 31,800 Paxar Corporation # є 635,364 Materials (5.1%) 17,200 PC TEL, Inc. # 180,600 20,100 A. Schulman, Inc. 472,551 20,400 Pericom Semiconductor 9,700 A.M. Castle & Company * 260,348 Corporation # 198,900 24,165 Aleris International, Inc. # 1,221,299 19,700 Phoenix Technologies, Ltd. #* 84,710 16,900 AMCOL International Corporation * 420,979 13,200 Photon Dynamics, Inc. #* 175,164 26,900 AptarGroup, Inc. * 1,368,672 32,200 Photronics, Inc. #* 454,986 18,600 Arch Chemicals, Inc. 529,170 13,200 Planar Systems, Inc. #* 149,820 15,300 Brush Engineered Materials, Inc. #* 380,511 31,700 Progress Software Corporation # 824,200 29,300 Buckeye Technologies, Inc. #* 249,050 13,000 Quality Systems, Inc. * 504,270 21,700 Caraustar Industries, Inc. #* 172,949 20,000 Radiant Systems, Inc. #* 241,600 19,600 Carpenter Technology 16,600 RadiSys Corporation #* 352,750 Corporation * 2,107,196 13,500 Rogers Corporation #* 833,625 17,700 Century Aluminum Company #* 595,605 19,100 Rudolph Technologies, Inc. #* 350,103 35,600 Chaparral Steel Company # 1,212,536 19,900 ScanSource, Inc. #* 603,567 15,400 Chesapeake Corporation * 220,374 49,500 Secure Computing Corporation #* 313,335 32,100 Cleveland-Cliffs, Inc. * 1,223,331 124,200 Skyworks Solutions, Inc. #* 644,598 7,900 Deltic Timber Corporation * 376,514 19,900 Sonic Solutions, Inc. #* 303,276 26,400 Georgia Gulf Corporation 723,888 15,200 SPSS, Inc. # 378,936 45,900 H.B. Fuller Company * 1,075,896 17,000 Standard Microsystems 32,600 Headwaters, Inc. #* 761,210 Corporation # 483,140 19,300 MacDermid, Inc. 629,566 8,800 StarTek, Inc. * 109,736 10,000 Material Sciences Corporation # 99,600 10,600 Supertex, Inc. #* 412,022 20,863 Myers Industries, Inc. * 354,671 22,600 Sykes Enterprises, Inc. # 459,910 11,500 Neenah Paper, Inc. * 393,645 35,550 Symmetricom, Inc. #* 286,888 22,600 OM Group, Inc. #* 993,044 19,300 Synaptics, Inc. #* 470,341 32,100 OMNOVA Solutions, Inc. #* 134,178 55,950 Take-Two Interactive 6,900 Penford Corporation 104,466 Software, Inc. #* 797,847 71,500 PolyOne Corporation # 595,595 24,650 TALX Corporation * 604,418 12,700 Pope & Talbot, Inc. * 73,025 31,300 Technitrol, Inc. 934,305 7,700 Quaker Chemical Corporation * 149,765 49,637 THQ, Inc. #* 1,447,911 28,475 Quanex Corporation * 864,216 10,600 Tollgrade Communications, Inc. # 94,870 24,800 Rock-Tenn Company 491,040 42,450 Trimble Navigation, Ltd. #* 1,998,546 17,600 RTI International Metals, Inc. #* 767,008 18,300 Ultratech, Inc. #* 243,756 20,200 Ryerson, Inc. * 442,178 50,100 United Online, Inc. * 610,218 12,000 Schweitzer-Mauduit 42,450 Varian Semiconductor Equipment International, Inc. 227,760 Associates, Inc. #* 1,557,915 8,900 Steel Technologies, Inc. * 174,707 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 25 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.9%) Value Shares Common Stock (97.9%) Value Materials  continued 10,500 CH Energy Group, Inc. * $540,435 18,400 Texas Industries, Inc. * $957,904 43,700 Cleco Corporation * 1,102,988 31,900 Tronox, Inc. * 407,363 37,400 El Paso Electric Company # 835,516 34,700 Wausau-Mosinee Paper Corporation * 468,450 55,900 Energen Corporation * 2,340,533 25,400 Wellman, Inc. * 101,346 4,100 Green Mountain Power Total Materials Corporation 136,817 16,500 Laclede Group, Inc. * 529,320 Telecommunications Services (0.3%) 21,700 New Jersey Resources Corporation * 1,069,810 16,300 Commonwealth Telephone 21,300 Northwest Natural Gas Company * 836,664 Enterprises, Inc. * 672,049 58,200 Piedmont Natural Gas 34,800 General Communication, Inc. #* 431,172 Company, Inc. * 1,473,042 Total Telecommunications 22,700 South Jersey Industries, Inc. * 678,957 Services 77,832 Southern Union Company * 2,055,543 31,600 Southwest Gas Corporation * 1,052,912 Utilities (4.8%) 81,400 UGI Corporation є 1,990,230 23,433 ALLETE, Inc. * 1,018,164 19,066 UIL Holdings Corporation 714,975 13,150 American States Water Company * 502,988 27,200 UniSource Energy Corporation * 906,576 63,000 Atmos Energy Corporation * 1,798,650 Total Utilities 37,900 Avista Corporation * 897,472 8,900 Cascade Natural Gas Corporation * 232,201 Total Common Stock 7,800 Central Vermont Public Service (cost $288,773,941) Corporation 172,458 Interest Maturity Shares Collateral Held for Securities Loaned (26.0%) Rate (+) Date Value 111,764,793 Thrivent Financial Securities Lending Trust 5.320% N/A $111,764,793 Total Collateral Held for Securities Loaned (cost $111,764,793) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 26 Small Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.9%) Rate (+) Date Value $650,000 Federal National Mortgage Association є 5.270% 2/7/2007 $638,329 7,545,000 McCormick & Company 5.380 10/2/2006 7,542,745 87,312 Thrivent Money Market Portfolio 5.070 N/A 87,312 Total Short-Term Investments (cost $8,267,968) Total Investments (cost $408,806,702) 125.8% Other Assets and Liabilities, Net (25.8%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Futures 22 December 2006 $8,158,040 $8,053,100 ($104,940) # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. Є At September 29, 2006, $638,329 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $9,149,564 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $163,347,933 Gross unrealized depreciation (30,074,725) Net unrealized appreciation (depreciation) $133,273,208 Cost for federal income tax purposes $408,806,702 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 27 Mid Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Discretionary (14.6%) 161,500 Range Resources Corporation * $4,076,260 18,400 Abercrombie & Fitch Company * $1,278,432 158,400 Southwestern Energy Company #* 4,731,408 90,000 Aeropostale, Inc. #* 2,630,700 36,700 Teekay LNG Partners, LP #* 1,117,515 34,900 Childrens Place Retail 84,000 Toreador Resources Corporation #* 1,547,280 Stores, Inc. #* 2,234,647 67,200 Ultra Petroleum Corporation #* 3,232,992 78,800 Chipotle Mexican Grill, Inc. #* 3,913,996 126,180 Weatherford International, Ltd. # 5,264,230 107,500 Circuit City Stores, Inc. * 2,699,325 107,888 XTO Energy, Inc. * 4,545,321 200,900 Coldwater Creek, Inc. #* 5,777,884 Total Energy 80,085 Crocs, Inc. #* 2,718,886 149,300 DeVry, Inc. #* 3,175,611 Financials (8.9%) 106,884 DSW, Inc. #* 3,366,846 34,550 Affiliated Managers Group, Inc. #* 3,458,800 140,500 Federated Department 58,500 AllianceBernstein Holding, LP #* 4,035,915 Stores, Inc. * 6,071,005 94,400 Assurant, Inc. 5,041,904 88,600 Harrahs Entertainment, Inc. * 5,885,698 12,100 Chicago Mercantile Exchange 141,000 Hilton Hotels Corporation * 3,926,850 Holdings, Inc. * 5,786,825 163,800 International Game Technology 6,797,700 293,000 E*TRADE Financial Corporation # 7,008,560 93,800 ITT Educational Services, Inc. #* 6,218,940 102,200 East West Bancorp, Inc. * 4,048,142 96,900 McCormick & Schmicks Seafood 83,000 Lazard, Ltd. * 3,318,340 Restaurants, Inc. #* 2,179,281 62,650 Legg Mason, Inc. * 6,318,879 160,500 PETsMART, Inc. 4,453,875 25,400 Lehman Brothers Holdings, Inc. 1,876,044 224,500 Staples, Inc. 5,462,085 72,200 Mellon Financial Corporation 2,823,020 23,700 Starwood Hotels & Resorts 134,300 Nasdaq Stock Market, Inc. #* 4,061,232 Worldwide, Inc. 1,355,403 88,000 PartnerRe, Ltd. * 5,946,160 27,100 Station Casinos, Inc. * 1,567,193 254,300 TD Ameritrade Holding 250,800 Texas Roadhouse, Inc. #* 3,079,824 Corporation * 4,793,555 89,900 Tween Brands, Inc. #* 3,380,240 Total Financials 64,800 Under Armour, Inc. #* 2,593,296 338,500 Urban Outfitters, Inc. #* 5,988,065 Health Care (19.1%) 151,800 VistaPrint, Ltd. #* 3,937,692 124,100 Advanced Medical Optics, Inc. #* 4,908,155 80,500 Volcom, Inc. # 1,814,470 151,800 Affymetrix, Inc. #* 3,272,808 46,000 Wynn Resorts, Ltd. #* 3,128,460 32,400 Amylin Pharmaceuticals, Inc. #* 1,427,868 Total Consumer 177,500 BioMarin Pharmaceutical, Inc. #* 2,525,825 Discretionary 72,800 Conor Medsystems, Inc. #* 1,715,896 44,400 Covance, Inc. #* 2,947,272 Consumer Staples (0.5%) 92,750 Coventry Health Care, Inc. # 4,778,480 157,300 Coca-Cola Enterprises, Inc. * 3,276,559 150,600 Cubist Pharmaceuticals, Inc. #* 3,274,044 Total Consumer Staples 41,100 Cytyc Corporation #* 1,006,128 86,507 Dade Behring Holdings, Inc. * 3,474,121 Energy (6.8%) 87,550 DaVita, Inc. # 5,066,518 101,400 Cameron International 98,000 Dentsply International, Inc. * 2,950,780 Corporation # 4,898,634 114,100 Endo Pharmaceutical 65,400 Diamond Offshore Drilling, Inc. * 4,732,998 Holdings, Inc. # 3,713,955 52,600 Grant Prideco, Inc. #* 2,000,378 73,200 Fisher Scientific 60,300 Helix Energy Solutions International, Inc. # 5,727,168 Group, Inc. #* 2,014,020 83,600 Forest Laboratories, Inc. #* 4,230,996 52,300 National Oilwell Varco, Inc. #* 3,062,165 125,900 Gen-Probe, Inc. # 5,903,451 91,700 Peabody Energy Corporation 3,372,726 94,100 Genzyme Corporation #* 6,348,927 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 28 Mid Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Health Care  continued 87,600 URS Corporation # $3,406,764 68,900 Gilead Sciences, Inc. #* $4,733,430 128,100 US Airways Group, Inc. #* 5,678,673 43,500 Haemonetics Corporation #* 2,035,800 80,800 UTI Worldwide, Inc. * 2,259,976 23,500 Henry Schein, Inc. #* 1,178,290 Total Industrials 61,400 Intuitive Surgical, Inc. #* 6,474,630 50,700 Kyphon, Inc. # 1,897,194 Information Technology (24.3%) 66,900 Manor Care, Inc. * 3,497,532 406,266 Activision, Inc. #* ± 6,134,617 64,600 Medco Health Solutions, Inc. #* 3,883,106 156,564 Adobe Systems, Inc. # 5,863,322 171,500 NuVasive, Inc. #* 3,448,865 125,000 Akamai Technologies, Inc. #* 6,248,750 131,800 PDL BioPharma, Inc. #* 2,530,560 44,600 Alliance Data 157,600 Pharmaceutical Product Systems Corporation #* 2,461,474 Development, Inc. 5,624,744 91,800 Amdocs, Ltd. #* 3,635,280 133,700 Psychiatric Solutions, Inc. #* 4,557,833 90,400 Amphenol Corporation * 5,598,472 29,000 Quest Diagnostics, Inc. * 1,773,640 196,100 aQuantive, Inc. #* 4,631,882 58,300 ResMed, Inc. #* 2,346,575 90,100 Autodesk, Inc. # 3,133,678 166,800 St. Jude Medical, Inc. # 5,886,372 24,300 Baidu.com, Inc. #* 2,127,222 64,100 Thermo Electron Corporation #* 2,521,053 340,500 BEA Systems, Inc. #* 5,175,600 47,100 Varian Medical Systems, Inc. #* 2,514,669 124,300 Broadcom Corporation #* 3,771,262 142,000 VCA Antech, Inc. # 5,120,520 260,200 Cadence Design Systems, Inc. #* 4,412,992 64,800 Vertex Pharmaceuticals, Inc. #* 2,180,520 69,800 Citrix Systems, Inc. # 2,527,458 Total Health Care 291,700 CNET Networks, Inc. #* 2,794,486 91,700 Cogent, Inc. #* 1,259,041 Industrials (12.7%) 74,650 Cognizant Technology Solutions 130,400 American Reprographics Corporation #* 5,528,579 Company #* 4,180,624 500,300 Compuware Corporation # 3,897,337 47,800 C.H. Robinson Worldwide, Inc. * 2,130,924 89,100 F5 Networks, Inc. #* 4,786,452 41,500 Corporate Executive 78,165 Fiserv, Inc. # 3,680,790 Board Company * 3,731,265 86,700 FormFactor, Inc. #* 3,652,671 51,020 Expeditors International of 158,350 Hyperion Solutions Corporation # 5,459,908 Washington, Inc. * 2,274,472 332,000 Integrated Device 100,500 Foster Wheeler, Ltd. #* 3,878,295 Technology, Inc. #* 5,331,920 91,500 Huron Consulting Group, Inc. # 3,586,800 137,200 Intersil Corporation * 3,368,260 80,100 ITT Corporation 4,106,727 1,762,100 JDS Uniphase Corporation #* 3,858,999 41,600 Jacobs Engineering Group, Inc. # 3,108,768 314,046 Juniper Networks, Inc. #* 5,426,715 58,050 Joy Global, Inc. 2,183,260 131,340 KLA-Tencor Corporation * 5,840,690 85,200 Mobile Mini, Inc. #* 2,420,532 135,500 L-1 Identity Solutions, Inc. #* 1,768,275 191,300 Monster Worldwide, Inc. # 6,923,147 182,800 Marvell Technology Group, Ltd. # 3,540,836 85,200 Oshkosh Truck Corporation 4,300,044 168,190 Microchip Technology, Inc. * 5,452,720 133,900 Precision Castparts Corporation 8,457,124 109,200 Network Appliance, Inc. # 4,041,492 60,400 Robert Half International, Inc. 2,051,788 345,200 Novell, Inc. #* 2,112,624 47,400 Rockwell Automation, Inc. 2,753,940 117,600 NVIDIA Corporation # 3,479,784 48,100 Rockwell Collins, Inc. 2,637,804 123,700 Oplink Communications, Inc. #* 2,471,526 76,700 Roper Industries, Inc. 3,431,558 429,300 Powerwave Technologies, Inc. #* 3,262,680 61,700 Stericycle, Inc. #* 4,306,043 182,200 Red Hat, Inc. #* 3,840,776 61,500 Textron, Inc. * 5,381,250 409,700 Tellabs, Inc. # 4,490,312 123,000 Tessera Technologies, Inc. #* 4,277,940 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 29 Mid Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Information Technology  continued Telecommunications Services (5.0%) 101,800 Varian Semiconductor Equipment 69,542 American Tower Corporation # $2,538,283 Associates, Inc. #* $3,736,060 256,000 Broadwing Corporation #* 3,230,720 146,700 Western Digital Corporation # 2,655,270 73,900 Crown Castle International 195,200 Xilinx, Inc. * 4,284,640 Corporation #* 2,604,236 Total Information 255,300 Dobson Communications Technology Corporation #* 1,792,206 546,300 Level 3 Communications, Inc. #* 2,922,705 Materials (4.8%) 85,800 NeuStar, Inc. #* 2,380,950 67,900 Allegheny Technologies, Inc. * 4,222,701 99,500 NII Holdings, Inc. #* 6,184,920 142,300 Ball Corporation 5,756,035 84,500 Rogers Communications, Inc. 4,636,515 153,100 Bemis Company, Inc. * 5,030,866 123,800 SBA Communications 100,300 Freeport-McMoRan Corporation #* 3,012,054 Copper & Gold, Inc. 5,341,978 181,000 Time Warner Telecom, Inc. # 3,440,810 178,800 Mosaic Company #* 3,021,720 Total Telecommunications 140,100 Praxair, Inc. * 8,288,316 Services Total Materials Total Common Stock (cost $582,456,220) Interest Maturity Shares Collateral Held for Securities Loaned (25.7%) Rate (+) Date Value 169,145,542 Thrivent Financial Securities Lending Trust 5.320% N/A $169,145,542 Total Collateral Held for Securities Loaned (cost $169,145,542) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $7,875,000 Fountain Square Commercial Funding Corporation 5.420% 10/2/2006 $7,872,629 10,977,768 Thrivent Money Market Portfolio 5.070 N/A 10,977,768 Total Short-Term Investments (at amortized cost) Total Investments (cost $770,452,159) 125.3% Other Assets and Liabilities, Net (25.3%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ± Designated as cover for long settling trades. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $74,223,539 Gross unrealized depreciation (21,558,183) Net unrealized appreciation (depreciation) $52,665,356 Cost for federal income tax purposes $770,452,159 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 30 Mid Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Consumer Discretionary (14.6%) 7,900 Range Resources Corporation * $199,396 900 Abercrombie & Fitch Company * $62,532 7,800 Southwestern Energy Company # 232,986 4,400 Aeropostale, Inc. # 128,612 1,800 Teekay LNG Partners, LP #* 54,810 1,700 Childrens Place Retail Stores, Inc. #* 108,851 4,100 Toreador Resources Corporation #* 75,522 3,900 Chipotle Mexican Grill, Inc. #* 193,713 3,300 Ultra Petroleum Corporation #* 158,763 5,300 Circuit City Stores, Inc. * 133,083 6,200 Weatherford International, Ltd. # 258,664 9,800 Coldwater Creek, Inc. #* 281,848 5,333 XTO Energy, Inc. 224,679 3,900 Crocs, Inc. #* 132,405 Total Energy 7,400 DeVry, Inc. #* 157,398 5,270 DSW, Inc. #* 166,005 Financials (9.0%) 1 Expedia, Inc. # 13 1,690 Affiliated Managers Group, Inc. #* 169,186 6,900 Federated Department Stores, Inc. * 298,149 2,900 AllianceBernstein Holding, LP #* 200,071 4,300 Harrahs Entertainment, Inc. 285,649 4,700 Assurant, Inc. 251,027 6,900 Hilton Hotels Corporation * 192,165 600 Chicago Mercantile Exchange 1 IAC InterActiveCorp # 25 Holdings, Inc. * 286,950 8,090 International Game Technology 335,735 14,400 E*TRADE Financial Corporation # 344,448 4,600 ITT Educational Services, Inc. #* 304,980 5,000 East West Bancorp, Inc. * 198,050 4,700 McCormick & Schmicks Seafood 4,100 Lazard, Ltd. * 163,918 Restaurants, Inc. # 105,703 3,095 Legg Mason, Inc. 312,162 7,900 PETsMART, Inc. 219,225 1,200 Lehman Brothers Holdings, Inc. 88,632 11,100 Staples, Inc. 270,063 3,500 Mellon Financial Corporation 136,850 1,200 Starwood Hotels & Resorts 6,600 Nasdaq Stock Market, Inc. #* 199,584 Worldwide, Inc. 68,628 4,300 PartnerRe, Ltd. * 290,551 1,300 Station Casinos, Inc. * 75,179 12,500 TD Ameritrade Holding 12,400 Texas Roadhouse, Inc. #* 152,272 Corporation * 235,625 4,400 Tween Brands, Inc. #* 165,440 Total Financials 3,200 Under Armour, Inc. #* 128,064 16,700 Urban Outfitters, Inc. #* 295,423 Health Care (19.2%) 7,500 VistaPrint, Ltd. #* 194,550 6,100 Advanced Medical Optics, Inc. #* 241,255 4,000 Volcom, Inc. # 90,160 7,500 Affymetrix, Inc. #* 161,700 2,300 Wynn Resorts, Ltd. #* 156,423 1,600 Amylin Pharmaceuticals, Inc. #* 70,512 Total Consumer 8,700 BioMarin Pharmaceutical, Inc. #* 123,801 Discretionary 3,600 Conor Medsystems, Inc. #* 84,852 2,200 Covance, Inc. # 146,036 Consumer Staples (0.5%) 4,550 Coventry Health Care, Inc. #* 234,416 7,700 Coca-Cola Enterprises, Inc. * 160,391 7,400 Cubist Pharmaceuticals, Inc. #* 160,876 Total Consumer Staples 2,040 Cytyc Corporation #* 49,939 4,212 Dade Behring Holdings, Inc. * 169,154 Energy (6.8%) 4,350 DaVita, Inc. # 251,734 5,000 Cameron International 4,800 Dentsply International, Inc. * 144,528 Corporation # 241,550 5,600 Endo Pharmaceutical 3,200 Diamond Offshore Drilling, Inc. * 231,584 Holdings, Inc. # 182,280 2,600 Grant Prideco, Inc. # 98,878 3,580 Fisher Scientific 3,000 Helix Energy Solutions International, Inc. # 280,099 Group, Inc. #* 100,200 4,100 Forest Laboratories, Inc. #* 207,501 2,600 National Oilwell Varco, Inc. #* 152,230 6,200 Gen-Probe, Inc. # 290,718 4,500 Peabody Energy Corporation 165,510 4,640 Genzyme Corporation # 313,061 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 31 Mid Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Health Care  continued 6,300 US Airways Group, Inc. #* $279,279 3,360 Gilead Sciences, Inc. #* $230,832 4,000 UTI Worldwide, Inc. * 111,880 2,200 Haemonetics Corporation #* 102,960 Total Industrials 1,200 Henry Schein, Inc. # 60,168 3,000 Intuitive Surgical, Inc. #* 316,350 Information Technology (24.5%) 2,500 Kyphon, Inc. # 93,550 19,966 Activision, Inc. #*± 301,487 3,300 Manor Care, Inc. * 172,524 7,746 Adobe Systems, Inc. # 290,088 3,200 Medco Health Solutions, Inc. # 192,352 6,200 Akamai Technologies, Inc. #* 309,938 8,400 NuVasive, Inc. #* 168,924 2,220 Alliance Data Systems 6,500 PDL BioPharma, Inc. #* 124,800 Corporation #* 122,522 7,700 Pharmaceutical Product 4,500 Amdocs, Ltd. # 178,200 Development, Inc. 274,813 4,480 Amphenol Corporation * 277,446 6,600 Psychiatric Solutions, Inc. #* 224,994 9,700 aQuantive, Inc. #* 229,114 1,400 Quest Diagnostics, Inc. * 85,624 4,400 Autodesk, Inc. # 153,032 2,900 ResMed, Inc. #* 116,725 1,150 Baidu.com, Inc. #* 100,671 8,200 St. Jude Medical, Inc. # 289,378 16,700 BEA Systems, Inc. #* 253,840 3,100 Thermo Electron Corporation # 121,923 6,100 Broadcom Corporation # 185,074 2,300 Varian Medical Systems, Inc. #* 122,797 12,800 Cadence Design Systems, Inc. #* 217,088 7,000 VCA Antech, Inc. # 252,420 3,400 Citrix Systems, Inc. # 123,114 3,200 Vertex Pharmaceuticals, Inc. #* 107,680 14,300 CNET Networks, Inc. #* 136,994 Total Health Care 4,500 Cogent, Inc. #* 61,785 3,700 Cognizant Technology Solutions Industrials (12.8%) Corporation #* 274,022 6,400 American Reprographics 24,500 Compuware Corporation # 190,855 Company #* 205,184 4,400 F5 Networks, Inc. #* 236,368 2,400 C.H. Robinson Worldwide, Inc. 106,992 3,800 Fiserv, Inc. # 178,942 2,050 Corporate Executive Board 4,300 FormFactor, Inc. #* 181,159 Company * 184,316 7,750 Hyperion Solutions Corporation # 267,220 2,500 Expeditors International of 16,300 Integrated Device Washington, Inc. * 111,450 Technology, Inc. #* 261,778 5,000 Foster Wheeler, Ltd. #* 192,950 6,700 Intersil Corporation * 164,485 4,500 Huron Consulting Group, Inc. # 176,400 86,300 JDS Uniphase Corporation #* 188,997 3,900 ITT Corporation 199,953 15,325 Juniper Networks, Inc. #* 264,816 2,000 Jacobs Engineering Group, Inc. # 149,460 6,500 KLA-Tencor Corporation * 289,055 2,950 Joy Global, Inc. 110,950 6,700 L-1 Identity Solutions, Inc. #* 87,435 4,300 Mobile Mini, Inc. # 122,163 8,940 Marvell Technology Group, Ltd. # 173,168 9,460 Monster Worldwide, Inc. # 342,357 8,300 Microchip Technology, Inc. * 269,086 4,200 Oshkosh Truck Corporation 211,974 5,400 Network Appliance, Inc. # 199,854 6,600 Precision Castparts Corporation 416,856 17,200 Novell, Inc. #* 105,264 3,000 Robert Half International, Inc. 101,910 5,800 NVIDIA Corporation # 171,622 2,350 Rockwell Automation, Inc. 136,535 6,100 Oplink Communications, Inc. #* 121,878 2,400 Rockwell Collins, Inc. 131,616 21,100 Powerwave Technologies, Inc. #* 160,360 3,800 Roper Industries, Inc. * 170,012 9,000 Red Hat, Inc. #* 189,720 3,000 Stericycle, Inc. #* 209,370 20,200 Tellabs, Inc. # 221,392 3,000 Textron, Inc. 262,500 6,100 Tessera Technologies, Inc. #* 212,158 4,300 URS Corporation # 167,227 5,000 Varian Semiconductor Equipment Associates, Inc. # 183,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 32 Mid Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Information Technology  continued Telecommunications Services (5.0%) 7,200 Western Digital Corporation # $130,320 3,380 American Tower Corporation #* $123,370 9,600 Xilinx, Inc. * 210,720 12,600 Broadwing Corporation #* 159,012 Total Information 3,640 Crown Castle International Technology Corporation #* 128,274 12,500 Dobson Communications Materials (4.8%) Corporation # 87,750 3,300 Allegheny Technologies, Inc. * 205,227 27,000 Level 3 Communications, Inc. #* 144,450 7,000 Ball Corporation * 283,150 4,200 NeuStar, Inc. #* 116,550 7,500 Bemis Company, Inc. 246,450 4,900 NII Holdings, Inc. # 304,584 4,900 Freeport-McMoRan Copper 4,200 Rogers Communications, Inc. 230,454 & Gold, Inc. 260,974 6,100 SBA Communications 8,800 Mosaic Company #* 148,720 Corporation #* 148,413 6,900 Praxair, Inc. 408,202 8,900 Time Warner Telecom, Inc. # 169,189 Total Materials Total Telecommunications Services Total Common Stock (cost $27,766,112) Interest Maturity Shares Collateral Held for Securities Loaned (25.4%) Rate (+) Date Value 8,168,951 Thrivent Financial Securities Lending Trust 5.320% N/A $8,168,951 Total Collateral Held for Securities Loaned (cost $8,168,951) Interest Maturity Shares Short-Term Investments (2.6%) Rate (+) Date Value 814,584 Thrivent Money Market Portfolio 5.070% N/A $814,584 Total Short-Term Investments (at amortized cost) Total Investments (cost $36,749,647) 125.2% Other Assets and Liabilities, Net (25.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ± Designated as cover for long settling trades. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $4,290,563 Gross unrealized depreciation (810,219) Net unrealized appreciation (depreciation) $3,480,344 Cost for federal income tax purposes $36,749,647 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 33 Partner Mid Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Consumer Discretionary (10.7%) 4,341 Healthcare Realty Trust, Inc. * $166,738 8,379 Autoliv, Inc. $461,767 5,526 Home Properties, Inc. 315,866 10,154 Dow Jones & Company, Inc. * 340,565 31,524 Hudson City Bancorp, Inc. 417,693 13,100 Harrahs Entertainment, Inc. * 870,233 11,721 iStar Financial, Inc. 488,766 17,378 J.C. Penney Company, Inc. 24,109 KeyCorp 902,641 (Holding Company) 1,188,481 9,924 Liberty Property Trust * 474,268 7,367 Lamar Advertising Company #* 393,471 6,181 Lincoln National Corporation 383,716 14,031 Lennar Corporation * 634,903 3,788 M&T Bank Corporation * 454,408 27,866 Newell Rubbermaid, Inc. 789,165 1,939 MGIC Investment Corporation * 116,282 7,984 Ross Stores, Inc. 202,873 9,485 Northern Trust Corporation 554,209 7,662 Williams-Sonoma, Inc. 248,172 8,184 PartnerRe, Ltd. * 552,993 Total Consumer 8,900 PMI Group, Inc. * 389,909 Discretionary 4,385 RenaissanceRe Holdings, Ltd. * 243,806 4,344 Torchmark Corporation 274,150 Consumer Staples (4.8%) 7,807 Zions Bancorporation 623,077 9,576 Clorox Company 603,288 Total Financials 4,018 Pepsi Bottling Group, Inc. 142,639 1,820 Reynolds American, Inc. * 112,785 Health Care (6.7%) 14,289 Safeway, Inc. 433,671 13,262 Apria Healthcare Group, Inc. #* 261,792 16,562 Smithfield Foods, Inc. # 447,505 16,325 Charles River Laboratories 18,427 SUPERVALU, Inc. 546,361 International, Inc. # 708,668 Total Consumer Staples 8,097 Coventry Health Care, Inc. # 417,157 10,631 Health Net, Inc. # 462,661 Energy (9.8%) 23,121 IMS Health, Inc. 615,943 19,820 BJ Services Company * 597,177 15,908 MedImmune, Inc. #* 464,673 15,278 EOG Resources, Inc. 993,834 15,563 PerkinElmer, Inc. 294,608 50,921 Range Resources Corporation 1,285,246 Total Health Care 19,675 Ultra Petroleum Corporation #* 946,564 36,351 Williams Companies, Inc. 867,698 Industrials (8.5%) Total Energy 5,187 Alliant Techsystems, Inc. #* 420,458 50,257 Allied Waste Industries, Inc. # 566,396 Financials (29.6%) 9,089 American Standard 14,201 Ambac Financial Group, Inc. 1,175,133 Companies, Inc. * 381,465 5,595 American Capital Strategies, Ltd. * 220,835 3,982 Carlisle Companies, Inc. 334,886 15,279 Apartment Investment & 6,926 Cooper Industries, Ltd. 590,234 Management Company 831,330 16,381 Norfolk Southern Corporation 721,583 5,017 Assurant, Inc. 267,958 8,510 Republic Services, Inc. 342,187 5,089 Bear Stearns Companies, Inc. 712,969 8,791 Rockwell Collins, Inc. * 482,098 5,271 Brandywine Realty Trust 171,571 11,169 Swift Transportation 17,579 CIT Group, Inc. 854,867 Company, Inc. #* 264,929 4,739 City National Corporation 317,797 Total Industrials 3,530 Commerce Bancshares, Inc. * 178,512 9,041 Developers Diversified Realty Information Technology (7.8%) Corporation 504,126 55,652 Activision, Inc. # 840,345 5,478 E*TRADE Financial Corporation # 131,034 9,880 Amphenol Corporation 611,868 12,643 Eaton Vance Corporation 364,877 10,246 Arrow Electronics, Inc. # 281,048 26,993 Equity Office Properties Trust 1,073,242 10,860 Avnet, Inc. # 213,073 7,966 Equity Residential REIT 402,920 50,889 BearingPoint, Inc. #* 399,988 6,653 Everest Re Group, Ltd. 648,867 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 34 Partner Mid Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (94.8%) Value Shares Common Stock (94.8%) Value Information Technology  continued Utilities (13.7%) 7,180 National Semiconductor 11,765 AGL Resources, Inc. $429,422 Corporation * $168,945 9,080 CMS Energy Corporation #* 131,115 23,290 Seagate Technology * 537,766 25,928 DPL, Inc. * 703,167 7,899 Tessera Technologies, Inc. #* 274,727 23,072 Edison International, Inc. 960,718 35,116 Unisys Corporation #* 198,757 17,388 Entergy Corporation 1,360,267 5,752 Zebra Technologies Corporation # 205,576 5,766 FirstEnergy Corporation 322,089 Total Information 9,756 Northeast Utilities Service Technology Company 227,022 25,455 PG&E Corporation 1,060,201 Materials (2.3%) 29,060 PPL Corporation 956,074 17,518 Commercial Metals Company 356,141 2,308 Sierra Pacific Resources # 33,097 13,390 MeadWestvaco Corporation 354,969 9,434 Wisconsin Energy Corporation 406,983 16,467 Packaging Corporation of America 382,034 Total Utilities Total Materials Total Common Stock Telecommunications Services (0.9%) (cost $42,993,653) 8,860 Embarq Corporation 428,558 Total Telecommunications Services Interest Maturity Shares Collateral Held for Securities Loaned (21.2%) Rate (+) Date Value 10,192,756 Thrivent Financial Securities Lending Trust 5.320% N/A $10,192,756 Total Collateral Held for Securities Loaned (cost $10,192,756) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 35 Partner Mid Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.2%) Rate (+) Date Value $725,000 Greyhawk Funding, LLC 5.330% 10/4/2006 $724,571 1,757,864 Thrivent Money Market Portfolio 5.070 N/A 1,757,864 Total Short-Term Investments (at amortized cost) Total Investments (cost $55,668,844) 121.2% Other Assets and Liabilities, Net (21.2%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $3,265,888 Gross unrealized depreciation (764,895) Net unrealized appreciation (depreciation) $2,500,993 Cost for federal income tax purposes $55,668,844 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 36 Mid Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (93.4%) Value Shares Common Stock (93.4%) Value Consumer Discretionary (12.9%) Financials (17.6%) 10,100 Black & Decker Corporation $801,435 38,900 A.G. Edwards, Inc. $2,072,592 83,100 Clear Channel 18,250 Affiliated Managers Group, Inc. #* 1,827,008 Communications, Inc. * 2,397,435 44,000 American Capital Strategies, Ltd. * 1,736,680 56,100 E.W. Scripps Company * 2,688,873 37,600 Assurant, Inc. * 2,008,216 162,700 Foot Locker, Inc. 4,108,175 12,900 Bear Stearns Companies, Inc. 1,807,290 90,600 Goodyear Tire & 29,400 Brown & Brown, Inc. * 898,464 Rubber Company #* 1,313,700 68,916 CapitalSource, Inc. * 1,779,411 50,300 Harman International 11,600 City National Corporation 777,896 Industries, Inc. 4,197,032 136,500 Colonial BancGroup, Inc. 3,344,250 39,200 International Game Technology 1,626,800 24,500 Commerce Bancorp, Inc. * 899,395 144,300 Newell Rubbermaid, Inc. * 4,086,576 31,300 Cullen/Frost Bankers, Inc. 1,809,766 22,400 NIKE, Inc. 1,962,688 54,400 E*TRADE Financial Corporation # 1,301,248 67,700 Royal Caribbean Cruises, Ltd. * 2,627,437 69,600 Endurance Specialty Holdings, Ltd. 2,454,096 171,200 Service Corporation International 1,599,008 25,600 Everest Re Group, Ltd. 2,496,768 72,600 Tupperware Corporation * 1,412,796 58,962 Fidelity National Financial, Inc. 2,455,767 66,400 Viacom, Inc. # 2,468,752 65,900 General Growth Properties, Inc. 3,140,135 4,200 Washington Post Company 3,095,400 175,000 HCC Insurance Holdings, Inc. 5,754,000 78,000 WMS Industries, Inc. #* 2,278,380 22,000 Investors Financial Services 37,700 Wynn Resorts, Ltd. #* 2,563,977 Corporation * 947,760 56,400 Yum! Brands, Inc. 2,935,620 26,000 Leucadia National Corporation * 680,420 Total Consumer 41,000 Mellon Financial Corporation 1,603,100 Discretionary 36,100 Mercantile Bankshares Corporation 1,309,347 Consumer Staples (9.0%) 74,000 Nationwide Health 48,800 Alberto-Culver Company 2,468,792 Properties, Inc. * 1,978,760 32,200 Avon Products, Inc. 987,252 115,000 New York Community 80,900 Clorox Company 5,096,700 Bancorp, Inc. * 1,883,700 78,400 Coca-Cola Enterprises, Inc. 1,633,072 36,300 PartnerRe, Ltd. * 2,452,791 166,500 Constellation Brands, Inc. # 4,791,870 23,000 Philadelphia Consolidated 149,200 Flowers Foods, Inc. 4,010,496 Holding Corporation # 914,940 90,100 Hershey Company * 4,815,845 18,500 PMI Group, Inc. * 810,485 68,200 Hormel Foods Corporation 2,453,836 12,900 Radian Group, Inc. 774,000 85,100 Kroger Company 1,969,214 40,600 Rayonier, Inc. REIT 1,534,680 37,900 Pepsi Bottling Group, Inc. 1,345,450 15,400 SEI Investments Company 865,326 Total Consumer Staples 112,500 U-Store-It Trust * 2,414,250 43,800 W.R. Berkley Corporation 1,550,082 Energy (0.9%) 32,500 Westamerica Bancorporation * 1,641,575 10,700 Devon Energy Corporation 675,705 Total Financials 23,600 Range Resources Corporation 595,664 17,600 Southwestern Energy Company # 525,712 Health Care (11.4%) 13,100 Ultra Petroleum Corporation # 630,241 40,300 Advanced Medical Optics, Inc. #* 1,593,865 14,000 XTO Energy, Inc. 589,820 25,000 Aetna, Inc. 988,750 Total Energy 17,900 Amylin Pharmaceuticals, Inc. #* 788,853 62,700 Applera Corporation (Celera Genomics Group) # 872,784 27,600 Beckman Coulter, Inc. 1,588,656 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 37 Mid Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (93.4%) Value Shares Common Stock (93.4%) Value Health Care  continued Information Technology (15.8%) 24,600 C.R. Bard, Inc. $1,845,000 61,100 ADTRAN, Inc. $1,456,624 16,400 Cephalon, Inc. #* 1,012,700 82,300 Advanced Micro Devices, Inc. #* 2,045,155 36,100 Cooper Companies, Inc. * 1,931,350 121,800 Alcatel SA ADR * 1,483,524 35,000 Cytyc Corporation # 856,800 18,300 Alliance Data Systems 39,506 Dade Behring Holdings, Inc. 1,586,561 Corporation # 1,009,977 31,700 Dentsply International, Inc. 954,487 26,800 Amphenol Corporation 1,659,724 18,000 Edwards Lifesciences 31,900 Analog Devices, Inc. 937,541 Corporation # 838,620 52,300 BEA Systems, Inc. # 794,960 33,800 Endo Pharmaceutical 170,700 Brocade Communications # 1,205,142 Holdings, Inc. # 1,100,190 12,700 CACI International, Inc. # 698,627 19,700 Express Scripts, Inc. # 1,487,153 65,400 Cadence Design Systems, Inc. # 1,109,184 28,700 Henry Schein, Inc. # 1,439,018 26,400 CDW Corporation 1,628,352 66,500 IMS Health, Inc. * 1,771,560 40,100 CheckFree Corporation # 1,656,932 11,700 Intuitive Surgical, Inc. #* 1,233,765 18,000 Cognizant Technology Solutions 16,100 Invitrogen Corporation #* 1,020,901 Corporation # 1,333,080 48,200 LifePoint Hospitals, Inc. # 1,702,424 237,900 Compuware Corporation # 1,853,241 29,600 Omnicare, Inc. * 1,275,464 21,600 Diebold, Inc. * 940,248 44,800 PDL BioPharma, Inc. #* 860,160 36,400 eFunds Corporation # 880,152 49,200 Quest Diagnostics, Inc. 3,009,072 64,300 Electronic Data Systems 34,300 Respironics, Inc. # 1,324,323 Corporation 1,576,636 18,100 Sierra Health Services, Inc. # 684,904 48,300 Fairchild Semiconductor 57,300 St. Jude Medical, Inc. # 2,022,117 International, Inc. # 903,210 16,500 Universal Health Services, Inc. 988,845 22,500 FormFactor, Inc. # 947,925 49,000 Vertex Pharmaceuticals, Inc. #* 1,648,850 71,600 Integrated Device 32,200 WebMD Health Corporation #* 1,105,748 Technology, Inc. # 1,149,896 Total Health Care 29,700 International Rectifier Corporation # 1,034,748 Industrials (10.0%) 53,000 Intersil Corporation 1,301,150 306,000 Allied Waste Industries, Inc. # 3,448,620 103,700 Juniper Networks, Inc. # 1,791,936 155,900 AMR Corporation #* 3,607,526 42,500 MEMC Electronic Materials, Inc. # 1,556,775 27,500 Avery Dennison Corporation 1,654,675 27,600 Microchip Technology, Inc. 894,792 37,200 ChoicePoint, Inc. # 1,331,760 32,200 MoneyGram International, Inc. 935,732 67,800 Cintas Corporation 2,768,274 73,900 NVIDIA Corporation # 2,186,701 90,200 Laidlaw International, Inc. 2,465,166 20,500 Paychex, Inc. 755,425 27,942 Oshkosh Truck Corporation 1,410,233 43,200 QLogic Corporation # 816,480 127,600 Republic Services, Inc. 5,130,796 69,900 Red Hat, Inc. #* 1,473,492 29,600 Roper Industries, Inc. 1,324,304 33,000 Salesforce.com, Inc. #* 1,184,040 106,300 Southwest Airlines Company 1,770,958 226,800 STATS ChipPAC, Ltd. #* 1,363,068 20,000 Stericycle, Inc. #* 1,395,800 66,800 Sybase, Inc. # 1,619,232 39,323 Tetra Tech, Inc. # 685,007 44,500 Synopsys, Inc. # 877,540 20,629 URS Corporation # 802,262 159,400 Tellabs, Inc. # 1,747,024 138,200 Waste Management, Inc. 5,069,176 64,800 Varian Semiconductor Equipment Total Industrials Associates, Inc. # 2,378,160 74,300 Vishay Intertechnology, Inc. #* 1,043,172 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 38 Mid Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (93.4%) Value Shares Common Stock (93.4%) Value Information Technology  continued Telecommunications Services (1.2%) 71,200 Western Digital Corporation # $1,288,720 291,700 Cincinnati Bell, Inc. # $1,405,994 215,900 Wind River Systems, Inc. #* 2,312,289 39,700 NII Holdings, Inc. #* 2,467,752 Total Information Total Telecommunications Technology Services Materials (11.7%) Utilities (2.9%) 43,500 Albemarle Corporation * 2,363,355 44,800 Aqua America, Inc. 982,912 82,100 Ball Corporation 3,320,945 225,700 CMS Energy Corporation #* 3,259,108 160,300 Bemis Company, Inc. 5,267,458 36,800 Northeast Utilities Service 264,800 Crown Holdings, Inc. # 4,925,280 Company 856,336 118,100 Lubrizol Corporation 5,400,713 38,500 Pepco Holdings, Inc. 930,545 412,500 Owens-Illinois, Inc. # 6,360,750 59,000 PPL Corporation 1,941,100 184,700 Pactiv Corporation # 5,249,174 7,100 Questar Corporation * 580,567 35,800 Rohm and Haas Company 1,695,130 22,700 Wisconsin Energy Corporation 979,278 42,200 RPM International, Inc. 801,378 Total Utilities 30,800 Sealed Air Corporation 1,666,896 17,197 Silgan Holdings, Inc. 645,919 Total Common Stock 72,600 Smurfit-Stone Container (cost $287,787,795) Corporation #* 813,120 Total Materials Interest Maturity Shares Collateral Held for Securities Loaned (16.6%) Rate (+)Date Value 54,508,729 Thrivent Financial Securities Lending Trust 5.320% N/A $54,508,729 Total Collateral Held for Securities Loaned (cost $54,508,729) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 39 Mid Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.7%) Rate (+) Date Value $5,610,000 CAFCO, LLC 5.370% 10/2/2006 $5,608,326 13,043,650 Thrivent Money Market Portfolio 5.070 N/A 13,043,650 Total Short-Term Investments (at amortized cost) Total Investments (cost $360,948,500) 115.7% Other Assets and Liabilities, Net (15.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $23,783,780 Gross unrealized depreciation (4,751,831) Net unrealized appreciation (depreciation) $19,031,949 Cost for federal income tax purposes $360,948,500 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 40 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value 4,700 ITT Educational Services, Inc. # $311,610 Consumer Discretionary (14.8%) 7,330 Laureate Education, Inc. # 350,814 6,833 99 Cents Only Stores #* $80,834 9,670 Lear Corporation * 200,169 12,580 Abercrombie & Fitch Company 874,058 6,690 Lee Enterprises, Inc. 168,856 15,200 Advance Auto Parts, Inc. 500,688 4,900 M.D.C. Holdings, Inc. * 227,605 7,500 Aeropostale, Inc. # 219,225 19,120 American Eagle Outfitters, Inc. є 838,030 3,500 Media General, Inc. * 132,020 19,200 Michaels Stores, Inc. 835,968 8,200 American Greetings Corporation * 189,584 4,860 Modine Manufacturing Company 118,244 10,450 AnnTaylor Stores Corporation # 437,437 7,670 Mohawk Industries, Inc. #* 571,032 10,600 Applebees International, Inc. * 228,006 16,200 OReilly Automotive, Inc. # 538,002 10,130 ArvinMeritor, Inc. * 144,251 10,680 OSI Restaurant Partners, Inc. * 338,663 1,780 Bandag, Inc. * 73,051 9,900 Pacific Sunwear of 7,370 Barnes & Noble, Inc. 279,618 California, Inc. #* 149,292 5,600 Beazer Homes USA, Inc. * 218,624 9,400 Payless ShoeSource, Inc. # 234,060 12,810 Belo Corporation 202,526 20,000 PETsMART, Inc. 555,000 3,730 Blyth, Inc. 90,751 12,500 Pier 1 Imports, Inc. * 92,750 5,410 Bob Evans Farms, Inc. * 163,815 8,900 Polo Ralph Lauren Corporation 575,741 9,000 Borders Group, Inc. * 183,600 13,910 Readers Digest 8,260 BorgWarner, Inc. 472,224 Association, Inc. * 180,274 6,000 Boyd Gaming Corporation * 230,640 6,500 Regis Corporation * 233,025 11,870 Brinker International, Inc. 475,868 10,000 Rent-A-Center, Inc. # 292,900 9,060 Callaway Golf Company 118,777 20,260 Ross Stores, Inc. 514,807 13,600 Career Education Corporation # 306,000 8,400 Ruby Tuesday, Inc. * 236,796 15,300 CarMax, Inc. # 638,163 6,200 Ryland Group, Inc. * 267,902 5,290 Catalina Marketing Corporation * 145,475 19,650 Saks, Inc. 339,552 4,500 CBRL Group, Inc. 181,935 3,810 Scholastic Corporation # 118,682 17,600 Charming Shoppes, Inc. # 251,328 9,500 Scientific Games Corporation # 302,100 11,300 Cheesecake Factory, Inc. #* 307,247 7,920 Sothebys Holdings, Inc. 255,341 25,300 Chicos FAS, Inc. #* 544,709 5,200 Thor Industries, Inc. * 214,084 13,620 Claires Stores, Inc. 397,159 7,400 Timberland Company # 212,898 8,700 Coldwater Creek, Inc. #* 250,212 18,100 Toll Brothers, Inc. #* 508,248 12,300 Corinthian Colleges, Inc. #* 132,963 8,900 Tupperware Corporation * 173,194 8,620 DeVry, Inc. #* 183,347 16,100 Urban Outfitters, Inc. #* 284,809 14,560 Dollar Tree Stores, Inc. # 450,778 6,880 Valassis Communications, Inc. # 121,432 4,620 Emmis Communications 820 Washington Post Company 604,340 Corporation #* 56,595 10,170 Westwood One, Inc. 72,004 4,200 Entercom Communications 16,280 Williams-Sonoma, Inc. * 527,309 Corporation * 105,840 Total Consumer 22,300 Foot Locker, Inc. 563,075 Discretionary 7,040 Furniture Brands International, Inc. * 134,042 Consumer Staples (2.0%) 10,800 GameStop Corporation #* 499,824 9,240 BJs Wholesale Club, Inc. # 269,623 21,020 Gentex Corporation * 298,694 9,410 Church & Dwight Company, Inc. * 368,025 13,600 Hanesbrands, Inc. # 306,136 8,250 Energizer Holdings, Inc. # 593,918 7,300 Harte-Hanks, Inc. 192,355 10,430 Hormel Foods Corporation 375,271 5,200 Hovnanian Enterprises, Inc. #* 152,568 8,276 J.M. Smucker Company 396,834 5,170 International Speedway 3,540 Lancaster Colony Corporation 158,450 Corporation 257,673 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 41 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Staples  continued 5,920 City National Corporation * $396,995 8,710 PepsiAmericas, Inc. $185,871 22,300 Colonial BancGroup, Inc. 546,350 5,210 Ruddick Corporation 135,616 8,000 Cullen/Frost Bankers, Inc. 462,560 14,300 Smithfield Foods, Inc. # 386,386 15,700 Developers Diversified 3,830 Tootsie Roll Industries, Inc. * 112,257 Realty Corporation 875,432 3,740 Universal Corporation 136,622 18,200 Eaton Vance Corporation 525,252 Total Consumer Staples 9,410 Everest Re Group, Ltd. 917,757 25,430 Fidelity National Financial, Inc. 1,059,160 Energy (8.0%) 13,800 First American Corporation 584,292 20,600 Arch Coal, Inc. * 595,546 15,900 First Niagara Financial 15,960 Cameron International Group, Inc. 231,822 Corporation # 771,028 11,680 FirstMerit Corporation * 270,626 17,100 Denbury Resources, Inc. # 494,190 7,360 Greater Bay Bancorp 207,626 22,030 ENSCO International, Inc. 965,575 7,270 Hanover Insurance Group, Inc. 324,460 9,800 FMC Technologies, Inc. # 526,260 16,050 HCC Insurance Holdings, Inc. 527,724 7,900 Forest Oil Corporation #* 249,561 7,900 Highwoods Properties, Inc. * 293,959 18,760 Grant Prideco, Inc. # 713,443 6,260 Horace Mann Educators Corporation 120,380 14,820 Hanover Compressor Company #* 270,020 10,700 Hospitality Properties Trust 505,040 15,080 Helmerich & Payne, Inc. 347,292 9,900 IndyMac Bancorp, Inc. * 407,484 18,700 Newfield Exploration Company # 720,698 9,440 Investors Financial 25,300 Noble Energy, Inc. 1,153,427 Services Corporation * 406,675 4,300 Overseas Shipholding Group, Inc. 265,611 14,500 Jefferies Group, Inc. 413,250 23,800 Patterson-UTI Energy, Inc. 565,488 23,270 Leucadia National Corporation * 608,976 37,900 Peabody Energy Corporation 1,393,962 13,000 Liberty Property Trust * 621,270 17,900 Pioneer Natural 9,626 Longview Fibre Company 195,600 Resources Company * 700,248 10,300 Macerich Company 786,508 11,000 Plains Exploration & 9,000 Mack-Cali Realty Corporation 466,200 Production Company # 472,010 18,080 Mercantile Bankshares Corporation 655,762 8,300 Pogo Producing Company * 339,885 5,200 Mercury General Corporation 257,972 23,420 Pride International, Inc. # 642,176 15,100 New Plan Excel Realty 7,900 Quicksilver Resources, Inc. #* 252,010 Trust, Inc. * 408,455 24,100 Southwestern Energy Company # 719,867 37,311 New York Community 8,300 Tidewater, Inc. 366,777 Bancorp, Inc. * 611,154 Total Energy 9,030 Ohio Casualty Corporation 233,606 33,050 Old Republic International Financials (18.2%) Corporation 732,058 10,920 A.G. Edwards, Inc. 581,818 12,380 PMI Group, Inc. * 542,368 12,700 AMB Property Corporation 699,897 5,508 Potlatch Corporation * 204,339 6,690 American Financial Group, Inc. 313,962 10,070 Protective Life Corporation 460,702 17,890 AmeriCredit Corporation #* 447,071 11,720 Radian Group, Inc. * 703,200 6,100 AmerUs Group Company * 414,861 13,025 Raymond James Financial, Inc. 380,851 13,900 Arthur J. Gallagher & Company * 370,713 11,008 Rayonier, Inc. REIT 416,102 19,193 Associated Banc-Corp 623,772 9,900 Regency Centers Corporation 680,724 12,470 Astoria Financial Corporation 384,325 9,070 SEI Investments Company 509,643 7,400 Bank of Hawaii Corporation 356,384 7,900 StanCorp Financial Group, Inc. 352,577 16,400 Brown & Brown, Inc. 501,184 5,130 SVB Financial Group #* 229,003 7,500 Cathay General Bancorp * 270,750 16,220 TCF Financial Corporation 426,424 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 42 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Financials  continued 10,700 ResMed, Inc. # $430,675 6,640 Texas Regional Bancshares, Inc. $255,308 15,750 Sepracor, Inc. #* 762,930 19,400 United Dominion Realty 9,500 STERIS Corporation 228,570 Trust, Inc. * 585,880 5,600 Techne Corporation #* 284,816 5,900 Unitrin, Inc. 260,603 12,600 Triad Hospitals, Inc. # 554,778 24,175 W.R. Berkley Corporation 855,553 8,200 Universal Health Services, Inc. 491,426 12,240 Waddell & Reed Financial, Inc. 302,940 13,410 Valeant Pharmaceuticals 12,727 Washington Federal, Inc. 285,594 International * 265,250 7,630 Webster Financial Corporation 359,449 18,700 Varian Medical Systems, Inc. # 998,393 11,500 Weingarten Realty Investors 494,730 4,500 Varian, Inc. # 206,415 4,520 Westamerica Bancorporation * 228,305 12,000 VCA Antech, Inc. # 432,720 9,880 Wilmington Trust Corporation * 440,154 17,320 Vertex Pharmaceuticals, Inc. #* 582,818 Total Financials Total Health Care Health Care (10.7%) Industrials (15.2%) 8,506 Advanced Medical Optics, Inc. #* 336,412 12,960 Adesa, Inc. 299,506 9,700 Affymetrix, Inc. #* 209,132 13,030 AGCO Corporation #* 330,310 6,170 Apria Healthcare Group, Inc. #* 121,796 13,000 AirTran Holdings, Inc. #* 128,960 8,830 Beckman Coulter, Inc. 508,255 5,740 Alaska Air Group, Inc. # 218,350 8,800 Cephalon, Inc. #* 543,400 6,360 Alexander & Baldwin, Inc. * 282,193 9,800 Charles River Laboratories 5,000 Alliant Techsystems, Inc. # 405,300 International, Inc. # 425,418 10,080 AMETEK, Inc. 438,984 13,500 Community Health Systems, Inc. # 504,225 14,320 Avis Budget Group, Inc. 261,913 9,210 Covance, Inc. # 611,360 3,520 Banta Corporation 167,552 16,100 Cytyc Corporation # 394,128 6,760 Brinks Company 358,686 22,080 Dentsply International, Inc. 664,829 24,900 C.H. Robinson Worldwide, Inc. 1,110,042 8,320 Edwards Lifesciences Corporation # 387,629 4,470 Carlisle Companies, Inc. 375,927 7,500 Gen-Probe, Inc. # 351,675 12,286 ChoicePoint, Inc. # 439,839 16,580 Health Net, Inc. # 721,562 6,830 Con-way, Inc. 306,121 12,600 Henry Schein, Inc. # 631,764 10,200 Copart, Inc. # 287,538 8,750 Hillenbrand Industries, Inc. 498,575 5,800 Corporate Executive Board Company 521,478 5,200 Intuitive Surgical, Inc. #* 548,340 7,300 Crane Company 305,140 7,700 Invitrogen Corporation #* 488,257 7,300 Deluxe Corporation * 124,830 8,200 LifePoint Hospitals, Inc. # 289,624 10,200 Donaldson Company, Inc. * 376,380 13,420 Lincare Holdings, Inc. # 464,869 5,800 DRS Technologies, Inc. * 253,286 4,600 Martek Biosciences Corporation #* 98,946 9,020 Dun & Bradstreet Corporation # 676,410 7,900 Medicis Pharmaceutical 30,640 Expeditors International of Corporation * 255,565 Washington, Inc. 1,365,931 45,247 Millennium Pharmaceuticals, Inc. # 450,208 17,960 Fastenal Company * 692,717 17,420 Omnicare, Inc. * 750,628 7,100 Federal Signal Corporation 108,275 5,000 Par Pharmaceutical 8,130 Flowserve Corporation # 411,297 Companies, Inc. #* 91,200 7,420 GATX Corporation * 306,965 16,460 PDL BioPharma, Inc. #* 316,032 9,700 Graco, Inc. 378,882 10,850 Perrigo Company 184,124 4,860 Granite Construction, Inc. * 259,281 14,800 Pharmaceutical Product 6,050 Harsco Corporation 469,782 Development, Inc. 528,212 9,390 Herman Miller, Inc. 321,232 7,600 Psychiatric Solutions, Inc. #* 259,084 7,230 HNI Corporation * 300,623 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 43 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Industrials  continued 23,000 Andrew Corporation # $212,290 8,730 Hubbell, Inc. $418,167 17,470 Arrow Electronics, Inc. # 479,202 8,360 Jacobs Engineering Group, Inc. # 624,743 61,520 Atmel Corporation #* 371,581 15,240 JB Hunt Transport Services, Inc. 316,535 18,320 Avnet, Inc. # 359,438 25,175 JetBlue Airways Corporation #* 233,372 7,280 Avocent Corporation # 219,274 17,050 Joy Global, Inc. 641,250 17,300 BISYS Group, Inc. # 187,878 3,220 Kelly Services, Inc. 88,260 40,280 Cadence Design Systems, Inc. # є 683,149 5,570 Kennametal, Inc. 315,540 8,670 CDW Corporation 534,766 6,340 Korn/Ferry International #* 132,760 19,900 Ceridian Corporation # 444,964 6,200 Lincoln Electric Holdings, Inc. * 337,590 12,780 CheckFree Corporation # 528,070 12,370 Manpower, Inc. 757,910 20,300 Cognizant Technology 4,400 Mine Safety Appliances Company * 156,816 Solutions Corporation # 1,503,419 7,800 MSC Industrial Direct 8,450 CommScope, Inc. #* 277,667 Company, Inc. 317,772 11,100 Cree, Inc. #* 223,221 7,600 Navigant Consulting, Inc. #* 152,456 6,970 CSG Systems International, Inc. # 184,217 4,790 Nordson Corporation 190,929 20,360 Cypress Semiconductor 10,500 Oshkosh Truck Corporation 529,935 Corporation #* 361,797 14,460 Pentair, Inc. 378,707 9,430 Diebold, Inc. * 410,488 19,380 Precision Castparts Corporation 1,224,041 8,310 DST Systems, Inc. # 512,478 17,010 Quanta Services, Inc. #* 286,789 5,770 Dycom Industries, Inc. #* 124,055 16,500 Republic Services, Inc. 663,465 5,800 F5 Networks, Inc. # 311,576 4,332 Rollins, Inc. * 91,449 8,950 Fair Isaac Corporation 327,302 12,600 Roper Industries, Inc. 563,724 17,600 Fairchild Semiconductor 1,000 Sequa Corporation #* 93,860 International, Inc. # 329,120 8,260 SPX Corporation 441,414 9,400 Fidelity National Information 6,300 Stericycle, Inc. #* 439,677 Services, Inc. 347,800 7,660 Swift Transportation 8,200 Gartner Group, Inc. #* 144,238 Company, Inc. #* 181,695 19,200 Harris Corporation є 854,208 5,740 Teleflex, Inc. 319,374 4,910 Imation Corporation * 197,136 7,400 Thomas & Betts Corporation # 353,054 19,900 Ingram Micro, Inc. # 381,284 13,500 Timken Company 402,030 28,650 Integrated Device 11,395 Trinity Industries, Inc. * 366,577 Technology, Inc. # 460,119 9,420 United Rentals, Inc. #* 219,015 10,250 International Rectifier 7,400 Werner Enterprises, Inc. * 138,454 Corporation # 357,110 8,300 YRC Worldwide, Inc. #* 307,432 20,100 Intersil Corporation 493,455 Total Industrials 11,260 Jack Henry & Associates, Inc. 245,130 12,680 KEMET Corporation #* 102,328 Information Technology (15.6%) 20,300 Lam Research Corporation # 920,199 56,600 3Com Corporation # 249,606 16,350 Lattice Semiconductor 35,788 Activision, Inc. #* 540,399 Corporation # 111,507 9,690 Acxiom Corporation 238,955 7,540 Macrovision Corporation # 178,623 9,380 ADTRAN, Inc. 223,619 22,920 McAfee, Inc. # 560,623 3,000 Advent Software, Inc. #* 108,630 22,800 McDATA Corporation #* 114,684 9,500 Alliance Data Systems 23,900 MEMC Electronic Materials, Inc. # 875,457 Corporation #* 524,305 11,670 Mentor Graphics Corporation #* 164,314 12,800 Amphenol Corporation 792,704 8,450 Micrel, Inc. #* 81,036 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 44 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Information Technology  continued 11,800 Packaging Corporation of America $273,760 30,860 Microchip Technology, Inc. $1,000,481 9,200 Reliance Steel & 12,100 MoneyGram International, Inc. 351,626 Aluminum Company 295,688 14,860 MPS Group, Inc. # 224,535 17,000 RPM International, Inc. * 322,830 8,175 National Instruments Corporation 223,504 6,700 Scotts Company * 298,083 5,890 Newport Corporation # 96,007 6,730 Sensient Technologies Corporation 131,706 14,800 Palm, Inc. #* 215,488 14,180 Sonoco Products Company 477,015 6,840 Plantronics, Inc. * 119,905 6,500 Steel Dynamics, Inc. * 327,925 6,560 Plexus Corporation # 125,952 14,560 Valspar Corporation 387,296 12,720 Polycom, Inc. # 312,022 10,500 Worthington Industries, Inc. * 179,130 16,160 Powerwave Technologies, Inc. #* 122,816 Total Materials 7,780 Reynolds and Reynolds Company 307,388 27,540 RF Micro Devices, Inc. #* 208,753 Telecommunications Services (0.5%) 10,390 Semtech Corporation # 132,576 35,410 Cincinnati Bell, Inc. # 170,676 8,100 Silicon Laboratories, Inc. #* 251,262 14,920 Telephone and Data Systems, Inc. 628,132 5,900 SRA International, Inc. #* 177,354 Total Telecommunications 12,780 Sybase, Inc. # 309,787 Services 20,280 Synopsys, Inc. # 399,922 7,880 Tech Data Corporation # 287,856 Utilities (8.2%) 5,420 Transaction Systems 11,280 AGL Resources, Inc. 411,720 Architects, Inc. # 186,014 16,900 Alliant Energy Corporation 603,837 19,952 TriQuint Semiconductor, Inc. #* 103,750 18,966 Aqua America, Inc. * 416,114 15,200 UTStarcom, Inc. #* 134,824 53,680 Aquila, Inc. # є 232,434 26,420 Vishay Intertechnology, Inc. # 370,937 4,900 Black Hills Corporation * 164,689 31,700 Western Digital Corporation # 573,770 16,530 DPL, Inc. * 448,294 10,950 Wind River Systems, Inc. # 117,274 11,300 Duquesne Light Holdings, Inc. * 222,158 10,100 Zebra Technologies Corporation # 360,974 21,250 Energy East Corporation * 504,050 Total Information 17,400 Equitable Resources, Inc. * 608,652 Technology 11,550 Great Plains Energy, Inc. * 358,281 11,780 Hawaiian Electric Materials (4.9%) Industries, Inc. * 318,767 11,190 Airgas, Inc. 404,742 6,230 IDACORP, Inc. * 235,556 5,610 Albemarle Corporation * 304,791 25,825 MDU Resources Group, Inc. 576,930 7,940 Bowater, Inc. * 163,326 12,000 National Fuel Gas Company * 436,200 9,090 Cabot Corporation * 338,148 22,170 Northeast Utilities 34,500 Chemtura Corporation 299,115 Service Company 515,896 17,200 Commercial Metals Company 349,676 15,540 NSTAR 518,414 5,960 Cytec Industries, Inc. 331,316 12,990 OGE Energy Corporation 469,069 6,200 Ferro Corporation 110,236 15,700 ONEOK, Inc. 593,303 7,100 Florida Rock Industries, Inc. * 274,841 27,443 Pepco Holdings, Inc. 663,297 5,700 FMC Corporation 365,199 10,075 PNM Resources, Inc. 277,768 6,480 Glatfelter Company 87,804 16,760 Puget Energy, Inc. 380,955 9,760 Lubrizol Corporation 446,325 12,310 Questar Corporation 1,006,589 30,240 Lyondell Chemical Company 767,189 16,830 SCANA Corporation 677,744 6,420 Martin Marietta Materials, Inc. 543,260 31,700 Sierra Pacific Resources # 454,578 2,980 Minerals Technologies, Inc. * 159,132 10,990 Vectren Corporation 295,082 10,400 Olin Corporation 159,744 12,720 Westar Energy, Inc. 299,047 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 45 Mid Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.1%)Value Utilities  continued 7,110 WGL Holdings, Inc. * $222,827 16,870 Wisconsin Energy Corporation 727,772 6,200 WPS Resources Corporation 307,706 Total Utilities Total Common Stock (cost $121,004,381) Interest Maturity Shares Collateral Held for Securities Loaned (25.7%) Rate (+) Date Value 40,510,013 Thrivent Financial Securities Lending Trust 5.320% N/A $40,510,013 Total Collateral Held for Securities Loaned (cost $40,510,013) Shares or Principal Interest Maturity Amount Short-Term Investments (1.6%) Rate (+) Date Value $300,000 Federal National Mortgage Association є 5.270% 2/7/2007 $294,613 2,191,290 Thrivent Money Market Portfolio 5.070 N/A 2,191,290 Total Short-Term Investments (cost $2,485,710) Total Investments (cost $164,000,104) 125.4% Other Assets and Liabilities, Net (25.4%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Index Mini-Futures 32 December 2006 $2,427,848 $2,433,920 $6,072 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. є At September 29, 2006, $294,613 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,646,391 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $39,630,324 Gross unrealized depreciation (6,204,152) Net unrealized appreciation (depreciation) $33,426,172 Cost for federal income tax purposes $164,000,104 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 46 Partner International Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value (a) Shares Common Stock (96.7%) Value (a) Australia (2.2%) 91,789 LVMH Moet Hennessy 333,900 AMP, Ltd. *Ω $2,223,843 Louis Vuitton SA * $9,440,335 309,100 Brambles Industries, Ltd. *Ω 2,935,655 36,017 Pernod Ricard SA * 7,491,655 902,100 Lend Lease Corporation, Ltd. 12,310 Pinault-Printemps-Redoute SA # 1,824,067 1,465,900 Macquarie Infrastructure GroupΩ 3,494,473 142,100 Safran SA #* 2,870,218 152,400 Rinker Group, Ltd. # Ω 1,568,606 138,700 Schneider Electric SA * 15,447,128 57,000 Rio Tinto, Ltd. * 2,972,127 34,710 Societe Generale * 5,514,524 480,600 Transurban Group * 2,613,480 100,015 Societe Television Francaise 1 * 3,197,018 Total Australia 108,655 Total SA * 7,126,809 86,600 Veolia Environnement # 5,218,457 Austria (1.0%) Total France 150,170 Erste Bank der oesterreichischen Sparkassen AG 9,342,608 Germany (6.1%) 50,700 Wiener Staedtische Allgemeine 268,400 Adidas AG * 12,614,085 Versicherung AG 3,181,300 210,277 Commerzbank AG 7,067,291 Total Austria 447,500 Deutsche Post AG-REG 11,740,207 47,859 Fresenius Medical Care Belgium (1.0%) AG & Company 6,203,597 108,790 InBev NV # 5,992,196 85,881 Hypo Real Estate Holding AG 5,353,764 47,760 KBC Groep NV # 5,027,555 193,900 Metro AG * 11,317,136 11,045 UCB SA * 702,112 215,342 Praktiker Bau  und Total Belgium Heimwerkermaerkte Holding AG * 7,138,099 Brazil (1.1%) 148,100 Siemens AG 12,886,634 50,100 Banco Itau Holding Total Germany Financeira SA # 1,500,028 170,500 Companhia Vale do Rio Greece (1.4%) Doce SP ADR * 3,155,955 75,023 Cosmote Mobile 115,590 Petroleo Brasileiro SA ADR 8,650,756 Telecommunications SA 1,799,800 Total Brazil 328,449 Hellenic Telecommunication Organization SA # 8,040,670 Canada (0.3%) 179,094 National Bank of Greece SA 7,727,272 53,700 Telus Corporation 3,005,589 Total Greece Total Canada Hong Kong (1.2%) Denmark (0.5%) 2,118,000 China Overseas Land & 80,733 Novo Nordisk AS 6,007,443 Investment, Ltd. # 1,630,985 Total Denmark 2,804,000 China Petroleum & Chemical Corporation # 1,738,036 Finland (0.3%) 170,000 Shangri-La Asia, Ltd. # 377,737 213,899 Nokia Oyj 4,213,615 1,062,600 Swire Pacific, Ltd. 11,092,547 Total Finland Total Hong Kong France (8.5%) Ireland (0.7%) 111,036 Accor SA #* 7,557,291 379,696 Anglo Irish Bank Corporation plc 6,228,777 711,129 Axa SA * 26,204,730 55,888 CRH plc 1,893,013 192,200 Carrefour SA * 12,129,828 Total Ireland The accompanying Notes to Schedule of Investments are an integral part of this schedule. 47 Partner International Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value (a) Shares Common Stock (96.7%) Value (a) Italy (6.7%) 103,500 Seven & I Holdings 663,000 AEM SPA # $1,791,428 Company, Ltd. # $3,334,557 643,570 Banca Intesa SPA 4,231,518 68,000 Shin-Etsu Chemical 908,218 Banca Intesa SPA * 5,557,912 Company, Ltd. # 4,342,813 887,122 Capitalia SPA 7,339,174 32,500 SMC Corporation # 4,305,146 595,551 Eni SPA #* 17,696,081 113,500 Sony Corporation * 4,583,819 114,450 Lottomatica SPA * 4,318,695 899,900 Sumitomo Corporation #* 11,251,744 157,000 Mediobanca SPA #* 3,424,635 1,090 Sumitomo Mitsui Financial 607,690 Saipem SPA * 13,212,287 Group, Inc. #* 11,445,947 2,897,320 UniCredito Italiano SPA * 24,044,890 1,476,400 Sumitomo Trust and Banking Total Italy Company, Ltd. #* 15,485,849 42,600 T&D Holdings, Inc. # 3,086,275 Japan (22.0%) 245,000 Takeda Pharmaceutical 84,650 Aiful Corporation # 3,273,767 Company, Ltd. #* 15,308,635 73,000 Astellas Pharmaceutical, Inc. #* 2,938,951 354,000 Toyota Motor Corporation * 19,263,532 675,400 Bridgestone Corporation # 13,676,931 114,000 Ushio, Inc. #* 2,460,178 59,850 Canon, Inc. # 3,127,725 Total Japan 73,000 Credit Saison Company, Ltd. # 3,078,535 230,500 Daito Trust Construction Luxembourg (0.5%) Company, Ltd. #* 12,519,949 401,200 SES Global SA * 6,020,645 41,300 Fanuc, Ltd. 3,223,607 Total Luxembourg 292,900 Fuji Film Holdings Corporation # 10,679,851 90,600 Honda Motor Company #* 3,044,819 Mexico (1.8%) 109,300 Hoya Corporation * 4,122,183 154,300 America Movil SA de CV ADR 6,074,791 98,600 IBIDEN Company, Ltd. #* 5,211,688 1,418,800 Grupo Financiero Banorte 88,000 JSR Corporation #* 1,940,351 SA de CV * 4,440,687 21,300 Keyence Corporation #* 4,902,281 106,000 Grupo Televisia SA ADR 2,253,560 141,600 Kyocera Corporation #* 12,117,631 248,600 Telefonos de Mexico SA de 64,500 Leopalace21 Corporation # 2,356,040 CV ADR 6,359,188 342,500 MARUI Company, Ltd. #* 5,027,226 676,676 Wal-Mart de Mexico SA 260,800 Mitsubishi Corporation #* 4,912,389 de CV * 2,301,954 128,000 Mitsubishi Estate Total Mexico Company, Ltd. # 2,799,376 1,634 Mitsubishi UFJ Financial Netherlands (2.5%) Group, Inc. # 21,025,862 334,900 ABN AMRO Holding NV 9,765,185 344,000 Mitsui Fudosan Company, Ltd. # 7,823,387 362,300 ING Groep NV 15,921,996 385,000 Mitsui Trust Holdings, Inc. # 4,389,497 107,568 Royal Numico NV 4,842,756 38,600 Nidec Corporation #* 2,911,543 Total Netherlands 615,800 Nikon Corporation #* 12,741,841 41,300 Nitto Denko Corporation # 2,446,620 Norway (0.4%) 23,200 ORIX Corporation # 6,410,028 388,200 Telenor ASA 5,047,712 24,000 Otsuka Corporation #* 2,552,594 Total Norway 7,330 Rakuten, Inc. * 2,879,588 1,408 Resona Holdings, Inc. #* 4,228,416 Portugal (0.5%) 95,600 Secom Company, Ltd. 4,737,373 480,900 Portugal Telecom SGPS SA # 5,999,054 118,600 Sega Sammy Holdings, Inc. # 3,818,791 Total Portugal The accompanying Notes to Schedule of Investments are an integral part of this schedule. 48 Partner International Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (96.7%) Value (a) Shares Common Stock (96.7%) Value (a) Singapore (2.7%) Switzerland (7.9%) 679,600 Keppel Corporation, Ltd. * $6,316,177 20,250 Givaudan SA $16,199,720 6,119,050 Singapore Telecommunications, 99,557 Holcim, Ltd. 8,130,483 Ltd. * 9,380,257 45,350 Nestle SA 15,801,489 1,417,720 StarHub, Ltd. # 2,008,355 20,744 Nobel Biocare Holding AG 5,100,532 1,211,500 United Overseas Bank, Ltd. 12,414,233 177,279 Novartis AG 10,342,603 364,000 Venture Corporation, Ltd. 2,880,809 72,000 Swatch Group AG * 13,904,878 Total Singapore 40,065 Swiss Life Holding 9,360,978 100,400 Swiss Reinsurance Company # 7,674,157 South Africa (0.2%) 175,032 UBS AG 10,462,407 188,200 Naspers, Ltd. 2,890,460 Total Switzerland Total South Africa Taiwan (0.5%) South Korea (1.8%) 432,000 Hon Hai Precision Industry 41,810 Kookmin Bank # 3,274,395 Company, Ltd. (Foxconn) 2,629,315 40,000 Kookmin Bank ADR 3,121,200 160,000 Media Tek, Inc. # 1,515,144 135,300 LG Electronics, Inc. # 8,725,275 172,935 Taiwan Semiconductor 5,770 Lotte Shopping Company, Ltd. # 2,045,600 Manufacturing Company, 7,521 Samsung Electronics Company, Ltd. ADR 1,660,179 Ltd. # 5,272,737 Total Taiwan Total South Korea United Kingdom (16.1%) Spain (6.7%) 661,700 Amvescap plc 7,178,844 36,542 Acciona SA * 5,556,882 198,600 AstraZeneca plc 12,403,966 140,913 Actividades de Construccion y 421,919 Aviva plc # 6,181,615 Servicios SA 6,676,964 317,769 BP Amoco plc 3,473,862 555,900 Banco Bilbao Vizcaya 1,028,800 British Sky Broadcasting Argentaria SA * 12,855,417 Group plc # ± 10,504,701 104,165 Cintra Concesiones de 659,360 Capita Group plc ± 6,756,064 Infraestructuras de 1,263,490 Friends Provident plc # 4,576,810 Transporte SA * 1,466,249 806,261 GlaxoSmithKline plc 21,441,923 73,400 Compania de Distribucion 2,625,100 Group 4 Securicor plc 8,312,735 Integral Logista SA 4,473,993 198,100 Johnson Matthey plc ± 5,106,945 201,100 Enagas * 4,874,724 2,821,300 Kingfisher plc 12,960,760 51,000 Grupo Ferrovial SA * 4,095,243 1,248,000 Lloyds TSB Group plc 12,617,862 373,600 Iberdrola SA 16,683,140 173,641 Next plc 6,161,638 201,700 Repsol YPF SA * 5,995,958 938,700 Pearson plc # ± 13,352,704 1,143,020 Telefonica SA * 19,787,030 146,875 Reckitt Benckiser plc 6,084,436 Total Spain 356,000 Royal Bank of Scotland Group plc 12,248,973 321,917 Royal Dutch Shell plc 10,950,904 Sweden (2.1%) 547,460 Unilever plc 13,485,802 463,000 Assa Abloy AB * 8,603,604 4,517,888 Vodafone Group plc 10,318,987 238,700 Atlas Copco AB * 6,263,010 1,063,700 WPP Group plc 13,175,660 110,100 Skandinaviska Enskilda Banken # 2,960,571 Total United Kingdom 2,206,900 Telefonaktiebolaget LM Ericsson 7,624,710 Total Sweden Total Common Stock (cost $975,991,791) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 49 Partner International Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Shares Collateral Held for Securities Loaned (23.5%) Rate (+) Date Value 288,185,124 Thrivent Financial SecuritiesLending Trust 5.320% N/A $288,185,124 Total Collateral Held forSecurities Loaned (cost $288,185,124) Shares or Principal Interest Amount Short-Term Investments (3.2%) Rate (+) Date Value $20,930,000 Barclays Bank PLC Repurchase Agreement 5.330% 10/2/2006 $20,930,000 3,000,000 Park Avenue Receivables Corporation 5.300 10/12/2006 2,994,700 14,957,588 Thrivent Money Market Portfolio 5.070 N/A 14,957,588 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,303,059,203) 123.4% Other Assets and Liabilities, Net (23.4%) Total Net Assets 100.0% a See discussion of Fair Valuation of International Securities in Notes to Schedules of Investments. # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $226,971,232 Gross unrealized depreciation (19,993,347) Net unrealized appreciation (depreciation) $206,977,885 Cost for federal income tax purposes $1,303,059,203 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 50 Partner All Cap Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Consumer Discretionary (9.9%) 18,000 Citigroup, Inc. $894,060 17,700 Best Buy Company, Inc. $948,012 6,900 CompuCredit Corporation #* 208,449 3,600 Columbia Sportswear Company #* 200,988 24,398 Countrywide Financial 44,600 EchoStar Communications Corporation 854,906 Corporation # 1,460,204 9,700 Endurance Specialty 16,800 Federated Department Stores, Inc. 725,928 Holdings, Ltd. 342,022 12,255 Liberty Media Holding 22,400 Federal National Mortgage Corporation # 1,024,150 Association 1,252,384 49,600 News Corporation 974,640 10,300 Golden West Financial Corporation 795,675 21,400 OfficeMax, Inc. * 871,836 12,900 Merrill Lynch & Company, Inc. 1,009,038 11,700 Penn National Gaming, Inc. # 427,284 24,800 MetLife, Inc. 1,405,664 24,600 PETsMART, Inc. 682,650 25,500 Old Republic International 34,300 Staples, Inc. 834,519 Corporation 564,825 11,800 Wynn Resorts, Ltd. #* 802,518 7,000 PartnerRe, Ltd. * 472,990 Total Consumer 16,400 Prudential Financial, Inc. 1,250,500 Discretionary 15,400 Radian Group, Inc. * 924,000 8,600 SLM Corporation 447,028 Consumer Staples (9.3%) 18,450 W.R. Berkley Corporation 652,946 44,700 Altria Group, Inc. 3,421,785 21,900 Willis Group Holdings, Ltd. * 832,200 6,100 Archer-Daniels-Midland Company 231,068 18,500 Zenith National Insurance 19,200 BJs Wholesale Club, Inc. # 560,256 Corporation* 737,965 38,300 CVS Corporation 1,230,196 Total Financials 9,900 General Mills, Inc. 560,340 21,300 Hershey Company 1,138,485 Health Care (12.8%) 57,900 Playtex Products, Inc. #* 775,860 7,300 Advanced Magnetics, Inc. #* 248,930 8,200 Procter & Gamble Company 508,236 8,500 Allergan, Inc. 957,185 Total Consumer Staples 50,114 Auxilium Pharmaceuticals, Inc. #* 507,154 25,000 Baxter International, Inc. 1,136,500 Energy (9.5%) 7,150 Cardinal Health, Inc. * 470,041 40,900 Exxon Mobil Corporation 2,744,390 28,900 Gilead Sciences, Inc. # 1,985,430 9,400 GlobalSantaFe Corporation * 469,906 7,200 Johnson & Johnson 467,568 3,600 Holly Corporation * 155,988 13,150 Medco Health Solutions, Inc. # 790,446 29,600 Occidental Petroleum Corporation 1,424,056 25,000 MedImmune, Inc. #* 730,250 16,800 Schlumberger, Ltd. 1,042,104 8,800 Merck & Company, Inc. 368,720 15,400 Southwestern Energy Company # 459,998 13,400 Omnicare, Inc. 577,406 3,800 Tesoro Petroleum Corporation * 220,324 51,700 Pfizer, Inc. 1,466,212 12,200 Transocean, Inc. # 893,406 44,900 Theravance, Inc. #* 1,214,096 7,800 Ultra Petroleum Corporation #* 375,258 12,250 Thermo Electron Corporation # 481,792 15,600 Valero Energy Corporation 802,932 4,520 UnitedHealth Group, Inc. 222,384 Total Energy Total Health Care Financials (21.7%) Industrials (11.3%) 15,300 ACE, Ltd. 837,369 8,500 BE Aerospace, Inc. # 179,265 13,500 Ambac Financial Group, Inc. 1,117,125 11,100 Boeing Company 875,235 18,400 Aspen Insurance Holdings, Ltd. 475,272 6,000 Bucyrus International, Inc. 254,520 59,900 Bank of America Corporation 3,208,843 5,600 Caterpillar, Inc. 368,480 450 Berkshire Hathaway, Inc. # 1,428,300 3,400 Deere & Company 285,294 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 51 Partner All Cap Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (99.7%) Value Shares Common Stock (99.7%) Value Industrials  continued Materials (2.8%) 84,400 General Electric Company $2,979,320 26,300 Alcoa, Inc. $737,452 5,200 Jacobs Engineering Group, Inc. # 388,596 5,900 Phelps Dodge Corporation 499,730 28,900 JLG Industries, Inc. * 572,509 11,000 Praxair, Inc. 650,760 19,550 Joy Global, Inc. 735,276 11,500 United States Steel Corporation * 663,320 18,100 Precision Castparts Corporation 1,143,196 Total Materials 11,900 Raytheon Company 571,319 24,200 Shaw Group, Inc. #* 572,088 Telecommunications Services (3.7%) 6,300 Terex Corporation # 284,886 19,700 American Tower Corporation # 719,050 9,100 Washington Group 47,300 AT&T, Inc. 1,540,088 International, Inc. # 535,626 26,500 BellSouth Corporation 1,132,875 8,200 WESCO International, Inc. # 475,846 Total Telecommunications Total Industrials Services Information Technology (15.5%) Utilities (3.2%) 12,500 Adobe Systems, Inc. # 468,125 21,300 Edison International, Inc. 886,932 33,400 Apple Computer, Inc. # 2,572,802 49,900 Southern Company 1,719,554 10,700 Autodesk, Inc. # 372,146 4,400 TXU Corporation 275,088 16,100 Broadcom Corporation #* 488,474 Total Utilities 2,800 Google, Inc. # 1,125,320 68,200 Hewlett-Packard Company 2,502,258 Total Common Stock 78,800 Marvell Technology (cost $80,749,932) Group, Ltd. # 1,526,356 16,100 Microsoft Corporation 440,013 43,000 Motorola, Inc. 1,075,000 31,400 NVIDIA Corporation # 929,126 28,900 QUALCOMM, Inc. 1,050,515 7,600 Rackable Systems, Inc. #* 208,012 17,600 SanDisk Corporation # 942,304 17,000 Seagate Technology * 392,530 Total Information Technology Interest Maturity Shares Collateral Held for Securities Loaned (13.4%) Rate (+) Date Value 12,162,406 Thrivent Financial Securities Lending Trust 5.320% N/A $12,162,406 Total Collateral Held for Securities Loaned (cost $12,162,406) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 52 Partner All Cap Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Short-Term Investments (<0.1%) Rate (+) Date Value 6,792 Thrivent Money Market Portfolio 5.070% N/A $6,792 Total Short-Term Investments (at amortized cost) Total Investments (cost $92,919,130) 113.1% Other Assets and Liabilities, Net (13.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $11,295,760 Gross unrealized depreciation (1,603,414) Net unrealized appreciation (depreciation) $9,692,346 Cost for federal income tax purposes $92,919,130 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 53 Large Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Consumer Discretionary (11.1%) 111,400 Cameron International 243,100 Aeropostale, Inc. # $7,105,813 Corporation # $5,381,734 286,650 Best Buy Company, Inc. 15,352,974 71,700 Chevron Corporation 4,650,462 177,500 Circuit City Stores, Inc. ~ 4,457,025 187,600 ConocoPhillips 11,167,828 238,200 Coach, Inc. # 8,194,080 200,800 Devon Energy Corporation 12,680,520 275,800 Federated Department 173,000 Diamond Offshore Stores, Inc. 11,917,318 Drilling, Inc. * 12,520,010 699,095 Home Depot, Inc. 25,356,176 73,600 ENSCO International, Inc. 3,225,888 353,000 International Game Technology 14,649,500 188,200 Hess Corporation 7,795,244 242,532 Kohls Corporation # 15,745,177 120,400 National Oilwell Varco, Inc. # 7,049,420 215,400 Las Vegas Sands Corporation # 14,722,590 263,150 Range Resources Corporation * 6,641,906 124,500 Lowes Companies, Inc. 3,493,470 424,100 Schlumberger, Ltd. * 26,306,923 298,800 Marriott International, Inc. 11,545,632 200,900 Valero Energy Corporation 10,340,323 185,100 McDonalds Corporation 7,241,112 189,700 Weatherford International, Ltd. # 7,914,284 261,200 McGraw-Hill Companies, Inc. 15,157,436 222,233 XTO Energy, Inc. 9,362,676 212,800 MGM MIRAGE # 8,403,472 Total Energy 163,500 Newell Rubbermaid, Inc. * 4,630,320 454,400 News Corporation ADR * 9,378,816 Financials (13.0%) 84,500 OSI Restaurant Partners, Inc. 2,679,495 138,700 ACE, Ltd. 7,591,051 650,500 Staples, Inc. 15,826,665 99,000 AllianceBernstein Holding, LP # 6,830,010 417,100 Starbucks Corporation # 14,202,255 311,950 American Express Company 17,494,156 124,800 Starwood Hotels & Resorts 233,200 American International Worldwide, Inc. 7,137,312 Group, Inc. 15,451,832 264,200 Target Corporation 14,597,050 117,900 Capital One 80,000 Toll Brothers, Inc. # 2,246,400 Financial Corporation 9,274,014 157,100 Viacom, Inc. #* 5,840,978 833,300 Charles Schwab Corporation 14,916,070 369,640 Walt Disney Company 11,425,572 52,200 Chicago Mercantile Exchange Total Consumer Holdings, Inc. 24,964,650 Discretionary 288,000 Citigroup, Inc. 14,304,960 225,900 E*TRADE Financial Corporation # 5,403,528 Consumer Staples (6.9%) 127,200 Franklin Resources, Inc. 13,451,400 152,600 Altria Group, Inc. 11,681,530 185,100 Goldman Sachs Group, Inc. 31,313,367 70,200 Andersons, Inc. * 2,397,330 104,000 Hartford Financial Services 244,200 Colgate-Palmolive Company 15,164,820 Group, Inc. 9,022,000 599,900 CVS Corporation 19,268,788 264,300 J.P. Morgan Chase & Company 12,411,528 595,450 PepsiCo, Inc. 38,859,067 94,650 Legg Mason, Inc. 9,546,399 703,415 Procter & Gamble Company 43,597,662 147,000 Lehman Brothers Holdings, Inc. 10,857,420 217,400 Walgreen Company 9,650,386 140,900 Merrill Lynch & Company, Inc. 11,021,198 296,700 Wal-Mart Stores, Inc. 14,633,244 99,900 Moodys Corporation 6,531,462 Total Consumer Staples 158,200 Morgan Stanley 11,534,362 294,800 Nasdaq Stock Market, Inc. #* 8,914,752 Energy (6.3%) 125,000 Northern Trust Corporation 7,303,750 120,000 Arch Coal, Inc. 3,469,200 201,800 State Street Corporation 12,592,320 78,700 Aventine Renewable Energy 300,200 UBS AG 17,804,862 Holdings, Inc. #* 1,683,393 372,800 Wells Fargo & Company 13,487,904 175,900 Baker Hughes, Inc. 11,996,380 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 54 Large Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Health Care (17.6%) 140,200 FedEx Corporation $15,236,936 123,500 Advanced Medical Optics, Inc. #* $4,884,425 72,500 Fluor Corporation 5,574,525 57,100 Alcon, Inc. 6,537,950 121,000 Foster Wheeler, Ltd. #* 4,669,390 144,100 Allergan, Inc. 16,227,101 105,800 General Dynamics Corporation 7,582,686 483,700 Amgen, Inc. # 34,599,061 1,197,500 General Electric Company 42,271,750 144,300 AstraZeneca plc 9,018,750 139,600 Illinois Tool Works, Inc. 6,268,040 286,464 Caremark Rx, Inc. 16,233,915 88,000 L-3 Communications 170,800 Celgene Corporation #* 7,395,640 Holdings, Inc. 6,893,040 66,800 CIGNA Corporation 7,770,176 121,100 Lockheed Martin Corporation 10,421,866 124,600 Community Health 144,800 Manitowoc Company, Inc. 6,485,592 Systems, Inc. # 4,653,810 111,200 Monster Worldwide, Inc. # 4,024,328 120,000 DaVita, Inc. # 6,944,400 144,500 Precision Castparts Corporation 9,126,620 85,300 Eli Lilly and Company 4,862,100 124,250 Rockwell Automation, Inc. 7,218,925 104,100 Express Scripts, Inc. # 7,858,509 285,300 United Technologies 151,900 Fisher Scientific Corporation 18,073,755 International, Inc. # 11,884,656 213,000 Waste Management, Inc. 7,812,840 330,500 Genentech, Inc. # 27,332,350 Total Industrials 296,015 Genzyme Corporation # 19,972,132 402,900 Gilead Sciences, Inc. # 27,679,230 Information Technology (27.9%) 41,500 Intuitive Surgical, Inc. # 4,376,175 292,828 Accenture, Ltd. 9,285,576 413,200 Johnson & Johnson 26,833,208 480,000 Adobe Systems, Inc. #± 17,976,000 78,800 McKesson Corporation 4,154,336 203,100 Agilent Technologies, Inc. # 6,639,339 184,800 MedImmune, Inc. # 5,398,008 233,500 Amdocs, Ltd. # 9,246,600 395,700 Medtronic, Inc. 18,376,308 485,800 Apple Computer, Inc. # 37,421,174 214,000 Novartis AG ADR 12,506,160 202,300 aQuantive, Inc. #* 4,778,326 157,789 Pharmaceutical Product 372,300 AU Optronics Corporation* 5,305,275 Development, Inc. 5,631,489 241,800 Autodesk, Inc. # 8,409,804 145,700 Quest Diagnostics, Inc. 8,911,012 576,200 BEA Systems, Inc. #* 8,758,240 357,900 Schering-Plough Corporation 7,906,011 335,400 Broadcom Corporation # 10,176,036 246,400 St. Jude Medical, Inc. # 8,695,456 327,100 Cadence Design Systems, Inc. # 5,547,616 386,400 Teva Pharmaceutical 180,171 CIENA Corporation #* 4,909,671 Industries, Ltd. 13,172,376 2,203,600 Cisco Systems, Inc. # 50,682,800 448,600 UnitedHealth Group, Inc. 22,071,120 256,100 Citrix Systems, Inc. # 9,273,381 141,100 Vertex Pharmaceuticals, Inc. # 4,748,015 222,200 Cognizant Technology 187,500 WellPoint, Inc. # 14,446,875 Solutions Corporation # 16,456,132 208,300 Wyeth 10,589,972 263,600 Comverse Technology, Inc. # 5,651,584 213,400 Zimmer Holdings, Inc. # 14,404,500 1,021,300 Corning, Inc. # 24,929,933 Total Health Care 594,200 eBay, Inc. #~ 16,851,512 355,370 Electronic Arts, Inc. # 19,787,002 Industrials (10.3%) 806,000 EMC Corporation # 9,655,880 291,800 Boeing Company 23,008,430 169,195 Entegris, Inc. # 1,845,917 147,000 Caterpillar, Inc. 9,672,600 127,150 First Data Corporation 5,340,300 413,300 CSX Corporation 13,568,639 128,402 Google, Inc. # 51,604,765 213,800 Danaher Corporation 14,681,646 595,000 Hewlett-Packard Company 21,830,550 177,700 Emerson Electric Company 14,901,922 246,500 Hyperion Solutions 106,300 Expeditors International of Corporation # 8,499,320 Washington, Inc. 4,738,854 101,800 Infosys Technologies, Ltd. ADR * 4,858,914 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 55 Large Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.6%) Value Shares Common Stock (97.6%) Value Information Technology  continued 77,400 Varian Semiconductor 782,950 Intel Corporation $16,105,282 Equipment Associates, Inc. # $2,840,580 490,100 Juniper Networks, Inc. #* 8,468,928 284,300 Xilinx, Inc. 6,240,385 160,100 Lam Research Corporation # 7,257,333 683,600 Yahoo!, Inc. # 17,281,408 120,100 Lawson Software, Inc. # 870,725 Total Information 312,100 Linear Technology Corporation 9,712,552 Technology 633,000 Marvell Technology Group, Ltd. # 12,261,210 Materials (2.0%) 180,800 MEMC Electronic 116,700 Allegheny Technologies, Inc. 7,257,573 Materials, Inc. # 6,622,704 129,500 Freeport-McMoRan 176,700 Microchip Technology, Inc. 5,728,614 Copper & Gold, Inc. 6,897,170 912,900 Microsoft Corporation 24,949,557 385,000 Monsanto Company 18,098,850 178,100 Molex, Inc. 6,940,557 216,900 Praxair, Inc. 12,831,804 862,100 Motorola, Inc. 21,552,500 Total Materials 161,800 National Semiconductor Corporation * 3,807,154 Telecommunications Services (2.5%) 367,200 Network Appliance, Inc. #* 13,590,072 494,500 America Movil SA de CV ADR 19,468,465 792,100 Oracle Corporation # 14,051,854 126,300 American Tower Corporation # 4,609,950 1,015,900 QUALCOMM, Inc. 36,927,965 300,200 AT&T, Inc. 9,774,512 135,100 Red Hat, Inc. #* 2,847,908 267,100 Crown Castle International 64,000 SanDisk Corporation # 3,426,560 Corporation # 9,412,604 622,100 Sun Microsystems, Inc. # 3,091,837 213,500 NII Holdings, Inc. #* 13,271,160 282,600 Symantec Corporation # 6,013,728 Total Telecommunications 596,300 Tellabs, Inc. # 6,535,448 Services 489,100 Texas Instruments, Inc. 16,262,575 126,500 TIBCO Software, Inc. #*~ 1,135,970 Total Common Stock (cost $1,944,420,351) Interest Maturity Shares Collateral Held for Securities Loaned (3.5%) Rate (+) Date Value 79,422,423 Thrivent Financial Securities Lending Trust 5.320% N/A $79,422,423 Total Collateral Held for Securities Loaned (cost $79,422,423) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 56 Large Cap Growth Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (2.3%) Rate (+) Date Value $32,300,000 Barclays Bank PLC Repurchase Agreement 5.330% 10/2/2006 $32,300,000 5,000,000 Deutsche Bank Financial, LLC 5.270 10/3/2006 4,997,804 10,411,770 Thrivent Money Market Portfolio 5.070 N/A 10,411,770 3,250,000 Thunder Bay Funding, Inc. 5.375 10/3/2006 3,248,544 Total Short-Term Investments (at amortized cost) Total Investments (cost $2,074,800,892) 103.4% Other Assets and Liabilities, Net (3.4%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Contracts Price Date Value Gain/(Loss) Circuit City Stores, Inc. 247 $30.00 October 2006 ($2,470) $7,379 eBay, Inc. 1,220 $27.50 October 2006 ($219,600) ($64,665) TIBCO Software, Inc. 601 $10.00 October 2006 ($3,005) $5,409 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ± Designated as cover for long settling trades. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $344,177,683 Gross unrealized depreciation (87,654,632) Net unrealized appreciation (depreciation) $256,523,051 Cost for federal income tax purposes $2,074,800,892 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 57 Large Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Consumer Discretionary (11.2%) 1,200 Chevron Corporation $77,832 3,900 Aeropostale, Inc. # $113,997 3,000 ConocoPhillips 178,590 4,555 Best Buy Company, Inc. 243,966 3,200 Devon Energy Corporation 202,080 2,800 Circuit City Stores, Inc. *~ 70,308 2,800 Diamond Offshore Drilling, Inc. * 202,636 3,850 Coach, Inc. # 132,440 1,200 ENSCO International, Inc. 52,596 4,500 Federated Department Stores, Inc. 194,445 3,100 Hess Corporation 128,402 11,290 Home Depot, Inc. 409,488 1,900 National Oilwell Varco, Inc. # 111,245 5,700 International Game Technology 236,550 4,300 Range Resources Corporation * 108,532 3,955 Kohls Corporation # 256,759 6,800 Schlumberger, Ltd. 421,804 3,500 Las Vegas Sands Corporation # 239,225 3,250 Valero Energy Corporation 167,278 2,000 Lowes Companies, Inc. 56,120 3,100 Weatherford International, Ltd. # 129,332 4,800 Marriott International, Inc. 185,472 3,566 XTO Energy, Inc. 150,236 3,000 McDonalds Corporation 117,360 Total Energy 4,200 McGraw-Hill Companies, Inc. 243,726 3,400 MGM MIRAGE # 134,266 Financials (13.2%) 2,700 Newell Rubbermaid, Inc. 76,464 2,200 ACE, Ltd. 120,406 7,300 News Corporation ADR * 150,672 1,600 AllianceBernstein Holding, LP #* 110,384 1,400 OSI Restaurant Partners, Inc. * 44,394 5,080 American Express Company 284,886 10,430 Staples, Inc. 253,762 3,730 American International Group, Inc. 247,150 6,800 Starbucks Corporation # 231,540 1,900 Capital One Financial Corporation 149,454 2,010 Starwood Hotels & Resorts 13,450 Charles Schwab Corporation 240,755 Worldwide, Inc. 114,952 900 Chicago Mercantile Exchange 4,270 Target Corporation 235,918 Holdings, Inc. 430,425 1,300 Toll Brothers, Inc. #* 36,504 4,700 Citigroup, Inc. 233,449 2,500 Viacom, Inc. # 92,950 3,600 E*TRADE Financial Corporation # 86,112 5,910 Walt Disney Company 182,678 2,000 Franklin Resources, Inc. 211,500 Total Consumer 3,000 Goldman Sachs Group, Inc. 507,510 Discretionary 1,700 Hartford Financial Services Group, Inc. 147,475 Consumer Staples (6.9%) 4,300 J.P. Morgan Chase & Company 201,928 2,400 Altria Group, Inc. 183,720 1,550 Legg Mason, Inc. 156,333 1,100 Andersons, Inc. * 37,565 2,400 Lehman Brothers Holdings, Inc. 177,264 3,950 Colgate-Palmolive Company 245,295 2,250 Merrill Lynch & Company, Inc. 175,995 9,600 CVS Corporation 308,352 1,600 Moodys Corporation 104,608 9,620 PepsiCo, Inc. 627,801 2,600 Morgan Stanley 189,566 11,182 Procter & Gamble Company 693,060 4,800 Nasdaq Stock Market, Inc. #* 145,152 3,440 Walgreen Company 152,702 2,000 Northern Trust Corporation 116,860 4,800 Wal-Mart Stores, Inc. 236,736 3,250 State Street Corporation 202,800 Total Consumer Staples 4,900 UBS AG 290,619 6,000 Wells Fargo & Company 217,080 Energy (6.4%) Total Financials 1,900 Arch Coal, Inc. * 54,929 1,300 Aventine Renewable Energy Health Care (17.7%) Holdings, Inc. #* 27,807 2,000 Advanced Medical Optics, Inc. #* 79,100 2,850 Baker Hughes, Inc. 194,370 950 Alcon, Inc. 108,775 1,800 Cameron International 2,300 Allergan, Inc. 259,003 Corporation # 86,958 7,810 Amgen, Inc. # 558,649 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 58 Large Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Health Care  continued 1,900 Lockheed Martin Corporation $163,514 2,300 AstraZeneca plc $143,750 2,400 Manitowoc Company, Inc. 107,496 4,605 Caremark Rx, Inc. 260,965 1,800 Monster Worldwide, Inc. # 65,142 2,800 Celgene Corporation #* 121,240 2,300 Precision Castparts Corporation 145,268 1,100 CIGNA Corporation 127,952 2,000 Rockwell Automation, Inc. 116,200 2,000 Community Health Systems, Inc. # 74,700 4,650 United Technologies Corporation 294,578 1,900 DaVita, Inc. # 109,953 3,400 Waste Management, Inc. 124,712 1,400 Eli Lilly and Company 79,800 Total Industrials 1,700 Express Scripts, Inc. # 128,333 2,500 Fisher Scientific International, Inc. # 195,600 Information Technology (28.2%) 5,350 Genentech, Inc. # 442,445 4,672 Accenture, Ltd. 148,149 4,769 Genzyme Corporation # 321,764 7,800 Adobe Systems, Inc. # 292,110 6,500 Gilead Sciences, Inc. # 446,550 3,300 Agilent Technologies, Inc. # 107,877 700 Intuitive Surgical, Inc. # 73,815 3,800 Amdocs, Ltd. # 150,480 6,730 Johnson & Johnson 437,046 7,800 Apple Computer, Inc. # 600,834 1,300 McKesson Corporation 68,536 3,300 aQuantive, Inc. #* 77,946 3,000 MedImmune, Inc. # 87,630 6,000 AU Optronics Corporation * 85,500 6,370 Medtronic, Inc. 295,823 3,900 Autodesk, Inc. # 135,642 3,400 Novartis AG ADR 198,696 9,500 BEA Systems, Inc. # 144,400 2,574 Pharmaceutical Product 5,350 Broadcom Corporation # 162,319 Development, Inc. 91,866 5,300 Cadence Design Systems, Inc. # 89,888 2,300 Quest Diagnostics, Inc. 140,668 2,929 CIENA Corporation #* 79,804 5,800 Schering-Plough Corporation 128,122 35,870 Cisco Systems, Inc. # 825,010 3,950 St. Jude Medical, Inc. # 139,396 4,200 Citrix Systems, Inc. # 152,082 6,200 Teva Pharmaceutical Industries, Ltd. 211,358 3,650 Cognizant Technology Solutions 7,300 UnitedHealth Group, Inc. 359,160 Corporation #* 270,319 2,300 Vertex Pharmaceuticals, Inc. # 77,395 4,300 Comverse Technology, Inc. #* 92,192 3,000 WellPoint, Inc. # 231,150 16,580 Corning, Inc. # 404,718 3,380 Wyeth 171,839 9,560 eBay, Inc. #~ 271,122 3,400 Zimmer Holdings, Inc. # 229,500 5,800 Electronic Arts, Inc. # 322,944 Total Health Care 12,900 EMC Corporation # 154,542 2,697 Entegris, Inc. # 29,424 Industrials (10.4%) 2,050 First Data Corporation 86,100 4,700 Boeing Company 370,595 2,100 Google, Inc. # 843,988 2,350 Caterpillar, Inc. 154,630 9,500 Hewlett-Packard Company 348,555 6,600 CSX Corporation 216,678 4,000 Hyperion Solutions Corporation # 137,920 3,470 Danaher Corporation 238,285 1,650 Infosys Technologies, Ltd. ADR * 78,754 2,900 Emerson Electric Company 243,194 12,500 Intel Corporation 257,125 1,700 Expeditors International of 7,950 Juniper Networks, Inc. # 137,376 Washington, Inc. 75,786 2,600 Lam Research Corporation # 117,858 2,270 FedEx Corporation 246,704 1,900 Lawson Software, Inc. # 13,775 1,200 Fluor Corporation 92,268 5,000 Linear Technology Corporation 155,600 2,000 Foster Wheeler, Ltd. #* 77,180 10,200 Marvell Technology Group, Ltd. # 197,574 1,700 General Dynamics Corporation 121,839 2,900 MEMC Electronic Materials, Inc. # 106,227 19,160 General Electric Company 676,348 2,800 Microchip Technology, Inc. 90,776 2,300 Illinois Tool Works, Inc. 103,270 14,770 Microsoft Corporation 403,664 1,400 L-3 Communications Holdings, Inc. 109,662 2,900 Molex, Inc. * 113,013 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 59 Large Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.5%) Value Shares Common Stock (98.5%) Value Information Technology  continued Materials (2.0%) 13,850 Motorola, Inc. $346,250 1,900 Allegheny Technologies, Inc. * $118,161 2,600 National Semiconductor 2,050 Freeport-McMoRan Copper Corporation * 61,178 & Gold, Inc. 109,183 5,900 Network Appliance, Inc. # 218,359 6,300 Monsanto Company 296,163 12,800 Oracle Corporation # 227,072 3,500 Praxair, Inc. 207,060 16,350 QUALCOMM, Inc. 594,322 Total Materials 2,200 Red Hat, Inc. #* 46,376 1,000 SanDisk Corporation # 53,540 Telecommunications Services (2.5%) 10,000 Sun Microsystems, Inc. # 49,700 7,900 America Movil SA de CV ADR 311,023 4,720 Symantec Corporation # 100,442 2,000 American Tower Corporation #* 73,000 9,600 Tellabs, Inc. # 105,216 4,900 AT&T, Inc. 159,544 7,900 Texas Instruments, Inc. 262,675 4,300 Crown Castle International 2,000 TIBCO Software, Inc. #*~ 17,960 Corporation # 151,532 1,300 Varian Semiconductor Equipment 3,450 NII Holdings, Inc. #* 214,452 Associates, Inc. #* 47,710 Total Telecommunications 4,600 Xilinx, Inc. * 100,970 Services 11,000 Yahoo!, Inc. # 278,080 Total Information Total Common Stock Technology (cost $31,302,999) Interest Maturity Shares Collateral Held for Securities Loaned (6.3%) Rate (+) Date Value 2,291,669 Thrivent Financial Securities Lending Trust 5.320% N/A $2,291,669 Total Collateral Held for Securities Loaned (cost $2,291,669) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 60 Large Cap Growth Portfolio II Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Short-Term Investments (1.4%) Rate (+) Date Value 495,949 Thrivent Money Market Portfolio 5.070% N/A $495,949 Total Short-Term Investments (at amortized cost) Total Investments (cost $34,090,617) 106.2% Other Assets and Liabilities, Net (6.2%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Contracts Price Date Value Gain/(Loss) Circuit City Stores, Inc. 5 $30.00 October 2006 ($50) $150 eBay, Inc. 20 $27.50 October 2006 ($3,600) ($1,060) TIBCO Software, Inc. 9 $10.00 October 2006 ($45) $81 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $5,080,101 Gross unrealized depreciation (822,072) Net unrealized appreciation (depreciation) $4,258,029 Cost for federal income tax purposes $34,090,617 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 61 Partner Growth Stock Portolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Consumer Discretionary (12.5%) Financials (20.5%) 17,900 Amazon.com, Inc. #* $574,948 34,500 American Express Company $1,934,760 6,125 Best Buy Company, Inc. 328,055 27,300 American International 12,700 Carnival Corporation * 597,281 Group, Inc. 1,808,898 12,400 EchoStar Communications 56,000 Anglo Irish Bank Corporation plc 918,660 Corporation #* 405,976 50,600 Charles Schwab Corporation 905,740 7,200 Garmin, Ltd. * 351,216 36,900 Citigroup, Inc. 1,832,823 28,400 Grupo Televisia SA ADR 603,784 16,500 Countrywide Financial 11,200 Harman International Corporation 578,160 Industries, Inc. 934,528 39,500 E*TRADE Financial Corporation # 944,840 27,000 Home Depot, Inc. 979,290 14,178 Erste Bank der oesterreichischen 14,100 International Game Technology 585,150 Sparkassen AG 882,064 28,000 Kohls Corporation # 1,817,760 7,400 Franklin Resources, Inc. 782,550 17,100 Lennar Corporation 773,775 4,900 Goldman Sachs Group, Inc. 828,933 10,106 Liberty Media Holding 8,700 Hartford Financial Services Corporation # 844,558 Group, Inc. 754,725 32,533 Liberty Media Holding 9,500 Legg Mason, Inc. 958,170 Corporation # 663,023 13,100 Morgan Stanley 955,121 11,900 MGM MIRAGE # 469,931 14,500 Northern Trust Corporation 847,235 7,000 NIKE, Inc. 613,340 12,300 Prudential Financial, Inc. 937,875 26,300 PETsMART, Inc. * 729,825 35,600 SLM Corporation 1,850,488 20,200 Target Corporation 1,116,050 21,700 State Street Corporation 1,354,080 22,500 Viacom, Inc. # 836,550 24,000 TD Ameritrade Holding 10,300 Wynn Resorts, Ltd. #* 700,503 Corporation 452,400 Total Consumer 42,600 UBS AG 2,546,383 Discretionary 96,700 UniCredito Italiano SPA 802,514 Total Financials Consumer Staples (6.0%) 5,100 InBev NV 280,910 Health Care (18.0%) 15,900 PepsiCo, Inc. 1,037,634 17,700 Aetna, Inc. 700,035 19,637 Procter & Gamble Company 1,217,101 23,400 Amgen, Inc. # 1,673,802 12,400 Reckitt Benckiser plc 513,682 30,600 Caremark Rx, Inc. 1,734,102 12,000 SYSCO Corporation 401,400 13,200 Celgene Corporation # 571,560 17,200 Walgreen Company 763,508 6,000 Eli Lilly and Company 342,000 8,100 Wal-Mart de Mexico * 275,432 12,700 Genentech, Inc. # 1,050,290 40,700 Wal-Mart Stores, Inc. 2,007,324 13,900 Gilead Sciences, Inc. # 954,930 3,700 Whole Foods Market, Inc. 219,891 12,800 Humana, Inc. # 845,952 Total Consumer Staples 12,200 Medco Health Solutions, Inc. # 733,342 26,600 Medtronic, Inc. 1,235,304 Energy (6.3%) 19,521 Novartis AG 1,138,871 18,200 Baker Hughes, Inc. 1,241,240 13,040 Pfizer, Inc. 369,814 6,400 EOG Resources, Inc. 416,320 9,500 Quest Diagnostics, Inc. 581,020 18,100 Exxon Mobil Corporation 1,214,510 6,741 Roche Holding AG # 1,164,577 13,800 Murphy Oil Corporation 656,190 10,100 Sepracor, Inc. #* 489,244 34,700 Schlumberger, Ltd. 2,152,441 11,000 St. Jude Medical, Inc. # 388,190 20,470 Total SA * 1,342,651 13,000 Stryker Corporation 644,670 Total Energy 56,900 UnitedHealth Group, Inc. 2,799,480 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 62 Partner Growth Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Health Care  continued 14,900 Texas Instruments, Inc. $495,425 15,200 WellPoint, Inc. # $1,171,160 41,300 Xilinx, Inc. 906,535 12,200 Wyeth 620,248 54,100 Yahoo!, Inc. # 1,367,648 13,100 Zimmer Holdings, Inc. # 884,250 Total Information Total Health Care Technology Industrials (8.5%) Materials (1.4%) 27,200 Danaher Corporation 1,867,824 49,300 BHP Billiton, Ltd. #* 934,584 5,900 Deere & Company 495,069 14,000 Monsanto Company 658,140 3,400 Fastenal Company 131,138 Total Materials 7,600 General Dynamics Corporation 544,692 135,300 General Electric Company 4,776,090 Telecommunications Services (3.5%) 4,200 Joy Global, Inc. 157,962 29,700 America Movil SA de CV ADR 1,169,289 47,300 Southwest Airlines Company 788,018 34,700 Crown Castle International 27,800 Tyco International, Ltd. 778,122 Corporation # 1,222,828 Total Industrials 18,300 Rogers Communications, Inc. 1,004,121 9,600 Telus Corporation 537,312 Information Technology (21.1%) Total Telecommunications 59,700 Accenture, Ltd. 1,893,087 Services 17,000 Adobe Systems, Inc. # 636,650 8,300 Affiliated Computer Total Common Stock Services, Inc. # 430,438 (cost $87,542,354) 23,000 Amdocs, Ltd. # 910,800 24,000 Analog Devices, Inc. 705,360 10,600 Apple Computer, Inc. # 816,518 44,800 Applied Materials, Inc. 794,304 30,000 Automatic Data Processing, Inc. 1,420,200 51,600 Cisco Systems, Inc. # 1,186,800 26,300 Corning, Inc. # 641,983 21,400 Dell, Inc. # 488,776 13,600 eBay, Inc. # 385,696 53,300 EMC Corporation # 638,534 9,000 First Data Corporation 378,000 3,700 Google, Inc. # 1,487,030 19,200 Intel Corporation 394,944 15,700 Intuit, Inc. # 503,813 52,400 Juniper Networks, Inc. # 905,472 60,800 Marvell Technology Group, Ltd. # 1,177,696 36,000 Maxim Integrated Products, Inc. 1,010,520 69,975 Microsoft Corporation 1,912,417 6,700 Nokia Oyj 131,984 31,300 Oracle Corporation # 555,262 6,300 QUALCOMM, Inc. 229,005 638 Samsung Electronics Company, Ltd. # 447,282 203,400 Telefonaktiebolaget LM Ericsson 702,735 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 63 Partner Growth Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (5.0%) Rate (+) Date Value 5,632,591 Thrivent Financial Securities Lending Trust 5.320% N/A $5,632,591 Total Collateral Held for Securities Loaned (cost $5,632,591) Interest Maturity Shares Short-Term Investments (2.1%) Rate (+) Date Value 2,318,281 Thrivent Money Market Portfolio 5.070% N/A $2,318,281 Total Short-Term Investments (at amortized cost) Total Investments (cost $95,493,226) 104.9% Other Assets and Liabilities, Net (4.9%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $23,393,273 Gross unrealized depreciation (1,680,487) Net unrealized appreciation (depreciation) $21,712,786 Cost for federal income tax purposes $95,493,226 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 64 Large Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (91.0%) Value Shares Common Stock (91.0%) Value Consumer Discretionary (8.0%) Financials (26.7%) 85,400 BorgWarner, Inc. * $4,882,318 72,800 ACE, Ltd. $3,984,344 17,550 CBS Corporation 494,384 141,300 Allstate Corporation 8,863,749 79,300 Clear Channel 92,000 American International Communications, Inc. 2,287,805 Group, Inc. 6,095,920 247,900 Comcast Corporation # 9,135,115 290,350 Bank of America Corporation 15,554,050 89,200 Federated Department Stores, Inc. 3,854,332 84,300 Chubb Corporation 4,380,228 72,600 Home Depot, Inc. 2,633,202 338,945 Citigroup, Inc. 16,835,398 81,700 J.C. Penney Company, Inc. 46,100 City National Corporation 3,091,466 (Holding Company) 5,587,463 50,700 Equity Office Properties Trust 2,015,832 83,100 Liberty Media Holding 17,000 Everest Re Group, Ltd. 1,658,010 Corporation # 1,693,578 84,175 Federal Home Loan Mortgage 77,260 Liberty Media Holding Corporation 5,583,328 Corporation # 6,456,618 45,400 Golden West Financial 9,937 Live Nation, Inc. #* 202,914 Corporation 3,507,150 206,000 McDonalds Corporation 8,058,720 21,200 Goldman Sachs Group, Inc. 3,586,404 60,000 Office Depot, Inc. # 2,382,000 44,115 Hartford Financial Services 191,300 Visteon Corporation # 1,559,095 Group, Inc. 3,826,976 223,200 Walt Disney Company 6,899,112 425,852 J.P. Morgan Chase & Company 19,998,010 Total Consumer 70,300 Lehman Brothers Holdings, Inc. 5,192,358 Discretionary 112,500 Mellon Financial Corporation 4,398,750 96,700 Morgan Stanley 7,050,397 Consumer Staples (7.7%) 69,900 Northern Trust Corporation 4,084,257 175,600 Altria Group, Inc. 13,442,180 30,300 PMI Group, Inc. * 1,327,443 79,600 Anheuser-Busch Companies, Inc. 3,781,796 113,200 PNC Financial Services 122,300 Estee Lauder Companies, Inc. 4,932,359 Group, Inc. 8,200,208 107,400 General Mills, Inc. 6,078,840 129,000 Principal Financial Group, Inc. 7,002,120 66,300 Kellogg Company 3,283,176 97,900 Prudential Financial, Inc. 7,464,875 71,745 Kimberly-Clark Corporation 4,689,253 16,900 Simon Property Group, Inc. 1,531,478 120,900 Kroger Company 2,797,626 221,800 St. Paul Travelers Companies, Inc. 10,400,202 61,200 PepsiCo, Inc. 3,993,912 123,300 State Street Corporation 7,693,920 92,800 Reynolds American, Inc. * 5,750,816 113,900 U.S. Bancorp 3,783,758 103,300 Wal-Mart Stores, Inc. 5,094,756 92,016 Wachovia Corporation 5,134,493 Total Consumer Staples 120,613 Washington Mutual, Inc. 5,243,047 249,590 Wells Fargo & Company 9,030,166 Energy (7.8%) Total Financials 26,740 Apache Corporation 1,689,968 199,966 Chevron Corporation 12,969,795 Health Care (9.5%) 110,958 ConocoPhillips 6,605,330 158,800 Abbott Laboratories 7,711,328 307,600 Exxon Mobil Corporation 20,639,959 85,000 Baxter International, Inc. 3,864,100 60,400 Marathon Oil Corporation 4,644,760 9,700 Biotech HOLDRS Trust * 1,791,784 82,400 Occidental Petroleum 35,600 Eli Lilly and Company 2,029,200 Corporation 3,964,264 71,800 Forest Laboratories, Inc. # 3,633,798 58,800 Schlumberger, Ltd. 3,647,364 39,800 GlaxoSmithKline plc 2,118,554 Total Energy 90,400 HCA, Inc. 4,510,056 90,325 Johnson & Johnson 5,865,706 105,500 McKesson Corporation 5,561,960 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 65 Large Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (91.0%) Value Shares Common Stock (91.0%) Value Health Care  continued Materials (3.4%) 40,000 Novartis AG ADR $2,337,600 111,595 Alcoa, Inc. $3,129,124 470,400 Pfizer, Inc. 13,340,544 140,800 E.I. du Pont de Nemours 192,300 Sanofi-Aventis ADR 8,551,581 and Company 6,031,872 92,000 Wyeth 4,677,280 205,740 International Paper Company 7,124,776 Total Health Care 103,900 MeadWestvaco Corporation * 2,754,389 84,700 Praxair, Inc. 5,010,852 Industrials (10.9%) Total Materials 115,700 AMR Corporation #* 2,677,298 23,800 Deere & Company 1,997,058 Telecommunications Services (5.3%) 85,700 Emerson Electric Company 7,186,802 48,500 ALLTEL Corporation 2,691,750 83,600 Flowserve Corporation # 4,229,324 333,640 AT&T, Inc. 10,863,318 265,000 General Electric Company 9,354,500 130,950 BellSouth Corporation 5,598,112 181,780 Honeywell International, Inc. 7,434,802 308,702 Sprint Nextel Corporation 5,294,239 113,800 Lockheed Martin Corporation 9,793,628 331,555 Verizon Communications, Inc. 12,310,637 64,400 Parker-Hannifin Corporation 5,005,812 Total Telecommunications 167,400 Republic Services, Inc. 6,731,154 Services 239,000 Steelcase, Inc. * 3,749,910 81,300 Union Pacific Corporation 7,154,400 Utilities (2.2%) 166,800 United Technologies 47,400 Entergy Corporation 3,708,102 Corporation 10,566,780 112,200 Exelon Corporation 6,792,588 Total Industrials 83,700 FirstEnergy Corporation 4,675,482 Total Utilities Information Technology (9.5%) 128,500 Accenture, Ltd. 4,074,735 Total Common Stock 123,600 Amdocs, Ltd. # 4,894,560 (cost $537,451,071) 73,940 Applied Materials, Inc. 1,310,956 132,200 Avnet, Inc. # 2,593,764 60,400 Comverse Technology, Inc. # 1,294,976 169,700 Hewlett-Packard Company 6,226,293 238,450 Hyperion Solutions Corporation # 8,221,756 161,500 International Business Machines Corporation 13,233,310 263,800 Microsoft Corporation 7,209,654 129,000 Molex, Inc. * 5,027,130 116,000 Motorola, Inc. 2,900,000 134,090 Nokia Oyj ADR 2,640,232 114,500 Oracle Corporation # 2,031,230 420,400 Tellabs, Inc. # 4,607,584 Total Information Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 66 Large Cap Value Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (1.9%) Rate (+) Date Value 13,077,582 Thrivent Financial Securities Lending Trust 5.320% N/A $13,077,582 Total Collateral Held for Securities Loaned (cost $13,077,582) Shares or Principal Interest Maturity Amount Short-Term Investments (8.8%) Rate (+) Date Value $23,095,000 Barclays Bank PLC Repurchase Agreement 5.330% 10/2/2006 $23,095,000 912,000 Chariot Funding, LLC 5.300 10/10/2006 910,657 2,000,000 Deutsche Bank Financial, LLC 5.270 10/3/2006 1,999,122 4,000,000 DnB NORBank ASA 5.260 10/12/2006 3,992,987 2,000,000 Edison Asset Securitization, LLC 5.260 10/6/2006 1,998,247 3,000,000 Galaxy Funding, Inc. 5.260 10/10/2006 2,995,617 3,000,000 Grampian Funding, LLC 5.260 10/12/2006 2,994,740 2,000,000 Paradigm Funding, LLC 5.270 10/30/2006 1,991,217 4,000,000 Preferred Receivables Funding Corporation 5.260 10/20/2006 3,988,311 12,767,001 Thrivent Money Market Portfolio 5.070 N/A 12,767,001 2,500,000 Windmill Funding Corporation 5.270 10/16/2006 2,494,144 2,000,000 Windmill Funding Corporation 5.280 10/26/2006 1,992,373 Total Short-Term Investments (at amortized cost) Total Investments (cost $611,748,069) 101.7% Other Assets and Liabilities, Net (1.7%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $101,177,673 Gross unrealized depreciation (3,851,217) Net unrealized appreciation (depreciation) $97,326,456 Cost for federal income tax purposes $611,748,069 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 67 Large Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (90.0%) Value Shares Common Stock (90.0%) Value Consumer Discretionary (8.0%) Energy (8.6%) 55,300 Best Buy Company, Inc. $2,961,868 45,800 Apache Corporation $2,894,560 43,100 CBS Corporation 1,214,127 155,019 Chevron Corporation 10,054,532 169,500 Comcast Corporation # 6,239,295 118,430 ConocoPhillips 7,050,138 36,200 Fortune Brands, Inc. 2,718,982 11,800 Diamond Offshore Drilling, Inc. * 853,966 40,200 Harley-Davidson, Inc. 2,522,550 380,300 Exxon Mobil Corporation 25,518,131 82,400 Home Depot, Inc. 2,988,648 106,000 Halliburton Company 3,015,700 35,300 J.C. Penney Company, Inc. 27,100 National Oilwell Varco, Inc. # 1,586,705 (Holding Company) * 2,414,167 79,800 Occidental Petroleum Corporation 3,839,178 27,800 Johnson Controls, Inc. 1,994,372 69,800 Schlumberger, Ltd. 4,329,694 28,300 Kohls Corporation # 1,837,236 21,300 Total SA ADR 1,404,522 52,700 Lowes Companies, Inc. 1,478,762 17,500 Transocean, Inc. # 1,281,525 141,400 McDonalds Corporation 5,531,568 40,600 Valero Energy Corporation 2,089,682 56,700 McGraw-Hill Companies, Inc. 3,290,301 40,100 XTO Energy, Inc. 1,689,413 93,400 Newell Rubbermaid, Inc. 2,645,088 Total Energy 206,500 News Corporation 4,057,725 48,200 Nordstrom, Inc. 2,038,860 Financials (22.1%) 33,900 Office Depot, Inc. # 1,345,830 21,800 ACE, Ltd. 1,193,114 24,600 Omnicom Group, Inc. 2,302,560 43,500 Allstate Corporation 2,728,755 109,350 Staples, Inc. 2,660,486 32,000 Ambac Financial Group, Inc. 2,648,000 25,500 Target Corporation 1,408,875 56,300 American Capital 154,100 Time Warner, Inc. 2,809,243 Strategies, Ltd. * 2,222,161 204,600 Walt Disney Company 6,324,186 97,200 American Express Company 5,450,976 Total Consumer 152,000 American International Discretionary Group, Inc. 10,071,520 34,120 Ameriprise Financial, Inc. 1,600,228 Consumer Staples (8.4%) 32,400 Archstone-Smith Trust 1,763,856 34,300 Alberto-Culver Company 1,735,237 34,100 Assurant, Inc. 1,821,281 111,300 Altria Group, Inc. 8,520,015 300,500 Bank of America Corporation 16,097,785 44,200 Anheuser-Busch Companies, Inc. 2,099,942 68,000 Chubb Corporation 3,533,280 119,300 Coca-Cola Company 5,330,324 55,900 CIT Group, Inc. 2,718,417 52,900 Colgate-Palmolive Company 3,285,090 284,300 Citigroup, Inc. 14,121,181 56,900 Constellation Brands, Inc. # 1,637,582 41,000 Federal Home Loan 55,400 CVS Corporation 1,779,448 Mortgage Corporation 2,719,530 19,700 Diageo plc 1,399,488 55,200 Federal National 53,100 General Mills, Inc. 3,005,460 Mortgage Association 3,086,232 48,400 Kraft Foods, Inc. * 1,725,944 16,100 Franklin Resources, Inc. 1,702,575 58,100 Pepsi Bottling Group, Inc. 2,062,550 88,500 Genworth Financial, Inc. 3,098,385 115,700 PepsiCo, Inc. 7,550,582 34,800 Golden West Financial 210,900 Procter & Gamble Company 13,071,582 Corporation 2,688,300 49,200 Reynolds American, Inc. * 3,048,924 24,800 Goldman Sachs Group, Inc. 4,195,416 82,800 Safeway, Inc. 2,512,980 45,600 Hartford Financial Services 112,000 Wal-Mart Stores, Inc. 5,523,840 Group, Inc. 3,955,800 Total Consumer Staples 59,100 Host Marriott Corporation 1,355,163 230,296 J.P. Morgan Chase & Company 10,814,700 58,300 KeyCorp 2,182,752 19,600 Kimco Realty Corporation 840,252 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 68 Large Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (90.0%) Value Shares Common Stock (90.0%) Value Financials  continued 148,800 Schering-Plough Corporation $3,286,992 57,300 Lehman Brothers Holdings, Inc. $4,232,178 61,300 St. Jude Medical, Inc. # 2,163,277 54,500 Lincoln National Corporation 3,383,360 79,100 UnitedHealth Group, Inc. 3,891,720 71,900 Loews Corporation 2,725,010 64,300 WellPoint, Inc. # 4,954,315 42,200 Marshall & Ilsley Corporation 2,033,196 77,000 Wyeth 3,914,680 30,100 MBIA, Inc. 1,849,344 Total Health Care 34,600 Merrill Lynch & Company, Inc. 2,706,412 92,200 MetLife, Inc. 5,225,896 Industrials (10.1%) 79,900 Morgan Stanley 5,825,509 23,100 3M Company 1,719,102 35,700 PMI Group, Inc. 1,564,017 29,700 Avery Dennison Corporation 1,787,049 57,200 PNC Financial Services 40,200 Boeing Company 3,169,770 Group, Inc. 4,143,568 41,200 Burlington Northern Santa Fe 38,200 Principal Financial Group, Inc. 2,073,496 Corporation 3,025,728 38,500 ProLogis Trust 2,196,810 39,000 Caterpillar, Inc. 2,566,200 45,802 Prudential Financial, Inc. 3,492,402 21,000 Cooper Industries, Ltd. 1,789,620 26,600 SAFECO Corporation 1,567,538 42,600 CSX Corporation 1,398,558 20,400 Simon Property Group, Inc. 1,848,648 14,300 Deere & Company 1,199,913 94,900 St. Paul Travelers 39,900 Dover Corporation 1,892,856 Companies, Inc. 4,449,861 24,900 Emerson Electric Company 2,088,114 106,700 U.S. Bancorp 3,544,574 18,000 FedEx Corporation 1,956,240 39,200 W.R. Berkley Corporation 1,387,288 44,400 General Dynamics Corporation 3,182,148 62,400 Wachovia Corporation 3,481,920 595,100 General Electric Company є 21,007,030 235,400 Wells Fargo & Company 8,516,772 40,400 Goodrich Corporation 1,637,008 Total Financials 52,600 Honeywell International, Inc. 2,151,340 22,500 Illinois Tool Works, Inc. 1,010,250 Health Care (12.7%) 27,300 Lockheed Martin Corporation 2,349,438 122,000 Abbott Laboratories є 5,924,320 21,800 Manpower, Inc. 1,335,686 58,300 AmerisourceBergen Corporation 2,635,160 17,100 Norfolk Southern Corporation 753,255 88,300 Amgen, Inc. # 6,316,099 39,600 Oshkosh Truck Corporation 1,998,612 21,300 AstraZeneca plc 1,331,250 28,400 Precision Castparts Corporation 1,793,744 68,700 Baxter International, Inc. 3,123,102 54,600 Raytheon Company 2,621,346 41,400 Cardinal Health, Inc. 2,721,636 42,800 Rockwell Automation, Inc. 2,486,680 67,800 Caremark Rx, Inc. 3,842,226 15,800 Union Pacific Corporation 1,390,400 65,500 Eli Lilly and Company 3,733,500 34,900 United Parcel Service, Inc. 2,510,706 53,800 Gilead Sciences, Inc. # 3,696,060 90,800 United Technologies Corporation 5,752,180 35,800 GlaxoSmithKline plc 1,905,634 70,500 Waste Management, Inc. 2,585,940 26,900 Henry Schein, Inc. # 1,348,766 Total Industrials 173,500 Johnson & Johnson 11,267,090 30,200 Laboratory Corporation of Information Technology (13.3%) America Holdings #* 1,980,214 51,000 Accenture, Ltd. 1,617,210 68,900 McKesson Corporation 3,632,408 28,700 Adobe Systems, Inc. # 1,074,815 55,700 Medco Health Solutions, Inc. # 3,348,127 29,600 Agilent Technologies, Inc. # 967,624 65,800 Medtronic, Inc. 3,055,752 19,400 Alliance Data Systems 92,100 Merck & Company, Inc. 3,858,990 Corporation #* 1,070,686 23,400 Novartis AG ADR 1,367,496 65,200 Apple Computer, Inc. # 5,022,356 416,100 Pfizer, Inc. 11,800,596 86,400 Applied Materials, Inc. 1,531,872 32,400 Quest Diagnostics, Inc. 1,981,584 36,500 Arrow Electronics, Inc. # 1,001,195 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 69 Large Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (90.0%) Value Shares Common Stock (90.0%) Value Information Technology  continued Materials (1.3%) 76,700 BEA Systems, Inc. # $1,165,840 38,600 Air Products and Chemicals, Inc. $2,561,882 440,900 Cisco Systems, Inc. # 10,140,700 32,200 Ball Corporation 1,302,490 55,800 Citrix Systems, Inc. # 2,020,518 8,100 Phelps Dodge Corporation 686,070 69,100 First Data Corporation 2,902,200 62,000 Praxair, Inc. 3,667,920 56,300 Freescale Semiconductor, Inc. # 2,139,963 22,200 Sigma-Aldrich Corporation 1,679,874 10,300 Google, Inc. # 4,139,570 Total Materials 31,100 Harris Corporation 1,383,639 228,100 Hewlett-Packard Company 8,368,989 Telecommunications Services (2.6%) 70,800 Integrated Device 276,800 AT&T, Inc. є 9,012,608 Technology, Inc. # 1,137,048 105,800 BellSouth Corporation 4,522,950 266,800 Intel Corporation є 5,488,076 168,700 Verizon Communications, Inc. 6,263,831 81,600 International Business Total Telecommunications Machines Corporation 6,686,304 Services 46,800 Jabil Circuit, Inc. 1,337,076 25,300 Lam Research Corporation # 1,146,849 Utilities (2.9%) 15,000 Lexmark International, Inc. # 864,900 60,300 American Electric Power 28,700 Microchip Technology, Inc. 930,454 Company, Inc. 2,193,111 492,700 Microsoft Corporation 13,465,491 41,600 Exelon Corporation 2,518,464 204,700 Motorola, Inc. 5,117,500 65,900 FirstEnergy Corporation 3,681,174 39,600 NCR Corporation # 1,563,408 55,600 FPL Group, Inc. * 2,502,000 47,900 Network Appliance, Inc. # 1,772,779 26,600 ONEOK, Inc. 1,005,214 50,000 Nokia Oyj ADR 984,500 52,900 PG&E Corporation * 2,203,285 321,600 Oracle Corporation # 5,705,184 86,300 PPL Corporation 2,839,270 56,300 Paychex, Inc. 2,074,655 43,900 Sempra Energy 2,205,975 118,400 QUALCOMM, Inc. 4,303,840 53,900 TXU Corporation 3,369,828 147,400 Texas Instruments, Inc. 4,901,050 Total Utilities Total Information Technology Total Common Stock (cost $598,498,111) Interest Maturity Shares Collateral Held for Securities Loaned (1.9%) Rate (+) Date Value 14,849,879 Thrivent Financial Securities Lending Trust 5.320% N/A $14,849,879 Total Collateral Held for Securities Loaned (cost $14,849,879) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 70 Large Cap Stock Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (10.1%) Rate (+) Date Value $30,225,000 Barclays Bank PLC Repurchase Agreement 5.330% 10/2/2006 $30,225,000 4,004,000 Barton Capital Corporation 5.300 10/17/2006 3,993,979 4,000,000 Deutsche Bank Financial, LLC 5.270 10/3/2006 3,998,243 2,900,000 Edison Asset Securitization, LLC 5.270 10/2/2006 2,899,151 2,080,000 Federal National Mortgage Association є 5.270 2/7/2007 2,042,652 1,850,000 HBOS Treasury Services plc 5.300 10/10/2006 1,847,276 2,727,000 Kitty Hawk Funding Corporation 5.270 10/5/2006 2,725,004 2,025,000 Paradigm Funding, LLC 5.270 10/30/2006 2,016,107 2,995,000 Park Avenue Receivables Corporation 5.260 10/5/2006 2,992,812 4,000,000 Preferred Receivables Funding Corporation 5.260 10/20/2006 3,988,311 2,000,000 Stadshypotek Delaware, Inc. 5.260 10/13/2006 1,996,201 5,000,000 Stadshypotek Delaware, Inc. 5.280 10/18/2006 4,986,850 13,440,421 Thrivent Money Market Portfolio 5.070 N/A 13,440,421 Total Short-Term Investments (cost $77,150,690) Total Investments (cost $690,498,680) 102.0% Other Assets and Liabilities, Net (2.0%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 109 December 2006 $35,629,695 $36,662,150 $1,032,455 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. є At September 29, 2006, $2,042,652 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $40,642,574 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $96,313,093 Gross unrealized depreciation (6,788,822) Net unrealized appreciation (depreciation) $89,524,271 Cost for federal income tax purposes $690,498,680 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 71 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary (10.0%) 25,800 Interpublic Group of 18,400 Amazon.com, Inc. #* $591,008 Companies, Inc. #* $255,420 8,200 Apollo Group, Inc. # 403,768 13,200 J.C. Penney Company, Inc. 9,200 AutoNation, Inc. # 192,280 (Holding Company) 902,748 3,100 AutoZone, Inc. # 320,230 11,500 Johnson Controls, Inc. 825,010 16,600 Bed Bath & Beyond, Inc. # 635,116 6,700 Jones Apparel Group, Inc. 217,348 23,825 Best Buy Company, Inc. 1,276,067 4,600 KB Home * 201,480 6,400 Big Lots, Inc. #* 126,784 19,300 Kohls Corporation # 1,252,956 4,400 Black & Decker Corporation 349,140 10,800 Leggett & Platt, Inc. 270,324 5,500 Brunswick Corporation 171,545 8,200 Lennar Corporation 371,050 26,100 Carnival Corporation 1,227,483 20,004 Limited Brands, Inc. 529,906 45,772 CBS Corporation 1,289,397 6,100 Liz Claiborne, Inc. 241,011 6,900 Centex Corporation 363,078 89,700 Lowes Companies, Inc. 2,516,982 8,200 Circuit City Stores, Inc. 205,902 20,100 Marriott International, Inc. 776,664 29,100 Clear Channel 22,250 Mattel, Inc. 438,325 Communications, Inc. 839,535 72,000 McDonalds Corporation 2,816,640 21,500 Coach, Inc. # 739,600 20,600 McGraw-Hill Companies, Inc. 1,195,418 122,877 Comcast Corporation #* 4,528,017 2,300 Meredith Corporation 113,459 16,000 D.R. Horton, Inc. 383,200 8,500 New York Times Company * 195,330 8,650 Darden Restaurants, Inc. 367,366 16,273 Newell Rubbermaid, Inc. 460,851 3,600 Dillards, Inc. * 117,828 137,200 News Corporation 2,695,980 18,315 Dollar General Corporation 249,633 11,300 NIKE, Inc. 990,106 3,900 Dow Jones & Company, Inc. * 130,806 13,400 Nordstrom, Inc. 566,820 4,900 E.W. Scripps Company * 234,857 16,700 Office Depot, Inc. # 662,990 16,800 Eastman Kodak Company * 376,320 4,400 OfficeMax, Inc. 179,256 9,000 Family Dollar Stores, Inc. 263,160 10,000 Omnicom Group, Inc. 936,000 31,868 Federated Department Stores, Inc. 1,377,016 12,500 Pulte Homes, Inc. * 398,250 110,500 Ford Motor Company * 893,945 8,000 RadioShack Corporation * 154,400 8,800 Fortune Brands, Inc. 660,968 4,832 Sears Holdings Corporation # 763,891 13,800 Gannett Company, Inc. 784,254 6,700 Sherwin-Williams Company 373,726 31,562 Gap, Inc. 598,100 3,500 Snap-On, Inc. 155,925 33,200 General Motors Corporation * 1,104,232 4,800 Stanley Works 239,280 10,100 Genuine Parts Company 435,613 42,675 Staples, Inc. 1,038,283 10,500 Goodyear Tire & 44,400 Starbucks Corporation # 1,511,820 Rubber Company #* 152,250 12,700 Starwood Hotels & Resorts 18,900 H&R Block, Inc. * 410,886 Worldwide, Inc. 726,313 1 Hanesbrands, Inc. # 11 50,400 Target Corporation 2,784,600 15,400 Harley-Davidson, Inc. 966,350 8,100 Tiffany & Company 268,920 3,800 Harman International 238,850 Time Warner, Inc. 4,354,236 Industries, Inc. 317,072 26,500 TJX Companies, Inc. 742,795 10,900 Harrahs Entertainment, Inc. 724,087 11,400 Tribune Company * 373,008 9,750 Hasbro, Inc. 221,812 14,700 Univision Communications, Inc. # 504,798 22,600 Hilton Hotels Corporation 629,410 5,400 VF Corporation 393,930 121,200 Home Depot, Inc. 4,395,924 41,672 Viacom, Inc. # 1,549,365 19,900 International Game Technology 825,850 122,747 Walt Disney Company 3,794,110 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 72 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary  continued 59,200 Walgreen Company $2,627,888 7,000 Wendys International, Inc. $469,000 144,500 Wal-Mart Stores, Inc. 7,126,740 4,558 Whirlpool Corporation 383,357 8,200 Whole Foods Market, Inc. 487,326 11,872 Wyndham Worldwide 12,975 William Wrigley Jr. Company 597,628 Corporation # 332,060 Total Consumer Staples 15,840 Yum! Brands, Inc. 824,472 Total Consumer Energy (9.3%) Discretionary 26,972 Anadarko Petroleum Corporation 1,182,183 19,320 Apache Corporation 1,221,024 Consumer Staples (9.4%) 19,300 Baker Hughes, Inc. 1,316,260 4,650 Alberto-Culver Company 235,244 17,500 BJ Services Company 527,275 122,900 Altria Group, Inc. 9,407,995 22,200 Chesapeake Energy Corporation * 643,356 45,100 Anheuser-Busch Companies, Inc. 2,142,701 129,096 Chevron Corporation 8,373,167 38,468 Archer-Daniels-Midland Company 1,457,168 96,749 ConocoPhillips 5,759,468 26,300 Avon Products, Inc. 806,358 10,700 CONSOL Energy, Inc. 339,511 4,800 Brown-Forman Corporation 367,920 25,900 Devon Energy Corporation 1,635,585 13,700 Campbell Soup Company 500,050 40,818 El Paso Corporation 556,758 8,900 Clorox Company 560,700 14,200 EOG Resources, Inc. 923,710 119,700 Coca-Cola Company 5,348,196 349,208 Exxon Mobil Corporation 23,431,858 16,200 Coca-Cola Enterprises, Inc. 337,446 60,500 Halliburton Company 1,721,225 30,300 Colgate-Palmolive Company 1,881,630 14,100 Hess Corporation 584,022 30,000 ConAgra Foods, Inc. 734,400 6,300 Kinder Morgan, Inc. 660,555 12,400 Constellation Brands, Inc. # 356,872 21,034 Marathon Oil Corporation 1,617,515 27,500 Costco Wholesale Corporation 1,366,200 10,900 Murphy Oil Corporation 518,295 48,200 CVS Corporation 1,548,184 18,500 Nabors Industries, Ltd. # 550,375 7,900 Dean Foods Company # 331,958 10,300 National Oilwell Varco, Inc. # 603,065 7,600 Estee Lauder Companies, Inc. 306,508 8,000 Noble Corporation 513,440 20,800 General Mills, Inc. 1,177,280 50,600 Occidental Petroleum Corporation 2,434,366 19,400 H.J. Heinz Company 813,442 6,500 Rowan Companies, Inc. 205,595 10,500 Hershey Company 561,225 69,500 Schlumberger, Ltd. 4,311,085 14,800 Kellogg Company 732,896 11,800 Smith International, Inc. 457,840 26,892 Kimberly-Clark Corporation 1,757,661 7,600 Sunoco, Inc. 472,644 42,400 Kroger Company 981,136 18,511 Transocean, Inc. # 1,355,561 7,800 McCormick & Company, Inc. 296,244 36,000 Valero Energy Corporation 1,852,920 2,800 Molson Coors Brewing Company 192,920 20,300 Weatherford International, Ltd. # 846,916 8,000 Pepsi Bottling Group, Inc. 284,000 35,000 Williams Companies, Inc. 835,450 96,770 PepsiCo, Inc. 6,315,210 21,400 XTO Energy, Inc. 901,582 186,460 Procter & Gamble Company 11,556,791 Total Energy 10,100 Reynolds American, Inc. * 625,897 26,100 Safeway, Inc. 792,135 Financials (22.0%) 44,600 Sara Lee Corporation 716,722 19,100 ACE, Ltd. 1,045,343 12,481 SUPERVALU, Inc. 370,062 29,100 AFLAC, Inc. 1,331,616 36,300 SYSCO Corporation 1,214,235 36,982 Allstate Corporation 2,319,881 14,900 Tyson Foods, Inc. 236,612 6,300 Ambac Financial Group, Inc. 521,325 9,500 UST, Inc. * 520,885 71,300 American Express Company 3,998,504 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 73 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Financials  continued 12,200 Janus Capital Group, Inc. $240,584 152,640 American International 23,700 KeyCorp 887,328 Group, Inc. $10,113,926 12,800 Kimco Realty Corporation 548,736 14,300 Ameriprise Financial, Inc. 670,670 7,700 Legg Mason, Inc. 776,622 20,150 AmSouth Bancorporation 585,156 31,500 Lehman Brothers Holdings, Inc. 2,326,590 18,425 Aon Corporation 624,055 16,894 Lincoln National Corporation 1,048,786 5,800 Apartment Investment & 26,800 Loews Corporation 1,015,720 Management Company 315,578 4,700 M&T Bank Corporation 563,812 12,600 Archstone-Smith Trust 685,944 32,300 Marsh & McLennan 265,818 Bank of America Corporation 14,239,870 Companies, Inc. 909,245 44,800 Bank of New York Company, Inc. 1,579,648 15,000 Marshall & Ilsley Corporation 722,700 31,600 BB&T Corporation 1,383,448 7,950 MBIA, Inc. 488,448 7,031 Bear Stearns Companies, Inc. 985,043 24,200 Mellon Financial Corporation 946,220 6,800 Boston Properties, Inc. 702,712 52,000 Merrill Lynch & Company, Inc. 4,067,440 17,900 Capital One Financial Corporation 1,408,014 44,600 MetLife, Inc. 2,527,928 60,825 Charles Schwab Corporation 1,088,768 5,000 MGIC Investment Corporation 299,850 2,100 Chicago Mercantile Exchange 14,000 Moodys Corporation 915,320 Holdings, Inc. 1,004,325 62,950 Morgan Stanley 4,589,684 24,100 Chubb Corporation 1,252,236 35,500 National City Corporation 1,299,300 10,238 Cincinnati Financial Corporation 492,038 27,300 North Fork Bancorporation, Inc. 781,872 11,600 CIT Group, Inc. 564,108 11,100 Northern Trust Corporation 648,573 290,439 Citigroup, Inc. 14,426,105 10,600 Plum Creek Timber Company, Inc. 360,824 9,550 Comerica, Inc. 543,586 17,300 PNC Financial Services 11,000 Commerce Bancorp, Inc. * 403,810 Group, Inc. 1,253,212 7,700 Compass Bancshares, Inc. 438,746 15,900 Principal Financial Group, Inc. 863,052 35,900 Countrywide Financial 45,300 Progressive Corporation 1,111,662 Corporation 1,257,936 14,500 ProLogis Trust 827,370 25,000 E*TRADE Financial Corporation # 598,000 28,400 Prudential Financial, Inc. 2,165,500 20,600 Equity Office Properties Trust 819,056 7,300 Public Storage, Inc. 627,727 17,100 Equity Residential REIT 864,918 12,690 Realogy Corporation # 287,809 40,500 Federal Home Loan 26,909 Regions Financial Corporation 989,982 Mortgage Corporation 2,686,365 7,000 SAFECO Corporation 412,510 56,800 Federal National 12,900 Simon Property Group, Inc. 1,168,998 Mortgage Association 3,175,688 24,000 SLM Corporation 1,247,520 5,500 Federated Investors, Inc. 185,955 21,110 Sovereign Bancorp, Inc. 454,076 32,694 Fifth Third Bancorp * 1,244,988 40,581 St. Paul Travelers 7,300 First Horizon National Companies, Inc. 1,902,843 Corporation * 277,473 19,500 State Street Corporation 1,216,800 9,800 Franklin Resources, Inc. 1,036,350 21,400 SunTrust Banks, Inc. 1,653,792 26,700 Genworth Financial, Inc. 934,767 19,100 Synovus Financial Corporation 560,967 15,700 Golden West Financial 15,368 T. Rowe Price Group, Inc. 735,359 Corporation 1,212,825 6,000 Torchmark Corporation 378,660 25,400 Goldman Sachs Group, Inc. 4,296,918 104,385 U.S. Bancorp 3,467,670 17,800 Hartford Financial Services 20,124 UnumProvident Corporation * 390,204 Group, Inc. 1,544,150 7,200 Vornado Realty Trust 784,800 13,971 Huntington Bancshares, Inc. 334,326 96,292 Wachovia Corporation 5,373,094 203,893 J.P. Morgan Chase & Company 9,574,815 56,553 Washington Mutual, Inc. 2,458,363 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 74 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Financials  continued 14,000 MedImmune, Inc. # $408,940 197,800 Wells Fargo & Company $7,156,404 67,500 Medtronic, Inc. 3,134,700 10,500 XL Capital, Ltd. 721,350 127,800 Merck & Company, Inc. 5,354,820 6,300 Zions Bancorporation 502,803 3,200 Millipore Corporation # 196,160 Total Financials 12,300 Mylan Laboratories, Inc. 247,599 8,200 Patterson Companies, Inc. #* 275,602 Health Care (12.5%) 7,500 PerkinElmer, Inc. 141,975 89,700 Abbott Laboratories 4,355,832 428,353 Pfizer, Inc. 12,148,091 32,096 Aetna, Inc. 1,269,397 9,400 Quest Diagnostics, Inc. 574,904 8,800 Allergan, Inc. 990,968 87,000 Schering-Plough Corporation 1,921,830 11,800 AmerisourceBergen Corporation 533,360 20,684 St. Jude Medical, Inc. # 729,938 68,840 Amgen, Inc. # 4,924,125 17,400 Stryker Corporation 862,866 10,800 Applera Corporation (Applied 27,600 Tenet Healthcare Corporation #* 224,664 Biosystems Group) 357,588 9,300 Thermo Electron Corporation # 365,769 6,300 Barr Pharmaceuticals, Inc. # 327,222 79,100 UnitedHealth Group, Inc. 3,891,720 3,200 Bausch & Lomb, Inc. * 160,416 6,100 Waters Corporation # 276,208 38,300 Baxter International, Inc. 1,741,118 6,100 Watson Pharmaceuticals, Inc. # 159,637 14,300 Becton, Dickinson and Company 1,010,581 36,400 WellPoint, Inc. # 2,804,620 20,100 Biogen Idec, Inc. # 898,068 79,000 Wyeth 4,016,360 14,350 Biomet, Inc. 461,926 14,250 Zimmer Holdings, Inc. # 961,875 69,150 Boston Scientific Corporation # 1,022,728 Total Health Care 115,500 Bristol-Myers Squibb Company 2,878,260 6,000 C.R. Bard, Inc. 450,000 Industrials (10.8%) 23,775 Cardinal Health, Inc. 1,562,968 44,200 3M Company 3,289,364 25,000 Caremark Rx, Inc. 1,416,750 15,000 Allied Waste Industries, Inc. # 169,050 6,600 CIGNA Corporation 767,712 10,000 American Power Conversion 9,400 Coventry Health Care, Inc. # 484,288 Corporation 219,600 57,700 Eli Lilly and Company 3,288,900 10,400 American Standard Companies, Inc. 436,488 8,000 Express Scripts, Inc. # 603,920 5,700 Avery Dennison Corporation 342,969 7,300 Fisher Scientific 46,660 Boeing Company 3,679,141 International, Inc. # 571,152 21,192 Burlington Northern Santa Fe 18,600 Forest Laboratories, Inc. # 941,346 Corporation 1,556,340 15,300 Genzyme Corporation # 1,032,291 38,500 Caterpillar, Inc. 2,533,300 26,800 Gilead Sciences, Inc. # 1,841,160 8,100 Cintas Corporation 330,723 24,900 HCA, Inc. 1,242,261 5,400 Cooper Industries, Ltd. 460,188 14,200 Health Management 26,000 CSX Corporation 853,580 Associates, Inc. 296,780 3,000 Cummins, Inc. * 357,690 9,180 Hospira, Inc. # 351,319 14,000 Danaher Corporation 961,380 9,700 Humana, Inc. # 641,073 13,500 Deere & Company 1,132,785 11,900 IMS Health, Inc. 317,016 12,000 Dover Corporation 569,280 171,840 Johnson & Johnson 11,159,290 8,900 Eaton Corporation 612,765 14,200 King Pharmaceuticals, Inc. # 241,826 23,900 Emerson Electric Company 2,004,254 7,400 Laboratory Corporation of 7,600 Equifax, Inc. 278,996 America Holdings # 485,218 17,960 FedEx Corporation 1,951,893 4,400 Manor Care, Inc. * 230,032 5,100 Fluor Corporation 392,139 17,642 McKesson Corporation 930,086 23,700 General Dynamics Corporation 1,698,579 17,243 Medco Health Solutions, Inc. # 1,036,477 606,500 General Electric Company є 21,409,450 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 75 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Industrials  continued 26,776 Avaya, Inc. # $306,317 7,400 Goodrich Corporation $299,848 12,100 BMC Software, Inc. # 329,362 48,075 Honeywell International, Inc. 1,966,268 27,500 Broadcom Corporation # 834,350 24,600 Illinois Tool Works, Inc. 1,104,540 24,212 CA, Inc. 573,582 19,000 Ingersoll-Rand Company 721,620 4,957 CIENA Corporation # 135,082 10,900 ITT Corporation 558,843 358,600 Cisco Systems, Inc. # 8,247,800 7,300 L-3 Communications Holdings, Inc. 571,809 10,700 Citrix Systems, Inc. # 387,447 20,900 Lockheed Martin Corporation 1,798,654 10,100 Computer Sciences Corporation #* 496,112 23,300 Masco Corporation 638,886 21,900 Compuware Corporation # 170,601 7,600 Monster Worldwide, Inc. # 275,044 11,800 Comverse Technology, Inc. # 252,992 3,700 Navistar International 8,200 Convergys Corporation # 169,330 Corporation # 95,534 91,600 Corning, Inc. # 2,235,956 24,400 Norfolk Southern Corporation 1,074,820 133,400 Dell, Inc. # 3,046,856 20,298 Northrop Grumman Corporation 1,381,685 69,000 eBay, Inc. # 1,956,840 14,725 PACCAR, Inc. * 839,620 18,000 Electronic Arts, Inc. # 1,002,240 7,400 Pall Corporation 227,994 30,400 Electronic Data Systems 7,150 Parker-Hannifin Corporation 555,770 Corporation 745,408 13,100 Pitney Bowes, Inc. 581,247 134,986 EMC Corporation # 1,617,132 12,800 R.R. Donnelley & Sons Company 421,888 44,880 First Data Corporation 1,884,960 26,300 Raytheon Company 1,262,663 10,300 Fiserv, Inc. # 485,027 10,100 Robert Half International, Inc. 343,097 23,769 Freescale Semiconductor, Inc. # 903,460 10,300 Rockwell Automation, Inc. 598,430 12,500 Google, Inc. # 5,023,750 10,100 Rockwell Collins, Inc. * 553,884 160,886 Hewlett-Packard Company 5,902,907 3,700 Ryder System, Inc. 191,216 338,800 Intel Corporation 6,969,116 46,100 Southwest Airlines Company 768,026 89,400 International Business Machines 7,400 Textron, Inc. 647,500 Corporation 7,325,436 118,307 Tyco International, Ltd. 3,311,413 20,100 Intuit, Inc. # 645,009 15,800 Union Pacific Corporation 1,390,400 10,900 Jabil Circuit, Inc. 311,413 63,500 United Parcel Service, Inc. 4,568,190 98,900 JDS Uniphase Corporation #* 216,591 59,400 United Technologies Corporation 3,762,990 33,200 Juniper Networks, Inc. # 573,696 4,600 W.W. Grainger, Inc. 308,292 11,600 KLA-Tencor Corporation 515,852 31,699 Waste Management, Inc. 1,162,719 5,900 Lexmark International, Inc. # 340,194 Total Industrials 17,800 Linear Technology Corporation 553,936 23,400 LSI Logic Corporation #* 192,348 Information Technology (15.0%) 263,322 Lucent Technologies, Inc. #* 616,173 6,885 ADC Telecommunications, Inc. # 103,275 18,900 Maxim Integrated Products, Inc. 530,523 34,000 Adobe Systems, Inc. # 1,273,300 42,800 Micron Technology, Inc. # 744,720 28,500 Advanced Micro Devices, Inc. # 708,225 507,400 Microsoft Corporation 13,867,242 7,000 Affiliated Computer 8,400 Molex, Inc. 327,348 Services, Inc. #* 363,020 143,890 Motorola, Inc. 3,597,250 23,915 Agilent Technologies, Inc. # 781,781 17,400 National Semiconductor 21,100 Altera Corporation # 387,818 Corporation 409,422 20,800 Analog Devices, Inc. 611,312 10,500 NCR Corporation # 414,540 49,900 Apple Computer, Inc. # 3,843,797 21,800 Network Appliance, Inc. # 806,818 81,800 Applied Materials, Inc. 1,450,314 19,900 Novell, Inc. # 121,788 13,700 Autodesk, Inc. # 476,486 7,300 Novellus Systems, Inc. # 201,918 32,600 Automatic Data Processing, Inc. 1,543,284 20,700 NVIDIA Corporation # 612,513 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 76 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Information Technology  continued 31,878 Monsanto Company $1,498,585 236,937 Oracle Corporation # $4,203,262 26,348 Newmont Mining Corporation 1,126,377 6,640 Parametric Technology 18,100 Nucor Corporation 895,769 Corporation # 115,934 8,300 Pactiv Corporation # 235,886 19,900 Paychex, Inc. 733,315 11,940 Phelps Dodge Corporation 1,011,318 12,200 PMC-Sierra, Inc. #* 72,468 9,800 PPG Industries, Inc. 657,384 9,300 QLogic Corporation # 175,770 18,900 Praxair, Inc. 1,118,124 97,000 QUALCOMM, Inc. 3,525,950 8,613 Rohm and Haas Company 407,826 7,749 Sabre Holdings Corporation 181,249 4,776 Sealed Air Corporation 258,477 11,500 SanDisk Corporation # 615,710 3,900 Sigma-Aldrich Corporation * 295,113 31,300 Sanmina-SCI Corporation # 117,062 6,400 Temple-Inland, Inc. 256,640 53,700 Solectron Corporation # 175,062 7,200 United States Steel Corporation 415,296 206,100 Sun Microsystems, Inc. # 1,024,317 5,700 Vulcan Materials Company 446,025 58,124 Symantec Corporation # 1,236,879 14,400 Weyerhaeuser Company 886,032 14,869 Symbol Technologies, Inc. 220,953 Total Materials 5,000 Tektronix, Inc. 144,650 26,300 Tellabs, Inc. # 288,248 Telecommunications Services (3.5%) 11,700 Teradyne, Inc. # 153,972 22,800 ALLTEL Corporation 1,265,400 90,000 Texas Instruments, Inc. 2,992,500 228,189 AT&T, Inc. є 7,429,834 20,200 Unisys Corporation # 114,332 106,600 BellSouth Corporation 4,557,150 14,400 VeriSign, Inc. # 290,880 6,900 CenturyTel, Inc. 273,723 57,400 Xerox Corporation # 893,144 18,900 Citizens Communications 19,900 Xilinx, Inc. 436,805 Company 265,356 73,000 Yahoo!, Inc. # 1,845,440 8,801 Embarq Corporation 425,704 Total Information 93,972 Qwest Communications Technology International, Inc. #* 819,436 175,520 Sprint Nextel Corporation 3,010,168 Materials (2.8%) 170,296 Verizon Communications, Inc. 6,323,090 13,100 Air Products and Chemicals, Inc. 869,447 27,807 Windstream Corporation 366,780 50,864 Alcoa, Inc. 1,426,227 Total Telecommunications 5,969 Allegheny Technologies, Inc. * 371,212 Services 3,900 Ashland, Inc. 248,742 6,200 Ball Corporation 250,790 Utilities (3.4%) 6,200 Bemis Company, Inc. 203,732 38,800 AES Corporation # 791,132 56,293 Dow Chemical Company 2,194,301 9,600 Allegheny Energy, Inc. # 385,632 54,111 E.I. du Pont de Nemours 12,100 Ameren Corporation 638,759 and Company 2,318,115 23,160 American Electric Power 4,900 Eastman Chemical Company 264,698 Company, Inc. 842,329 10,500 Ecolab, Inc. 449,610 18,373 CenterPoint Energy, Inc. * 263,101 11,500 Freeport-McMoRan Copper 13,100 CMS Energy Corporation # 189,164 & Gold, Inc. 612,490 14,500 Consolidated Edison, Inc. 669,900 6,700 Hercules, Inc. # 105,659 10,600 Constellation Energy Group, Inc. 627,520 4,700 International Flavors & 20,647 Dominion Resources, Inc. 1,579,289 Fragrances, Inc. 185,838 10,500 DTE Energy Company 435,855 24,171 International Paper Company 837,042 73,608 Duke Energy Corporation 2,222,962 6,200 Louisiana-Pacific Corporation 116,374 22,300 Dynegy, Inc. # 123,542 10,681 MeadWestvaco Corporation 283,153 19,100 Edison International, Inc. 795,324 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 77 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Utilities  continued 14,700 Public Service Enterprise 12,300 Entergy Corporation $962,229 Group, Inc. $899,493 39,324 Exelon Corporation 2,380,675 15,375 Sempra Energy 772,594 19,400 FirstEnergy Corporation 1,083,684 43,600 Southern Company 1,502,456 23,800 FPL Group, Inc. 1,071,000 12,300 TECO Energy, Inc. 192,495 10,300 KeySpan Corporation 423,742 27,034 TXU Corporation 1,690,166 2,800 Nicor, Inc. * 119,728 24,005 Xcel Energy, Inc. * 495,703 16,109 NiSource, Inc. 350,210 Total Utilities 2,300 Peoples Energy Corporation * 93,495 20,500 PG&E Corporation 853,825 Total Common Stock 5,900 Pinnacle West Capital Corporation 265,795 (cost $559,993,765) 22,400 PPL Corporation 736,960 14,920 Progress Energy, Inc. * 677,070 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 78 Large Cap Index Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (2.6%) Rate (+) Date Value 18,651,244 Thrivent Financial Securities Lending Trust 5.320% N/A $18,651,244 Total Collateral Held for Securities Loaned (cost $18,651,244) Shares or Principal Interest Maturity Amount Short-Term Investments (1.4%) Rate (+) Date Value $1,100,000 Federal National Mortgage Association є 5.270% 2/7/2007 $1,080,248 2,860,000 Old Line Funding, LLC 5.350 10/2/2006 2,859,150 6,381,122 Thrivent Money Market Portfolio 5.070 N/A 6,381,122 Total Short-Term Investments (cost $10,319,802) Total Investments (cost $588,964,811) 102.7% Other Assets and Liabilities, Net (2.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 31 December 2006 $10,284,455 $10,426,850 $142,395 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. є At September 29, 2006, $1,080,248 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $11,106,354 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $220,238,225 Gross unrealized depreciation (73,563,395) Net unrealized appreciation (depreciation) $146,674,830 Cost for federal income tax purposes $588,964,811 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 79 Real Estate Securities Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Consumer Discretionary (2.5%) 55,000 Extra Space Storage, Inc. * $952,050 115,000 Hilton Hotels Corporation * $3,202,750 67,300 Federal Realty Investment Trust * 5,000,390 85,883 Starwood Hotels & Resorts 29,833 FelCor Lodging Trust, Inc. 598,152 Worldwide, Inc. 4,911,649 7,500 First Industrial Realty Trust, Inc. * 330,000 Total Consumer 19,800 First Potomac Realty Trust * 598,356 Discretionary 55,000 Forest City Enterprises 2,986,500 223,500 General Growth Financials (95.3%) Properties, Inc. * 10,649,775 63,000 Alexandria Real Estate 1,300 GMH Communities Trust 16,406 Equities, Inc. * 5,909,400 20,000 Health Care Property 105,500 AMB Property Corporation * 5,814,105 Investors, Inc. * 621,000 29,715 American Campus 15,000 Health Care REIT, Inc. * 600,150 Communities, Inc. * 758,030 5,400 Healthcare Realty Trust, Inc. 207,414 75,000 Apartment Investment & 50,000 Highwoods Properties, Inc. 1,860,500 Management Company 4,080,750 17,500 Home Properties, Inc. 1,000,300 200,800 Archstone-Smith Trust ± 10,931,552 10,000 Hospitality Properties Trust 472,000 105,500 Avalonbay Communities, Inc. 12,702,200 485,656 Host Marriott Corporation 11,136,092 61,200 BioMed Realty Trust, Inc. 1,856,808 9,100 Innkeepers USA Trust 148,239 142,000 Boston Properties, Inc. * 14,674,280 37,500 iStar Financial, Inc. 1,563,750 83,600 Brandywine Realty Trust 2,721,180 34,000 Kilroy Realty Corporation 2,561,560 47,700 BRE Properties, Inc. * 2,849,121 177,400 Kimco Realty Corporation * 7,605,138 15,000 Brookfield Asset 45,000 Kite Realty Group Trust 766,800 Management, Inc. 665,100 38,400 LaSalle Hotel Properties 1,664,256 148,500 Brookfield Properties 52,800 Liberty Property Trust * 2,523,312 Corporation 5,245,020 116,100 Macerich Company 8,865,396 56,800 Camden Property Trust 4,317,368 49,700 Mack-Cali Realty Corporation 2,574,460 40,000 CBL & Associates Properties, Inc. 1,676,400 65,000 Maguire Properties, Inc. 2,648,100 25,000 Cedar Shopping Centers, Inc. * 404,250 50,000 Medical Properties Trust, Inc. * 669,500 20,000 Colonial Properties Trust 956,200 17,083 Mid-America Apartment 85,900 Corporate Office Properties Trust 3,844,884 Communities, Inc. 1,045,821 33,000 Cousins Properties, Inc. * 1,128,930 10,000 Mills Corporation 167,100 55,375 Crescent Real Estate 45,000 Nationwide Health Equities Company 1,207,729 Properties, Inc. * 1,203,300 25,000 Deerfield Triarc Capital 17,000 New Plan Excel Realty Corporation 327,750 Trust, Inc. * 459,850 125,000 Developers Diversified 10,000 Newcastle Investment Realty Corporation 6,970,000 Corporation * 274,100 44,500 Digital Realty Trust, Inc. Ω 1,393,740 45,000 Omega Healthcare 78,900 Duke Realty Corporation * 2,946,915 Investors, Inc. 675,450 25,900 EastGroup Properties, Inc. * 1,291,374 52,500 Pan Pacific Retail 18,200 Entertainment Properties Trust * 897,624 Properties, Inc. 3,644,550 40,000 Equity Inns, Inc. 636,800 12,042 Pennsylvania Real Estate 28,800 Equity Lifestyle Investment Trust 512,628 Properties, Inc. * 1,316,448 42,500 Post Properties, Inc. 2,019,600 212,000 Equity Office Properties Trust 8,429,120 294,300 ProLogis Trust 16,792,758 265,000 Equity Residential REIT 13,403,700 16,000 PS Business Parks, Inc. 964,800 35,000 Essex Property Trust, Inc. * 4,249,000 121,160 Public Storage, Inc. 10,418,548 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 80 Real Estate Securities Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (97.8%) Value Shares Common Stock (97.8%) Value Financials  continued 159,500 Trizec Properties, Inc. $4,611,145 13,000 Realty Income Corporation $321,230 182,000 United Dominion Realty 114,200 Reckson Associates Realty Trust, Inc. * 5,496,400 Corporation 4,887,760 51,600 U-Store-It Trust 1,107,336 117,100 Regency Centers Corporation 8,051,796 140,000 Ventas, Inc. 5,395,600 33,000 Senior Housing Property Trust * 704,220 138,900 Vornado Realty Trust 15,140,100 240,300 Simon Property Group, Inc. 21,775,985 25,000 Weingarten Realty Investors 1,075,500 85,000 SL Green Realty Corporation * 9,494,500 Total Financials 15,000 St. Joe Company 823,050 69,000 Strategic Hotel Capital, Inc. 1,371,720 Total Common Stock 55,000 Sunstone Hotel Investors, Inc. 1,634,600 (cost $230,361,603) 30,000 Tanger Factory Outlet Centers, Inc. * 1,068,600 56,500 Taubman Centers, Inc. 2,509,730 Interest Maturity Shares Collateral Held for Securities Loaned (11.8%) Rate (+) Date Value 39,118,696 Thrivent Financial Securities Lending Trust 5.320% N/A $39,118,696 Total Collateral Held for Securities Loaned (cost $39,118,696) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $1,555,000 CAFCO, LLC 5.370% 10/2/2006 $1,554,536 8,120,776 Thrivent Money Market Portfolio 5.070 N/A 8,120,776 Total Short-Term Investments (at amortized cost) Total Investments (cost $279,155,611) 112.5% Other Assets and Liabilities, Net (12.5%) Total Net Assets 100.0% * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $93,669,704 Gross unrealized depreciation (43,757) Net unrealized appreciation (depreciation) $93,625,947 Cost for federal income tax purposes $279,155,611 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 81 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Consumer Discretionary (6.5%) 13,400 Interpublic Group of 9,500 Amazon.com, Inc. #* ± $305,140 Companies, Inc. #* $132,660 4,300 Apollo Group, Inc. # 211,732 6,800 J.C. Penney Company, Inc. 4,700 AutoNation, Inc. # 98,230 (Holding Company) 465,052 1,800 AutoZone, Inc. # 185,940 6,000 Johnson Controls, Inc. 430,440 8,500 Bed Bath & Beyond, Inc. # 325,210 3,500 Jones Apparel Group, Inc. 113,540 12,275 Best Buy Company, Inc. 657,449 2,300 KB Home * 100,740 3,500 Big Lots, Inc. #* 69,335 9,900 Kohls Corporation # ± 642,708 2,300 Black & Decker Corporation 182,505 5,500 Leggett & Platt, Inc. 137,665 3,000 Brunswick Corporation 93,570 4,300 Lennar Corporation 194,575 13,600 Carnival Corporation 639,608 10,262 Limited Brands, Inc. 271,840 23,862 CBS Corporation 672,193 3,300 Liz Claiborne, Inc. 130,383 3,500 Centex Corporation * 184,170 45,800 Lowes Companies, Inc. 1,285,148 4,200 Circuit City Stores, Inc. 105,462 10,500 Marriott International, Inc. 405,720 15,200 Clear Channel 11,425 Mattel, Inc. 225,072 Communications, Inc. 438,520 37,800 McDonalds Corporation ± 1,478,736 11,000 Coach, Inc. # ± 378,400 10,700 McGraw-Hill Companies, Inc. 620,921 64,177 Comcast Corporation # 2,364,922 1,200 Meredith Corporation 59,196 8,200 D.R. Horton, Inc. ± 196,390 4,500 New York Times Company * 103,410 4,500 Darden Restaurants, Inc. 191,115 8,526 Newell Rubbermaid, Inc. 241,456 2,000 Dillards, Inc. * 65,460 70,300 News Corporation 1,381,395 9,122 Dollar General Corporation * 124,333 5,800 NIKE, Inc. 508,196 2,100 Dow Jones & Company, Inc. * 70,434 7,000 Nordstrom, Inc. 296,100 2,700 E.W. Scripps Company * 129,411 8,700 Office Depot, Inc. # 345,390 8,500 Eastman Kodak Company * 190,400 2,300 OfficeMax, Inc. 93,702 4,500 Family Dollar Stores, Inc. 131,580 5,200 Omnicom Group, Inc. 486,720 16,500 Federated Department Stores, Inc. 712,965 6,400 Pulte Homes, Inc. 203,904 57,800 Ford Motor Company * 467,602 4,200 RadioShack Corporation * 81,060 4,500 Fortune Brands, Inc. 337,995 2,480 Sears Holdings Corporation # 392,063 7,300 Gannett Company, Inc. 414,859 3,500 Sherwin-Williams Company 195,230 16,100 Gap, Inc. 305,095 1,800 Snap-On, Inc. 80,190 17,400 General Motors Corporation * 578,724 2,500 Stanley Works 124,625 5,400 Genuine Parts Company 232,902 22,300 Staples, Inc. 542,559 5,400 Goodyear Tire & 23,000 Starbucks Corporation # 783,150 Rubber Company #* 78,300 6,600 Starwood Hotels & Resorts 9,800 H&R Block, Inc. 213,052 Worldwide, Inc. 377,454 1 Hanesbrands, Inc. # 11 25,800 Target Corporation 1,425,450 8,100 Harley-Davidson, Inc. * 508,275 4,200 Tiffany & Company 139,440 2,000 Harman International 124,150 Time Warner, Inc. 2,263,254 Industries, Inc. 166,880 13,600 TJX Companies, Inc. 381,208 5,600 Harrahs Entertainment, Inc. 372,008 5,800 Tribune Company * 189,776 5,000 Hasbro, Inc. ± 113,750 7,600 Univision Communications, Inc. # 260,984 11,700 Hilton Hotels Corporation 325,845 2,900 VF Corporation 211,555 62,600 Home Depot, Inc. 2,270,502 21,762 Viacom, Inc. # 809,111 10,300 International Game Technology 427,450 63,687 Walt Disney Company ± 1,968,565 3,700 Wendys International, Inc. 247,900 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 82 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Consumer Discretionary  continued 74,300 Wal-Mart Stores, Inc. ± $3,664,476 2,459 Whirlpool Corporation * $206,810 4,400 Whole Foods Market, Inc. 261,492 6,032 Wyndham Worldwide 6,825 William Wrigley Jr. Company * 314,360 Corporation # 168,715 Total Consumer Staples 8,260 Yum! Brands, Inc. 429,933 Total Consumer Energy (6.1%) Discretionary 14,236 Anadarko Petroleum Corporation 623,964 Consumer Staples (6.1%) 10,168 Apache Corporation 642,618 2,400 Alberto-Culver Company 121,416 10,420 Baker Hughes, Inc. 710,644 63,400 Altria Group, Inc. ± 4,853,270 9,400 BJ Services Company 283,222 23,400 Anheuser-Busch 11,600 Chesapeake Energy Companies, Inc. ± 1,111,734 Corporation * 336,168 19,541 Archer-Daniels-Midland 67,174 Chevron Corporation ± 4,356,906 Company 740,213 50,682 ConocoPhillips 3,017,099 13,600 Avon Products, Inc. ± 416,976 5,900 CONSOL Energy, Inc. 187,207 2,400 Brown-Forman Corporation 183,960 13,800 Devon Energy Corporation ± 871,470 7,000 Campbell Soup Company 255,500 21,786 El Paso Corporation * 297,161 4,700 Clorox Company 296,100 7,600 EOG Resources, Inc. 494,380 62,100 Coca-Cola Company ± 2,774,628 182,572 Exxon Mobil Corporation ± 12,250,591 8,400 Coca-Cola Enterprises, Inc. 174,972 32,100 Halliburton Company 913,245 15,500 Colgate-Palmolive Company 962,550 7,500 Hess Corporation 310,650 15,500 ConAgra Foods, Inc. 379,440 3,300 Kinder Morgan, Inc. 346,005 6,500 Constellation Brands, Inc. # 187,070 11,161 Marathon Oil Corporation 858,281 14,200 Costco Wholesale Corporation 705,456 5,700 Murphy Oil Corporation 271,035 24,700 CVS Corporation 793,364 9,800 Nabors Industries, Ltd. # 291,550 4,100 Dean Foods Company # 172,282 5,400 National Oilwell Varco, Inc. # 316,170 4,000 Estee Lauder Companies, Inc. 161,320 4,200 Noble Corporation 269,556 10,900 General Mills, Inc. 616,940 27,000 Occidental Petroleum 10,150 H.J. Heinz Company 425,590 Corporation 1,298,970 5,400 Hershey Company 288,630 3,500 Rowan Companies, Inc. 110,705 7,600 Kellogg Company 376,352 36,900 Schlumberger, Ltd. 2,288,907 13,880 Kimberly-Clark Corporation 907,197 6,200 Smith International, Inc. 240,560 21,700 Kroger Company 502,138 4,100 Sunoco, Inc. 254,979 4,100 McCormick & Company, Inc. 155,718 9,836 Transocean, Inc. # 720,290 1,400 Molson Coors Brewing Company 96,460 19,300 Valero Energy Corporation 993,371 4,200 Pepsi Bottling Group, Inc. 149,100 10,700 Weatherford 50,120 PepsiCo, Inc. 3,270,831 International, Ltd. # 446,404 96,192 Procter & Gamble Company 5,961,980 18,500 Williams Companies, Inc. 441,595 5,300 Reynolds American, Inc. * 328,441 11,400 XTO Energy, Inc. 480,282 13,600 Safeway, Inc. 412,760 Total Energy 23,000 Sara Lee Corporation 369,610 6,369 SUPERVALU, Inc. 188,841 Financials (14.2%) 18,800 SYSCO Corporation 628,860 10,000 ACE, Ltd. 547,300 7,500 Tyson Foods, Inc. * 119,100 15,400 AFLAC, Inc. ± 704,704 5,000 UST, Inc. * 274,150 19,196 Allstate Corporation ± 1,204,165 30,200 Walgreen Company 1,340,578 3,350 Ambac Financial Group, Inc. 277,212 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 83 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Financials  continued 8,000 Golden West 36,900 American Express Company $2,069,352 Financial Corporation $618,000 78,902 American International 13,000 Goldman Sachs Group, Inc. 2,199,210 Group, Inc. ± 5,228,047 9,300 Hartford Financial Services 7,340 Ameriprise Financial, Inc. 344,246 Group, Inc. 806,775 10,400 AmSouth Bancorporation 302,016 7,216 Huntington Bancshares, Inc. 172,679 9,650 Aon Corporation ± 326,846 105,298 J.P. Morgan Chase & Company 4,944,794 3,000 Apartment Investment & 6,200 Janus Capital Group, Inc. 122,264 Management Company 163,230 12,300 KeyCorp 460,512 6,600 Archstone-Smith Trust 359,304 6,800 Kimco Realty Corporation 291,516 137,507 Bank of America 4,000 Legg Mason, Inc. * 403,440 Corporation ± 7,366,250 15,800 Lehman Brothers Holdings, Inc. 1,166,988 23,100 Bank of New York 8,811 Lincoln National Corporation 546,996 Company, Inc. 814,506 14,000 Loews Corporation 530,600 16,200 BB&T Corporation 709,236 2,500 M&T Bank Corporation 299,900 3,478 Bear Stearns Companies, Inc. 487,268 16,800 Marsh & McLennan 3,600 Boston Properties, Inc. 372,024 Companies, Inc. 472,920 9,400 Capital One Financial 7,800 Marshall & Ilsley Corporation 375,804 Corporation 739,404 4,200 MBIA, Inc. 258,048 31,225 Charles Schwab Corporation 558,928 12,600 Mellon Financial Corporation 492,660 1,100 Chicago Mercantile Exchange 26,500 Merrill Lynch & Company, Inc. 2,072,830 Holdings, Inc. 526,075 23,200 MetLife, Inc. 1,314,976 12,500 Chubb Corporation ± 649,500 2,600 MGIC Investment Corporation 155,922 5,351 Cincinnati Financial 7,200 Moodys Corporation 470,736 Corporation 257,169 32,390 Morgan Stanley 2,361,555 6,100 CIT Group, Inc. ± 296,643 18,100 National City Corporation 662,460 150,389 Citigroup, Inc. 7,469,822 14,250 North Fork Bancorporation, Inc. 408,120 5,000 Comerica, Inc. 284,600 5,900 Northern Trust Corporation ± 344,737 5,800 Commerce Bancorp, Inc. * 212,918 5,500 Plum Creek Timber 4,000 Compass Bancshares, Inc. 227,920 Company, Inc. 187,220 18,598 Countrywide Financial 9,000 PNC Financial Services Corporation 651,674 Group, Inc. 651,960 12,700 E*TRADE Financial 8,400 Principal Financial Group, Inc. 455,952 Corporation # 303,784 23,400 Progressive Corporation 574,236 10,800 Equity Office Properties Trust 429,408 7,500 ProLogis Trust 427,950 9,000 Equity Residential REIT 455,220 14,700 Prudential Financial, Inc. 1,120,875 21,300 Federal Home Loan Mortgage 3,700 Public Storage, Inc. 318,163 Corporation 1,412,829 6,590 Realogy Corporation # 149,461 29,400 Federal National Mortgage 13,887 Regions Financial Corporation 510,903 Association 1,643,754 3,600 SAFECO Corporation 212,148 2,800 Federated Investors, Inc. 94,668 6,700 Simon Property Group, Inc. 607,154 17,016 Fifth Third Bancorp * 647,969 12,500 SLM Corporation 649,750 3,800 First Horizon National 10,580 Sovereign Bancorp, Inc. 227,576 Corporation * 144,438 21,025 St. Paul Travelers 5,000 Franklin Resources, Inc. 528,750 Companies, Inc. 985,862 13,800 Genworth Financial, Inc. 483,138 10,000 State Street Corporation 624,000 11,100 SunTrust Banks, Inc. 857,808 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 84 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Financials  continued 7,400 Health Management 9,950 Synovus Financial Associates, Inc. $154,660 Corporation * $292,232 4,630 Hospira, Inc. # 177,190 7,800 T. Rowe Price Group, Inc. 373,230 4,900 Humana, Inc. # 323,841 3,100 Torchmark Corporation 195,641 6,200 IMS Health, Inc. 165,168 53,721 U.S. Bancorp ± 1,784,612 89,006 Johnson & Johnson 5,780,050 10,358 UnumProvident Corporation * 200,842 7,333 King Pharmaceuticals, Inc. # 124,881 3,900 Vornado Realty Trust 425,100 3,900 Laboratory Corporation of 50,515 Wachovia Corporation 2,818,737 America Holdings # 255,723 29,281 Washington Mutual, Inc. 1,272,845 2,300 Manor Care, Inc. 120,244 101,920 Wells Fargo & Company 3,687,466 8,980 McKesson Corporation 473,426 5,400 XL Capital, Ltd. 370,980 9,055 Medco Health Solutions, Inc. # 544,296 3,300 Zions Bancorporation 263,373 7,300 MedImmune, Inc. #* 213,233 Total Financials 34,900 Medtronic, Inc. 1,620,756 66,200 Merck & Company, Inc. 2,773,780 Health Care (8.1%) 1,700 Millipore Corporation # 104,210 46,400 Abbott Laboratories ± 2,253,184 6,400 Mylan Laboratories, Inc. 128,832 16,456 Aetna, Inc. 650,835 4,400 Patterson Companies, Inc. #* 147,884 4,700 Allergan, Inc. 529,267 3,800 PerkinElmer, Inc. 71,934 6,200 AmerisourceBergen 221,651 Pfizer, Inc. 6,286,022 Corporation 280,240 4,900 Quest Diagnostics, Inc. 299,684 35,352 Amgen, Inc. # 2,528,729 45,200 Schering-Plough Corporation 998,468 5,600 Applera Corporation (Applied 10,580 St. Jude Medical, Inc. # 373,368 Biosystems Group) 185,416 8,900 Stryker Corporation 441,351 3,200 Barr Pharmaceuticals, Inc. # 166,208 14,450 Tenet Healthcare Corporation # 117,623 1,800 Bausch & Lomb, Inc. * 90,234 4,800 Thermo Electron Corporation # 188,784 19,800 Baxter International, Inc. 900,108 41,100 UnitedHealth Group, Inc. 2,022,120 7,500 Becton, Dickinson 3,200 Waters Corporation # 144,896 and Company 530,025 3,100 Watson Pharmaceuticals, Inc. # 81,127 10,430 Biogen Idec, Inc. # 466,012 19,000 WellPoint, Inc. # 1,463,950 7,350 Biomet, Inc. 236,596 40,800 Wyeth 2,074,272 35,350 Boston Scientific Corporation # 522,826 7,290 Zimmer Holdings, Inc. # 492,075 60,100 Bristol-Myers Squibb Company 1,497,692 Total Health Care 3,100 C.R. Bard, Inc. 232,500 12,275 Cardinal Health, Inc. ± 806,958 Industrials (7.0%) 13,100 Caremark Rx, Inc. 742,377 22,800 3M Company 1,696,776 3,400 CIGNA Corporation 395,488 7,800 Allied Waste Industries, Inc. # 87,906 4,850 Coventry Health Care, Inc. # 249,872 5,000 American Power 30,000 Eli Lilly and Company 1,710,000 Conversion Corporation 109,800 4,200 Express Scripts, Inc. # ± 317,058 5,300 American Standard 3,800 Fisher Scientific International, Companies, Inc. 222,441 Inc. # ± 297,312 2,900 Avery Dennison Corporation 174,493 9,600 Forest Laboratories, Inc. # 485,856 24,528 Boeing Company ± 1,934,033 7,700 Genzyme Corporation # 519,519 10,992 Burlington Northern 13,900 Gilead Sciences, Inc. # 954,930 Santa Fe Corporation 807,252 12,850 HCA, Inc. 641,086 20,200 Caterpillar, Inc. 1,329,160 4,300 Cintas Corporation 175,569 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 85 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Industrials  continued Information Technology (9.7%) 2,800 Cooper Industries, Ltd. $238,616 3,628 ADC Telecommunications, Inc. #* $54,420 13,400 CSX Corporation 439,922 17,500 Adobe Systems, Inc. # ± 655,375 1,600 Cummins, Inc. 190,768 14,800 Advanced Micro Devices, Inc. # ± 367,780 7,200 Danaher Corporation 494,424 3,600 Affiliated Computer 7,200 Deere & Company 604,152 Services, Inc. # 186,696 6,300 Dover Corporation 298,872 12,563 Agilent Technologies, Inc. # 410,684 4,500 Eaton Corporation 309,825 10,900 Altera Corporation # 200,342 12,500 Emerson Electric Company 1,048,250 10,700 Analog Devices, Inc. 314,473 4,000 Equifax, Inc. ± 146,840 25,800 Apple Computer, Inc. # 1,987,374 9,440 FedEx Corporation 1,025,939 43,300 Applied Materials, Inc. 767,709 2,700 Fluor Corporation 207,603 7,100 Autodesk, Inc. # ± 246,938 11,900 General Dynamics Corporation 852,873 16,900 Automatic Data Processing, Inc. 800,046 314,500 General Electric Company ± є 11,101,850 13,539 Avaya, Inc. # 154,886 3,900 Goodrich Corporation 158,028 6,200 BMC Software, Inc. # ± 168,764 25,037 Honeywell International, Inc. 1,024,013 14,250 Broadcom Corporation # 432,345 12,500 Illinois Tool Works, Inc. 561,250 12,375 CA, Inc. 293,164 9,700 Ingersoll-Rand Company 368,406 2,414 CIENA Corporation # 65,789 5,700 ITT Corporation 292,239 185,100 Cisco Systems, Inc. # ± 4,257,300 3,700 L-3 Communications 5,600 Citrix Systems, Inc. # 202,776 Holdings, Inc. 289,821 5,200 Computer Sciences 10,800 Lockheed Martin Corporation 929,448 Corporation #* 255,424 12,000 Masco Corporation 329,040 11,600 Compuware Corporation # 90,364 3,900 Monster Worldwide, Inc. # 141,141 6,200 Comverse Technology, Inc. # 132,928 1,900 Navistar International 4,400 Convergys Corporation # 90,860 Corporation # 49,058 46,500 Corning, Inc. # 1,135,065 12,500 Norfolk Southern Corporation 550,625 69,000 Dell, Inc. # ± 1,575,960 10,306 Northrop Grumman Corporation 701,529 35,500 eBay, Inc. # 1,006,780 7,600 PACCAR, Inc. * 433,352 9,400 Electronic Arts, Inc. # ± 523,392 3,900 Pall Corporation 120,159 15,700 Electronic Data Systems 3,800 Parker-Hannifin Corporation 295,374 Corporation 384,964 6,900 Pitney Bowes, Inc. 306,153 70,724 EMC Corporation # 847,274 6,600 R.R. Donnelley & Sons Company 217,536 23,262 First Data Corporation 977,004 13,600 Raytheon Company 652,936 5,450 Fiserv, Inc. # 256,640 5,200 Robert Half International, Inc. 176,644 12,030 Freescale Semiconductor, Inc. # 457,260 5,200 Rockwell Automation, Inc. 302,120 6,500 Google, Inc. # 2,612,350 5,300 Rockwell Collins, Inc. * 290,652 83,561 Hewlett-Packard Company 3,065,853 2,000 Ryder System, Inc. 103,360 176,200 Intel Corporation 3,624,434 23,880 Southwest Airlines Company 397,841 46,100 International Business 3,800 Textron, Inc. 332,500 Machines Corporation 3,777,434 61,763 Tyco International, Ltd. 1,728,746 10,200 Intuit, Inc. # 327,318 8,100 Union Pacific Corporation 712,800 5,600 Jabil Circuit, Inc. 159,992 33,400 United Parcel Service, Inc. 2,402,796 51,900 JDS Uniphase Corporation #* 113,661 31,100 United Technologies Corporation 1,970,185 17,100 Juniper Networks, Inc. # 295,488 2,300 W.W. Grainger, Inc. 154,146 6,100 KLA-Tencor Corporation 271,267 16,230 Waste Management, Inc. 595,316 3,000 Lexmark International, Inc. # 172,980 Total Industrials 9,100 Linear Technology Corporation 283,192 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 86 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Information Technology  continued 3,300 Bemis Company, Inc. $108,438 12,100 LSI Logic Corporation #* $99,462 28,677 Dow Chemical Company ± 1,117,829 137,475 Lucent Technologies, Inc. #* 321,692 27,319 E.I. du Pont de Nemours and 9,700 Maxim Integrated Products, Inc. 272,279 Company 1,170,346 22,400 Micron Technology, Inc. # 389,760 2,600 Eastman Chemical Company 140,452 259,000 Microsoft Corporation ± 7,078,470 5,500 Ecolab, Inc. 235,510 4,350 Molex, Inc. 169,520 6,200 Freeport-McMoRan 73,021 Motorola, Inc. 1,825,525 Copper & Gold, Inc. * 330,212 8,900 National Semiconductor 3,500 Hercules, Inc. # 6 55,195 Corporation 209,417 2,500 International Flavors & 5,500 NCR Corporation # 217,140 Fragrances, Inc. * 98,850 11,100 Network Appliance, Inc. # 410,811 12,821 International Paper Company 443,991 10,300 Novell, Inc. # 63,036 3,300 Louisiana-Pacific Corporation 61,941 3,900 Novellus Systems, Inc. # 107,874 5,580 MeadWestvaco Corporation 147,926 10,700 NVIDIA Corporation # 316,613 16,566 Monsanto Company 778,768 122,059 Oracle Corporation # 2,165,327 14,117 Newmont Mining Corporation 603,502 3,560 Parametric Technology 9,500 Nucor Corporation 470,155 Corporation # 62,158 4,200 Pactiv Corporation # 119,364 10,150 Paychex, Inc. 374,028 6,340 Phelps Dodge Corporation 536,998 6,300 PMC-Sierra, Inc. #* 37,422 5,100 PPG Industries, Inc. 342,108 4,900 QLogic Corporation # 92,610 9,700 Praxair, Inc. 573,852 50,300 QUALCOMM, Inc. 1,828,405 4,511 Rohm and Haas Company 213,596 4,085 Sabre Holdings Corporation 95,548 2,564 Sealed Air Corporation 138,764 5,800 SanDisk Corporation # 310,532 2,100 Sigma-Aldrich Corporation 158,907 16,300 Sanmina-SCI Corporation # 60,962 3,400 Temple-Inland, Inc. 136,340 27,700 Solectron Corporation # 90,302 3,800 United States Steel Corporation * 219,184 106,500 Sun Microsystems, Inc. # 529,305 3,000 Vulcan Materials Company 234,750 29,772 Symantec Corporation # 633,548 7,500 Weyerhaeuser Company 461,475 7,588 Symbol Technologies, Inc. 112,758 Total Materials 2,500 Tektronix, Inc. 72,325 13,300 Tellabs, Inc. # 145,768 T elecommunications Services (2.2%) 6,100 Teradyne, Inc. # 80,276 11,700 ALLTEL Corporation 649,350 47,200 Texas Instruments, Inc. 1,569,400 116,679 AT&T, Inc. ± є 3,799,068 10,600 Unisys Corporation # 59,996 54,600 BellSouth Corporation 2,334,150 7,500 VeriSign, Inc. # 151,500 3,650 CenturyTel, Inc. 144,796 30,000 Xerox Corporation # 466,800 9,800 Citizens Communications 9,900 Xilinx, Inc. 217,305 Company 137,592 37,900 Yahoo!, Inc. # 958,112 4,498 Embarq Corporation 217,590 Total Information 48,718 Qwest Communications Technology International, Inc. #* 424,821 90,269 Sprint Nextel Corporation 1,548,113 Materials (1.8%) 87,570 Verizon Communications, Inc. 3,251,474 6,800 Air Products and Chemicals, Inc. 451,316 14,417 Windstream Corporation 190,164 26,464 Alcoa, Inc. 742,051 Total Telecommunications 3,081 Allegheny Technologies, Inc. * ± 191,607 Services 2,000 Ashland, Inc. ± 127,560 3,300 Ball Corporation ± 133,485 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 87 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (63.9%) Value Shares Common Stock (63.9%) Value Utilities (2.2%) 1,400 Nicor, Inc. * $59,864 20,000 AES Corporation # $407,800 8,434 NiSource, Inc. 183,355 5,000 Allegheny Energy, Inc. # 200,850 1,200 Peoples Energy Corporation * 48,780 6,400 Ameren Corporation 337,856 10,700 PG&E Corporation 445,655 12,140 American Electric Power 3,100 Pinnacle West Capital Corporation 139,655 Company, Inc. 441,532 11,700 PPL Corporation 384,930 9,624 CenterPoint Energy, Inc. * 137,816 7,791 Progress Energy, Inc. * 353,556 6,900 CMS Energy Corporation # 99,636 7,600 Public Service Enterprise 7,600 Consolidated Edison, Inc. * 351,120 Group, Inc. 465,044 5,600 Constellation Energy Group, Inc. 331,520 7,987 Sempra Energy 401,347 10,715 Dominion Resources, Inc. 819,590 22,600 Southern Company 778,796 5,600 DTE Energy Company 232,456 6,500 TECO Energy, Inc. 101,725 38,042 Duke Energy Corporation 1,148,868 14,240 TXU Corporation 890,285 11,700 Dynegy, Inc. # 64,818 12,410 Xcel Energy, Inc. * 256,266 10,000 Edison International, Inc. 416,400 Total Utilities 6,500 Entergy Corporation ± 508,495 20,474 Exelon Corporation ± 1,239,496 Total Common Stock 10,100 FirstEnergy Corporation 564,186 (cost $282,846,526) 12,400 FPL Group, Inc. 558,000 5,400 KeySpan Corporation 222,156 Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Asset-Backed Securities (8.8%) $2,000,000 Americredit Automobile Receivables Trust ± ∞ 5.410% 10/6/2006 $2,000,704 2,000,000 Bear Stearns Asset-Backed Securities, Inc. ∞ 5.570 10/25/2006 2,001,842 1,394,107 Bear Stearns Mortgage Funding Trust ∞ 5.470 10/25/2006 1,394,110 915,477 California Infrastructure PG&E Company 6.480 12/26/2009 924,056 2,000,000 Caterpillar Financial Asset Trust 3.900 2/25/2009 1,981,878 1,594,239 Countrywide Asset-Backed Certificates ∞ 5.410 10/25/2006 1,593,883 2,000,000 Countrywide Asset-Backed Certificates 5.549 4/25/2036 1,996,524 750,000 Countrywide Home Loans Asset-Backed Securities 6.085 6/25/2021 759,208 2,000,000 Credit Based Asset Servicing and Securitization, LLC ∞ 5.440 10/25/2006 2,000,282 1,000,000 Credit Based Asset Servicing and Securitization, LLC 5.501 12/25/2036 998,989 2,500,000 DaimlerChrysler Master Owner Trust ∞ 5.380 10/15/2006 2,500,395 189,018 Encore Credit Receivables Trust ∞ 5.450 10/25/2006 189,033 860,838 FBR Securitization Trust, LLC ∞ 5.450 10/25/2006 860,917 982,389 First Franklin Mortgage Loan Asset-Backed Certificates ∞ 5.430 10/25/2006 982,572 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates ∞ 5.440 10/25/2006 1,000,001 1,737,266 First Horizon ABS Trust ∞ 5.490 10/25/2006 1,737,285 1,500,000 Ford Credit Floor Plan Master Owner Trust ∞ 5.510 10/15/2006 1,500,828 1,249,978 Fremont Home Loan Trust ∞ 5.490 10/25/2006 1,250,226 2,000,000 GE Dealer Floorplan Master Note Trust ∞ 5.370 10/20/2006 2,000,622 2,000,000 GE Equipment Small Ticket, LLC 4.380 7/22/2009 1,982,678 1,500,000 GMAC Mortgage Corporation Loan Trust ∞ 5.400 10/25/2006 1,500,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 88 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Asset-Backed Securities  continued $2,500,000 GMAC Mortgage Corporation Loan Trust ∞ 5.420% 10/25/2006 $2,500,365 1,500,000 IndyMac Seconds Asset-Backed Trust ∞ 5.500 10/25/2006 1,500,000 1,500,000 John Deere Owner Trust 3.980 6/15/2009 1,484,238 354,696 Massachusetts RRB Special Purpose Trust 3.780 9/15/2010 349,347 1,555,431 Master Asset-Backed Securities Trust ∞ 5.410 10/25/2006 1,555,775 2,251,798 National Collegiate Student Loan Trust ∞ 5.390 10/25/2006 2,253,638 1,366,794 Option One Mortgage Loan Trust ∞ 5.490 10/25/2006 1,367,464 876,177 Popular ABS Mortgage Pass-Through Trust ∞ 5.440 10/25/2006 876,147 1,172,841 Popular ABS Mortgage Pass-Through Trust ∞ 5.460 10/25/2006 1,173,173 1,395,595 Residential Asset Securities Corporation ∞ 5.410 10/25/2006 1,395,859 647,601 Residential Asset Securities Corporation ∞ 5.440 10/25/2006 647,706 1,022,678 SLM Student Loan Trust ∞ 5.495 10/25/2006 1,023,013 791,850 Specialty Underwriting and Residential Finance Trust ∞ 5.450 10/25/2006 791,944 27,489 Structured Asset Investment Loan Trust ∞ 5.410 10/25/2006 27,489 2,000,000 Textron Financial Floorplan Master Note Trust ∞ 5.450 10/13/2006 2,003,786 330,429 Wachovia Mortgage Loan Trust, LLC ∞ 5.440 10/25/2006 330,455 Total Asset-Backed Securities Basic Materials (0.2%) 250,000 Alcan, Inc. 5.000 6/1/2015 238,480 300,000 Codelco, Inc. ± 6.375 11/30/2012 312,904 550,000 Weyerhaeuser Company 6.750 3/15/2012 574,823 Total Basic Materials Capital Goods (0.3%) 350,000 Boeing Capital Corporation * 6.100 3/1/2011 362,536 225,000 Caterpillar, Inc. 4.500 6/15/2009 221,561 800,000 General Electric Company 5.000 2/1/2013 790,961 300,000 John Deere Capital Corporation * 7.000 3/15/2012 323,802 225,000 Northrop Grumman Corporation 7.125 2/15/2011 240,921 Total Capital Goods Commercial Mortgage-Backed Securities (2.8%) 500,000 Banc of America Commercial Mortgage, Inc. 5.001 9/10/2010 496,716 1,000,000 Banc of America Commercial Mortgage, Inc. 5.118 7/11/2043 996,416 400,000 Bear Stearns Commercial Mortgage Securities, Inc. 3.869 2/11/2041 389,316 786,987 Commercial Mortgage Pass-Through Certificates ∞ 5.430 10/15/2006 787,079 500,000 Credit Suisse First Boston Mortgage Securities Corporation 4.829 11/15/2037 483,192 200,000 General Electric Commercial Mortgage Corporation 4.641 9/10/2013 194,302 1,500,000 GMAC Commercial Mortgage Securities, Inc. 4.547 12/10/2041 1,455,214 1,000,000 Greenwich Capital Commercial Funding Corporation 5.317 6/10/2036 1,000,572 400,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.654 1/12/2037 388,322 1,000,000 LB-UBS Commercial Mortgage Trust 3.086 5/15/2027 968,125 1,661,168 Nationslink Funding Corporation 6.316 1/20/2031 1,689,322 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 89 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Commercial Mortgage-Backed Securities  continued $1,966,580 Thornburg Mortgage Securities Trust ∞ 5.420% 10/25/2006 $1,960,977 1,722,599 Wachovia Bank Commercial Mortgage Trust ∞ 5.530 10/15/2006 1,723,021 1,795,040 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 1,734,491 1,834,096 Zuni Mortgage Loan Trust ∞ 5.454 10/25/2006 1,831,594 Total Commercial Mortgage-Backed Securities Communications Services (1.2%) 225,000 British Telecom plc 8.375 12/15/2010 252,145 450,000 Cingular Wireless, Inc. 6.500 12/15/2011 471,525 200,000 Comcast Corporation * 5.500 3/15/2011 201,018 500,000 Cox Communications, Inc. * 7.750 11/1/2010 539,596 225,000 Deutsche Telekom International Finance BV * 8.000 6/15/2010 245,451 400,000 Deutsche Telekom International Finance BV * 5.250 7/22/2013 388,554 225,000 France Telecom SA 7.750 3/1/2011 246,505 450,000 New Cingular Wireless Services, Inc. ± 7.875 3/1/2011 492,792 500,000 News America, Inc. * 4.750 3/15/2010 492,220 500,000 SBC Communications, Inc. 5.875 2/1/2012 507,381 600,000 Sprint Capital Corporation 7.625 1/30/2011 646,027 450,000 Sprint Capital Corporation 6.900 5/1/2019 468,296 550,000 Telecom Italia Capital SA 5.250 11/15/2013 520,784 425,000 Tele-Communications, Inc. (TCI Group) 7.875 8/1/2013 474,904 1,000,000 Verizon Global Funding Corporation * 7.250 12/1/2010 1,072,631 Total Communications Services Consumer Cyclical (0.5%) 650,000 AOL Time Warner, Inc. ± 6.875 5/1/2012 687,304 500,000 DaimlerChrysler North American Holdings Corporation * 6.500 11/15/2013 512,734 500,000 Johnson Controls, Inc. 7.125 7/15/2017 547,448 450,000 Wal-Mart Stores, Inc. 7.550 2/15/2030 552,752 500,000 Walt Disney Company * 5.625 9/15/2016 503,572 Total Consumer Cyclical Consumer Non-Cyclical (0.5%) 425,000 Coca-Cola HBC Finance BV 5.125 9/17/2013 420,004 482,000 General Mills, Inc. 6.000 2/15/2012 496,351 250,000 GlaxoSmithKline Capital, Inc. * 5.375 4/15/2034 243,858 500,000 Kraft Foods, Inc. 6.250 6/1/2012 520,032 500,000 Kroger Company * 4.950 1/15/2015 469,814 500,000 WellPoint, Inc. 5.000 12/15/2014 483,320 Total Consumer Non-Cyclical Energy (0.3%) 170,000 Anadarko Petroleum Corporation 5.950 9/15/2016 172,031 500,000 Burlington Resources, Inc. 6.500 12/1/2011 529,346 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 90 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Energy  continued $800,000 Conoco Funding Company 6.350% 10/15/2011 $841,362 250,000 PennzEnergy Company 10.125 11/15/2009 281,809 Total Energy Financials (2.7%) 450,000 Allstate Corporation ± 5.000 8/15/2014 437,476 250,000 Associates Corporation of North America ± 6.250 11/1/2008 255,035 675,000 Bank of America Corporation 4.750 8/15/2013 652,790 1,350,000 Bank One Corporation 5.900 11/15/2011 1,384,347 700,000 BB&T Corporation 6.500 8/1/2011 737,061 900,000 BNP Paribas SA 5.186 6/29/2015 852,420 650,000 CIT Group, Inc. * 4.750 12/15/2010 635,524 650,000 Credit Suisse First Boston USA, Inc. * 3.875 1/15/2009 632,528 450,000 EOP Operating, LP 4.750 3/15/2014 425,651 675,000 Goldman Sachs Group, Inc. * 6.600 1/15/2012 712,254 425,000 Household Finance Corporation 4.750 5/15/2009 421,147 500,000 HSBC Finance Corporation * 5.000 6/30/2015 483,298 650,000 Lehman Brothers Holdings, Inc. * 3.950 11/10/2009 627,622 450,000 Merrill Lynch & Company, Inc. * 5.000 2/3/2014 438,806 350,000 MetLife, Inc. * 5.000 6/15/2015 338,843 1,100,000 Morgan Stanley Dean Witter & Company 6.750 4/15/2011 1,162,960 1,500,000 Preferred Term Securities XXIII, Ltd. ∞ 5.590 12/22/2006 1,500,000 425,000 ProLogis Trust 5.500 3/1/2013 422,910 500,000 Prudential Financial, Inc. * 4.750 6/13/2015 472,832 400,000 Residential Capital Corporation 6.500 4/17/2013 406,217 450,000 Student Loan Marketing Corporation 4.000 1/15/2010 433,565 450,000 Union Planters Corporation 4.375 12/1/2010 437,275 425,000 Wachovia Bank NA * 4.875 2/1/2015 409,338 500,000 Washington Mutual Bank FA 5.500 1/15/2013 499,720 900,000 Wells Fargo & Company 4.200 1/15/2010 874,365 Total Financials Foreign (1.5%) 1,500,000 Canadian Government * 5.250 11/5/2008 1,513,064 625,000 European Investment Bank * 3.000 6/16/2008 605,491 450,000 Export-Import Bank of Korea 4.125 2/10/2009 438,251 1,200,000 Inter-American Development Bank 5.375 11/18/2008 1,211,994 1,000,000 Ontario Electricity Financial Corporation 7.450 3/31/2013 1,132,388 425,000 Pemex Project Funding Master Trust * 9.125 10/13/2010 475,788 250,000 Petro-Canada, Ltd. 8.600 1/15/2010 279,866 500,000 Province of Newfoundland 8.650 10/22/2022 669,306 600,000 Province of Quebec * 4.875 5/5/2014 590,717 750,000 Republic of Italy 4.375 6/15/2013 724,254 900,000 United Mexican States * 5.625 1/15/2017 889,200 Total Foreign The accompanying Notes to Schedule of Investments are an integral part of this schedule. 91 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities (12.5%) $12,250 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.500% 4/1/2009 $12,309 13,636 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 7.500 8/1/2010 13,951 7,199 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 7.000 11/1/2010 7,312 57,116 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 7.000 2/1/2011 58,008 42,979 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.000 5/1/2012 43,339 13,974 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 7.000 8/1/2012 14,294 29,034 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.500 11/1/2012 29,542 16,714 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.500 8/1/2013 17,074 97,804 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.000 2/1/2014 99,191 155,946 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 5.500 4/1/2014 156,588 155,523 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.000 4/1/2014 157,196 59,592 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 6.500 6/1/2014 60,864 57,220 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 7.500 9/1/2014 59,441 1,511,320 Federal Home Loan Mortgage Corporation Gold 15- Yr. Pass Through 5.500 12/1/2017 1,514,262 6,808 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 6/1/2012 7,114 23,396 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 4/1/2024 23,979 67,143 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 9.000 11/1/2024 72,657 3,425 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 9.000 4/1/2025 3,704 5,312 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 9/1/2025 5,482 5,890 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.500 9/1/2025 6,315 19,290 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 1/1/2026 20,329 5,046 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 5/1/2026 5,173 12,504 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 5/1/2026 12,905 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 92 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $26,741 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000% 7/1/2026 $27,029 1,387 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 7/1/2026 1,442 1,547 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 8/1/2026 1,610 9,932 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 11/1/2026 10,466 5,643 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 1/1/2027 5,870 14,751 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 2/1/2027 15,121 14,652 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 2/1/2027 15,126 20,096 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 3/1/2027 21,177 10,248 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 4/1/2027 10,657 4,877 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 5/1/2027 5,035 25,540 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 6/1/2027 26,912 10,009 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.500 7/1/2027 10,743 11,546 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 9/1/2027 11,919 15,560 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 10/1/2027 16,396 15,314 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 11/1/2027 15,927 6,504 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 12/1/2027 6,667 14,227 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 12/1/2027 14,795 46,474 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 3/1/2028 47,953 17,078 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 5/1/2028 17,760 52,901 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 6/1/2028 54,224 22,045 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 10/1/2028 22,746 66,519 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 11/1/2028 68,183 6,420 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 1/1/2029 6,581 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 93 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $106,316 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000% 3/1/2029 $107,422 56,052 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 4/1/2029 57,444 95,586 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000 5/1/2029 96,581 97,553 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 5/1/2029 100,583 41,987 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 7/1/2029 43,030 60,372 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.500 8/1/2029 61,871 16,127 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 9/1/2029 16,628 24,809 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 10/1/2029 25,579 10,222 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 11/1/2029 10,624 9,586 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.000 1/1/2030 9,876 65,253 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 7.500 1/1/2030 67,630 15,976 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 8.000 8/1/2030 16,796 79,283 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000 3/1/2031 79,993 271,750 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000 6/1/2031 274,183 219,691 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000 1/1/2032 221,658 870,883 Federal Home Loan Mortgage Corporation Gold 30- Yr. Pass Through 6.000 10/1/2032 877,914 7,000,000 Federal Home Loan Mortgage Corporation Ω Gold 30- Yr. Pass Through 5.000 10/1/2036 6,730,934 4,050,000 Federal Home Loan Mortgage Corporation Ω Gold 30- Yr. Pass Through 6.000 10/1/2036 4,070,250 6,270 Federal National Mortgage Association Conventional 15-Yr. Pass Through 9.000 4/1/2010 12,875 4,859 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 2/1/2011 4,906 9,670 Federal National Mortgage Association Conventional 15-Yr. Pass Through 8.000 5/1/2011 10,008 14,495 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 6/1/2011 14,848 6,714 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2011 6,830 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 94 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortg age-Backed Securities  continued $6,151 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500% 7/1/2011 $6,306 45,296 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 5/1/2012 46,233 15,045 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 7/1/2012 15,357 43,044 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 10/1/2012 44,269 7,038 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.000 12/1/2012 7,238 27,398 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.500 6/1/2013 28,014 85,802 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 11/1/2013 86,771 132,151 Federal National Mortgage Association Conventional 15-Yr. Pass Through 5.500 12/1/2013 132,738 136,199 Federal National Mortgage Association Conventional 15-Yr. Pass Through 6.000 12/1/2013 137,843 30,866 Federal National Mortgage Association Conventional 15-Yr. Pass Through 7.500 4/1/2015 31,952 19,950,000 Federal National Mortgage AssociationΩ Conventional 15-Yr. Pass Through 5.000 10/1/2021 19,600,875 10,670 Federal National Mortgage Association Conventional 30-Yr. Pass Through 10.500 8/1/2020 11,846 6,328 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.500 4/1/2025 6,984 1,619 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 9/1/2025 1,681 7,722 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 11/1/2025 8,289 3,663 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 1/1/2026 3,780 17,596 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2026 18,028 6,609 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2026 6,823 10,625 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 4/1/2026 10,887 1,677 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 5/1/2026 1,801 5,262 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 7/1/2026 5,465 27,491 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2026 28,554 2,371 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 8/1/2026 2,511 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 95 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $35,912 Federal National Mortgage Association Conventional 30-Yr. Pass Through 9.000% 9/1/2026 $39,056 11,018 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2026 11,374 4,912 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 11/1/2026 5,201 1,534 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2026 1,593 2,350 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 2/1/2027 2,441 9,438 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 3/1/2027 9,743 9,687 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 5/1/2027 10,060 16,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2027 16,393 10,768 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 7/1/2027 11,116 5,126 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 7/1/2027 5,431 16,883 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2027 17,533 56,243 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 9/1/2027 59,589 14,273 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 10/1/2027 14,735 39,794 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 12/1/2027 41,326 7,189 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.000 12/1/2027 7,616 20,960 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 2/1/2028 21,475 17,766 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 2/1/2028 18,342 162,461 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2028 166,455 36,945 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 8/1/2028 38,128 91,852 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 11/1/2028 94,110 3,359 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2028 3,466 141,082 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 12/1/2028 142,530 51,997 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 12/1/2028 53,662 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 96 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $63,707 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000% 3/1/2029 $64,332 78,198 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 6/1/2029 80,125 107,991 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 7/1/2029 109,052 30,404 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2029 31,153 102,544 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2029 106,426 106,970 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.000 11/1/2029 108,020 90,885 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.000 11/1/2029 93,715 32,020 Federal National Mortgage Association Conventional 30-Yr. Pass Through 8.500 4/1/2030 34,401 12,608 Federal National Mortgage Association Conventional 30-Yr. Pass Through 7.500 8/1/2030 13,054 167,433 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2031 171,193 79,221 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 10/1/2031 81,000 92,858 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 12/1/2031 94,943 116,885 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 5/1/2032 119,464 652,700 Federal National Mortgage Association Conventional 30-Yr. Pass Through 6.500 7/1/2032 667,102 31,400,000 Federal National Mortgage Association Conventional 30-Yr. Pass Through Ω 5.500 10/1/2036 30,929,000 3,671 Government National Mortgage Association 15-Yr. Pass Through 6.500 5/15/2009 3,699 17,190 Government National Mortgage Association 15-Yr. Pass Through 6.000 4/15/2011 17,337 4,312 Government National Mortgage Association 15-Yr. Pass Through 6.500 6/15/2011 4,375 9,216 Government National Mortgage Association 15-Yr. Pass Through 7.500 7/15/2011 9,513 23,147 Government National Mortgage Association 15-Yr. Pass Through 7.000 4/15/2012 23,775 134,114 Government National Mortgage Association 15-Yr. Pass Through 6.000 7/15/2014 136,563 4,315 Government National Mortgage Association 30-Yr. Pass Through 9.500 12/15/2024 4,751 14,737 Government National Mortgage Association 30-Yr. Pass Through 9.500 1/15/2025 16,242 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 97 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $36,598 Government National Mortgage Association 30-Yr. Pass Through 9.000% 3/15/2025 $39,595 3,034 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2025 3,163 40,943 Government National Mortgage Association 30-Yr. Pass Through 7.000 1/15/2026 42,326 4,760 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2026 4,893 26,831 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2026 27,737 7,148 Government National Mortgage Association 30-Yr. Pass Through 8.000 4/15/2026 7,576 32,521 Government National Mortgage Association 30-Yr. Pass Through 6.000 5/15/2026 32,995 23,310 Government National Mortgage Association 30-Yr. Pass Through 7.000 5/15/2026 24,097 8,316 Government National Mortgage Association 30-Yr. Pass Through 7.500 5/15/2026 8,672 41,010 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2026 42,395 7,668 Government National Mortgage Association 30-Yr. Pass Through 8.500 6/15/2026 8,226 3,425 Government National Mortgage Association 30-Yr. Pass Through 8.500 7/15/2026 3,674 28,160 Government National Mortgage Association 30-Yr. Pass Through 8.000 9/15/2026 29,849 9,851 Government National Mortgage Association 30-Yr. Pass Through 7.500 10/15/2026 10,272 8,974 Government National Mortgage Association 30-Yr. Pass Through 8.000 11/15/2026 9,513 3,218 Government National Mortgage Association 30-Yr. Pass Through 8.500 11/15/2026 3,452 5,706 Government National Mortgage Association 30-Yr. Pass Through 9.000 12/15/2026 6,178 2,684 Government National Mortgage Association 30-Yr. Pass Through 7.500 1/15/2027 2,800 36,951 Government National Mortgage Association 30-Yr. Pass Through 7.500 4/15/2027 38,547 10,245 Government National Mortgage Association 30-Yr. Pass Through 8.000 6/20/2027 10,807 3,941 Government National Mortgage Association 30-Yr. Pass Through 8.000 8/15/2027 4,177 96,130 Government National Mortgage Association 30-Yr. Pass Through 6.500 10/15/2027 98,853 43,578 Government National Mortgage Association 30-Yr. Pass Through 7.000 10/15/2027 45,063 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 98 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value Mortgage-Backed Securities  continued $44,116 Government National Mortgage Association 30-Yr. Pass Through 7.000% 11/15/2027 $45,619 15,379 Government National Mortgage Association 30-Yr. Pass Through 6.500 7/15/2028 15,820 111,228 Government National Mortgage Association 30-Yr. Pass Through 7.000 7/15/2028 114,879 17,999 Government National Mortgage Association 30-Yr. Pass Through 7.500 7/15/2028 18,752 123,275 Government National Mortgage Association 30-Yr. Pass Through 6.500 9/15/2028 126,812 104,550 Government National Mortgage Association 30-Yr. Pass Through 6.000 12/15/2028 106,119 92,291 Government National Mortgage Association 30-Yr. Pass Through 6.500 1/15/2029 94,934 273,603 Government National Mortgage Association 30-Yr. Pass Through 6.500 3/15/2029 281,438 66,209 Government National Mortgage Association 30-Yr. Pass Through 6.500 4/15/2029 68,105 50,942 Government National Mortgage Association 30-Yr. Pass Through 7.000 4/15/2029 52,628 176,215 Government National Mortgage Association 30-Yr. Pass Through 6.000 6/15/2029 178,720 66,563 Government National Mortgage Association 30-Yr. Pass Through 7.000 6/15/2029 68,765 10,130 Government National Mortgage Association 30-Yr. Pass Through 7.500 8/15/2029 10,549 52,327 Government National Mortgage Association 30-Yr. Pass Through 8.000 5/15/2030 55,444 60,782 Government National Mortgage Association 30-Yr. Pass Through 7.000 9/15/2031 62,779 123,514 Government National Mortgage Association 30-Yr. Pass Through 6.500 2/15/2032 126,853 Total Mortgage-Backed Securities Technology (0.1%) 500,000 International Business Machines Corporation 7.500 6/15/2013 561,840 Total Technology Transportation (0.3%) 425,000 CSX Corporation 5.500 8/1/2013 426,518 450,000 FedEx Corporation 3.500 4/1/2009 431,736 500,000 Union Pacific Corporation * 6.500 4/15/2012 528,049 Total Transportation The accompanying Notes to Schedule of Investments are an integral part of this schedule. 99 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (41.8%) Rate Date Value U.S. Government (9.6%) $1,000,000 Federal Home Loan Bank 2.750% 3/14/2008 $968,599 1,000,000 Federal Home Loan Bank 5.925 4/9/2008 1,013,222 2,000,000 Federal Home Loan Bank * 4.100 6/13/2008 1,970,746 2,000,000 Federal Home Loan Bank 4.500 10/14/2008 1,980,954 2,500,000 Federal Home Loan Bank * 4.625 11/21/2008 2,481,525 1,000,000 Federal Home Loan Bank * 3.750 8/18/2009 968,538 3,000,000 Federal Home Loan Mortgage Corporation * 5.750 4/15/2008 3,032,880 1,000,000 Federal National Mortgage Association * 5.250 1/15/2009 1,006,325 1,300,000 Federal National Mortgage Association * 5.000 3/15/2016 1,301,095 1,500,000 Federal National Mortgage Association 5.625 4/17/2028 1,567,161 1,000,000 Federal National Mortgage Association * 7.125 1/15/2030 1,264,898 1,000,000 Resolution Funding Corporation 8.625 1/15/2021 1,366,729 5,400,000 U.S. Treasury Bonds * 7.250 5/15/2016 6,471,986 925,000 U.S. Treasury Bonds * 8.875 2/15/2019 1,277,078 650,000 U.S. Treasury Bonds * 7.875 2/15/2021 854,192 600,000 U.S. Treasury Bonds * 8.000 11/15/2021 802,687 400,000 U.S. Treasury Bonds * 7.250 8/15/2022 506,281 250,000 U.S. Treasury Bonds * 7.625 11/15/2022 327,520 625,000 U.S. Treasury Bonds * 7.125 2/15/2023 785,059 750,000 U.S. Treasury Bonds * 6.250 8/15/2023 870,762 1,100,000 U.S. Treasury Bonds * є 7.500 11/15/2024 1,450,368 500,000 U.S. Treasury Bonds * 6.875 8/15/2025 624,726 2,275,000 U.S. Treasury Bonds * 5.250 11/15/2028 2,405,103 3,650,000 U.S. Treasury Bonds * 6.125 8/15/2029 4,302,722 1,000,000 U.S. Treasury Notes * 3.375 2/15/2008 981,133 3,500,000 U.S. Treasury Notes * 5.500 2/15/2008 3,533,222 900,000 U.S. Treasury Notes * 5.500 5/15/2009 919,477 4,400,000 U.S. Treasury Notes * 6.000 8/15/2009 4,560,701 1,250,000 U.S. Treasury Notes * 4.375 8/15/2012 1,236,962 750,000 U.S. Treasury Notes * 4.750 5/15/2014 756,358 3,450,000 U.S. Treasury Notes * 4.500 2/15/2016 3,415,365 Total U.S. Government Utilities (0.5%) 450,000 Duke Capital Corporation * 7.500 10/1/2009 478,688 450,000 FirstEnergy Corporation * 6.450 11/15/2011 469,429 425,000 Oncor Electric Delivery Company * 6.375 1/15/2015 438,785 300,000 Progress Energy, Inc. 7.000 10/30/2031 335,848 700,000 Public Service Company of Colorado 7.875 10/1/2012 790,390 225,000 Southern California Edison Company 5.000 1/15/2014 219,583 Total Utilities Total Long-Term Fixed Income (cost $238,591,233) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 100 Balanced Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (12.4%) Rate (+) Date Value 71,113,920 Thrivent Financial Securities Lending Trust 5.320% N/A $71,113,920 Total Collateral Held for Securities Loaned (cost $71,113,920) Shares or Principal Interest Maturity Amount Short-Term Investments (4.8%) Rate (+) Date Value $10,335,000 Cintas Corporation 5.400% 10/2/2006 $10,331,917 500,000 Federal National Mortgage Association є 5.270 2/7/2007 491,022 3,000,000 Preferred Receivables Funding Corporation 5.260 10/20/2006 2,991,233 900,000 Stadshypotek Delaware, Inc. 5.300 10/30/2006 896,025 12,747,884 Thrivent Money Market Portfolio 5.070 N/A 12,747,884 Total Short-Term Investments (cost $27,457,760) Total Investments (cost $620,009,439) 122.9% Other Assets and Liabilities, Net (22.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 29 December 2006 $9,491,845 $9,754,150 $262,305 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ∞ Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. є At September 29, 2006, $1,150,280 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $9,967,980 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $124,225,256 Gross unrealized depreciation (39,867,986) Net unrealized appreciation (depreciation) $84,357,270 Cost for federal income tax purposes $620,009,439 The accompanying Notes to Schedule of Investments are an integral part of this schedule. High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value Asset-Backed Securities (0.7%) $6,000,000 Dow Jones CDX 8.375% 12/29/2011 $6,003,750 Total Asset-Backed Securities Basic Materials (10.4%) 4,660,000 Abitibi-Consolidated, Inc. * 8.550 8/1/2010 4,625,050 1,490,000 Ainsworth Lumber Company, Ltd. * ∞ 9.249 12/29/2006 1,229,250 3,340,000 Ainsworth Lumber Company, Ltd. 6.750 3/15/2014 2,338,000 2,180,000 AK Steel Corporation 7.750 6/15/2012 2,122,775 1,740,000 Appleton Papers, Inc. 8.125 6/15/2011 1,740,000 2,140,000 Appleton Papers, Inc. 9.750 6/15/2014 2,113,250 3,800,000 Arch Western Finance, LLC 6.750 7/1/2013 3,648,000 2,580,000 BCP Caylux Holdings Luxembourg SCA 9.625 6/15/2014 2,799,300 2,250,000 Buckeye Technologies, Inc. 8.000 10/15/2010 2,160,000 3,810,000 Chaparral Steel Company 10.000 7/15/2013 4,248,150 3,810,000 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation *> Zero Coupon 10/1/2009 3,057,525 3,550,000 Domtar, Inc. 7.125 8/1/2015 3,301,500 3,270,000 Drummond Company, Inc. 7.375 2/15/2016 3,073,800 2,470,000 Equistar Chemicals, LP 10.125 9/1/2008 2,615,112 2,475,000 Equistar Chemicals, LP 10.625 5/1/2011 2,654,438 4,270,000 FMG Finance Pty, Ltd. * 10.625 9/1/2016 4,099,200 2,150,000 Georgia-Pacific Corporation 8.125 5/15/2011 2,203,750 5,280,000 Graphic Packaging International Corporation * 9.500 8/15/2013 5,398,800 3,457,000 Huntsman International, LLC * 10.125 7/1/2009 3,508,855 5,810,000 Ineos Group Holdings plc 8.500 2/15/2016 5,534,025 1,920,000 Jefferson Smurfit Corporation 8.250 10/1/2012 1,838,400 3,520,000 Lyondell Chemical Company 10.500 6/1/2013 3,872,000 2,410,000 Lyondell Chemical Company 8.250 9/15/2016 2,446,150 4,200,000 MacDermid, Inc. 9.125 7/15/2011 4,378,500 1,350,000 Novelis, Inc. * 8.250 2/15/2015 1,282,500 2,720,000 PNA Group, Inc. 10.750 9/1/2016 2,794,800 2,078,000 Rockwood Specialties, Inc. 10.625 5/15/2011 2,223,460 3,800,000 Ryerson, Inc. 8.250 12/15/2011 3,762,000 1,970,000 Southern Copper Corporation * 7.500 7/27/2035 2,061,830 Total Basic Materials Capital Goods (10.8%) 2,210,000 Ahern Rentals, Inc. 9.250 8/15/2013 2,265,250 4,830,000 Allied Waste North America, Inc. * 7.875 4/15/2013 4,938,675 2,990,000 Amsted Industries, Inc. 10.250 10/15/2011 3,199,300 1,910,000 Ashtead Capital, Inc. 9.000 8/15/2016 1,986,400 3,280,000 Ball Corporation 6.625 3/15/2018 3,222,600 3,220,000 Berry Plastics Holding Corporation 8.875 9/15/2014 3,236,100 1,000,000 Browning-Ferris Industries, Inc. * 9.250 5/1/2021 1,037,500 1,000,000 Browning-Ferris Industries, Inc. 7.400 9/15/2035 895,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 102 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value Capital Goods  continued $2,520,000 Builders Firstsource, Inc. ∞ 9.655% 11/15/2006 $2,469,600 5,240,000 Case New Holland, Inc. 9.250 8/1/2011 5,554,400 4,080,000 Consolidated Container Company, LLC *> Zero Coupon 6/15/2007 3,916,800 3,010,000 Covalence Specialty Materials Corporation 10.250 3/1/2016 2,919,700 2,710,000 Crown Americas, Inc. 7.625 11/15/2013 2,743,875 2,710,000 Crown Americas, Inc. 7.750 11/15/2015 2,743,875 3,400,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 3,578,500 4,110,000 DRS Technologies, Inc. 7.625 2/1/2018 4,171,650 2,850,000 Erico International Corporation 8.875 3/1/2012 2,949,750 2,850,000 Fastentech, Inc. 11.500 5/1/2011 2,964,000 2,470,000 Graham Packaging Company, Inc. * 9.875 10/15/2014 2,426,775 1,090,000 K&F Acquisition, Inc. 7.750 11/15/2014 1,092,725 1,150,000 Legrand SA 8.500 2/15/2025 1,302,375 1,335,000 Mueller Group, Inc. 10.000 5/1/2012 1,450,144 3,224,000 Mueller Holdings, Inc. > Zero Coupon 4/15/2009 2,837,120 4,000,000 Norcraft Companies, LP/Norcraft Finance Corporation 9.000 11/1/2011 4,055,000 2,342,000 Owens-Brockway Glass Container, Inc. 8.875 2/15/2009 2,406,405 1,630,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 1,670,750 3,150,000 Owens-Illinois, Inc. * 7.500 5/15/2010 3,150,000 4,550,000 Plastipak Holdings, Inc. 8.500 12/15/2015 4,595,500 3,450,000 Ply Gem Industries, Inc. * 9.000 2/15/2012 2,751,375 2,180,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 2,212,700 1,110,000 RBS Global, Inc./Rexnord Corporation 11.750 8/1/2016 1,143,300 3,000,000 United Rentals North America, Inc. 6.500 2/15/2012 2,895,000 1,610,000 United Rentals North America, Inc. 7.000 2/15/2014 1,513,400 Total Capital Goods Communications Services (20.4%) 4,000,000 Alamosa Delaware, Inc. 8.500 1/31/2012 4,260,000 2,720,000 American Cellular Corporation 10.000 8/1/2011 2,849,200 3,960,000 American Tower Corporation ± 7.125 10/15/2012 4,059,000 2,300,000 American Towers, Inc. 7.250 12/1/2011 2,369,000 1,710,000 Block Communications, Inc. 8.250 12/15/2015 1,667,250 2,730,000 Cablevision Systems Corporation * 8.000 4/15/2012 2,764,125 10,095,700 CCH I, LLC 11.000 10/1/2015 9,187,087 3,270,000 Centennial Communications Corporation 8.125 2/1/2014 3,220,950 3,060,000 Charter Communications Holdings, LLC 8.750 11/15/2013 3,079,125 2,970,000 Charter Communications Operating, LLC 8.000 4/30/2012 2,992,275 4,345,000 Citizens Communications Company 9.250 5/15/2011 4,790,362 1,660,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 1,792,800 1,150,000 Digicel, Ltd. 9.250 9/1/2012 1,193,125 4,360,000 Dobson Cellular Systems * 9.875 11/1/2012 4,676,100 2,720,000 Houghton Mifflin Company 8.250 2/1/2011 2,794,800 2,010,000 Houghton Mifflin Company * 9.875 2/1/2013 2,125,575 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 103 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value C ommunications Services  continued $4,350,000 Insight Midwest, LP/Insight Capital, Inc. 10.500% 11/1/2010 $4,502,250 1,640,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 1,724,050 7,780,000 Intelsat Bermuda, Ltd. 11.250 6/15/2016 8,266,250 4,320,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 3,132,000 3,250,000 Intelsat Subsidiary Holding Company, Ltd. 8.625 1/15/2015 3,323,125 2,900,000 IPCS Escrow Company 11.500 5/1/2012 3,248,000 4,200,000 Kabel Deutschland GmbH 10.625 7/1/2014 4,504,500 2,170,000 Lamar Media Corporation 6.625 8/15/2015 2,080,488 3,240,000 Mediacom Broadband, LLC Ω 8.500 10/15/2015 3,219,750 3,271,000 Medianews Group, Inc. 6.875 10/1/2013 3,025,675 800,000 Medianews Group, Inc. 6.375 4/1/2014 706,000 3,795,000 Morris Publishing Group, LLC 7.000 8/1/2013 3,586,275 4,370,000 NTL Cable plc 9.125 8/15/2016 4,512,025 3,260,000 PRIMEDIA, Inc. *∞ 10.780 11/15/2006 3,333,350 2,760,000 Qwest Communications International, Inc. ∞ 8.905 11/15/2006 2,811,750 4,880,000 Qwest Communications International, Inc. 7.250 2/15/2011 4,880,000 1,630,000 Qwest Communications International, Inc. * 7.500 2/15/2014 1,634,075 1,110,000 Qwest Corporation ∞ 8.640 12/15/2006 1,187,700 8,820,000 Qwest Corporation 7.875 9/1/2011 9,261,000 1,650,000 Qwest Corporation 7.625 6/15/2015 1,711,875 6,440,000 R.H. Donnelley Corporation 6.875 1/15/2013 5,876,500 5,460,000 R.H. Donnelley Corporation 6.875 1/15/2013 4,982,250 3,270,000 R.H. Donnelley Corporation 8.875 1/15/2016 3,278,175 1,620,000 Rogers Wireless Communications, Inc. 7.250 12/15/2012 1,694,925 3,820,000 Rogers Wireless Communications, Inc. 7.500 3/15/2015 4,077,850 2,180,000 Rural Cellular Corporation * 9.750 1/15/2010 2,193,625 2,180,000 Rural Cellular Corporation * 9.875 2/1/2010 2,272,650 3,230,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 3,399,575 3,275,000 UbiquiTel Operating Company 9.875 3/1/2011 3,553,375 3,150,000 US Unwired, Inc. 10.000 6/15/2012 3,465,000 4,970,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 5,293,050 4,320,000 Videotron Ltee 6.875 1/15/2014 4,255,200 600,000 Windstream Corporation 8.125 8/1/2013 636,750 1,720,000 Windstream Corporation 8.625 8/1/2016 1,840,400 Total Communications Services Consumer Cyclical (19.7%) 2,150,000 ACE Cash Express, Inc. 10.250 10/1/2014 2,176,875 1,980,000 Allied Security Escrow Corporation 11.375 7/15/2011 1,980,000 4,730,000 American Casino & Entertainment Properties, LLC 7.850 2/1/2012 4,800,950 4,350,000 Beazer Homes USA, Inc. 8.625 5/15/2011 4,388,062 2,010,000 Beazer Homes USA, Inc. * 8.125 6/15/2016 1,954,725 1,140,000 Blockbuster, Inc. * 9.000 9/1/2012 1,045,950 6,250,000 Bon-Ton Stores, Inc. * 10.250 3/15/2014 6,078,125 2,960,000 Buhrmann U.S., Inc. 7.875 3/1/2015 2,849,000 2,270,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 2,386,338 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 104 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value Consumer Cyclical  continued $6,230,000 Dollarama Group, LP * 8.875% 8/15/2012 $6,354,600 4,050,000 Ford Motor Credit Company ∞ 9.957 10/16/2006 4,237,928 1,350,000 Ford Motor Credit Company 9.750 9/15/2010 1,393,840 5,020,000 Gaylord Entertainment Company 6.750 11/15/2014 4,800,375 15,830,000 General Motors Acceptance Corporation 6.875 9/15/2011 15,746,133 2,860,000 General Motors Acceptance Corporation * 8.000 11/1/2031 2,990,362 2,710,000 General Motors Corporation 7.200 1/15/2011 2,496,588 4,320,000 General Motors Corporation * 8.250 7/15/2023 3,742,200 5,960,000 Group 1 Automotive, Inc. 8.250 8/15/2013 6,094,100 4,930,000 IAAI Finance Corporation 11.000 4/1/2013 4,905,350 4,580,000 Intrawest Corporation 7.500 10/15/2013 4,917,775 3,210,000 Jean Coutu Group (PJC), Inc. 7.625 8/1/2012 3,374,512 3,750,000 K. Hovnanian Enterprises, Inc. * 7.500 5/15/2016 3,501,562 3,940,000 KB Home * 6.250 6/15/2015 3,623,496 2,020,000 MGM MIRAGE 6.750 4/1/2013 1,984,650 8,190,000 MGM MIRAGE * 5.875 2/27/2014 7,585,988 4,550,000 Mohegan Tribal Gaming Authority 6.375 7/15/2009 4,515,875 5,700,000 NCL Corporation 10.625 7/15/2014 5,514,750 2,800,000 Perry Ellis International, Inc. 8.875 9/15/2013 2,758,000 3,600,000 Pokagon Gaming Authority 10.375 6/15/2014 3,838,500 4,730,000 Poster Financial Group, Inc. 8.750 12/1/2011 4,942,850 6,270,000 Rent-Way, Inc. 11.875 6/15/2010 7,273,200 4,290,000 Station Casinos, Inc. * 6.875 3/1/2016 4,021,875 1,750,000 TRW Automotive, Inc. 9.375 2/15/2013 1,863,750 6,510,000 Tunica Biloxi Gaming Authority ± 9.000 11/15/2015 6,770,400 2,680,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 2,706,800 4,315,000 Universal City Florida Holding Company I/II ∞ 10.239 11/1/2006 4,433,662 3,250,000 VICORP Restaurants, Inc. 10.500 4/15/2011 3,079,375 3,810,000 Warnaco, Inc. ± 8.875 6/15/2013 3,943,350 5,048,000 WMG Holdings Corporation > Zero Coupon 12/15/2009 3,760,760 Total Consumer Cyclical Consumer Non-Cyclical (7.3%) 1,980,000 DaVita, Inc. 7.250 3/15/2015 1,945,350 3,410,000 Education Management, LLC 10.250 6/1/2016 3,486,725 2,170,000 Elan Finance Corporation, Ltd. * 7.750 11/15/2011 2,113,038 2,170,000 Elan Finance plc/Elan Finance Corporation * ∞ 9.405 11/15/2006 2,191,700 2,970,000 Fisher Scientific International, Inc. 6.125 7/1/2015 2,947,725 2,680,000 HCA, Inc. 6.950 5/1/2012 2,348,350 4,350,000 IASIS Healthcare, LLC (IASIS Capital Corporation) 8.750 6/15/2014 4,208,625 2,150,000 Jafra Cosmetics 10.750 5/15/2011 2,305,875 5,310,000 Jostens Holding Corporation *> Zero Coupon 10/1/2008 4,380,750 3,950,000 Michael Foods, Inc. 8.000 11/15/2013 4,029,000 1,530,000 Multiplan, Inc. 10.375 4/15/2016 1,537,650 2,720,000 Smithfield Foods, Inc. * 8.000 10/15/2009 2,842,400 2,715,000 Stater Brothers Holdings, Inc. * 8.125 6/15/2012 2,728,575 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 105 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value Consumer Non-Cyclical  continued $4,610,000 Triad Hospitals, Inc. 7.000% 5/15/2012 $4,563,900 2,680,000 Triad Hospitals, Inc. 7.000 11/15/2013 2,602,950 4,080,000 US Oncology Holdings, Inc. ∞ 10.675 3/15/2007 4,161,600 2,230,000 US Oncology, Inc. 9.000 8/15/2012 2,308,050 3,810,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 3,695,700 4,340,000 Ventas Realty, LP/Ventas Capital Corporation * 6.500 6/1/2016 4,312,875 2,320,000 Warner Chilcott Corporation 8.750 2/1/2015 2,401,200 Total Consumer Non-Cyclical Energy (4.1%) 1,980,000 Chesapeake Energy Corporation 6.375 6/15/2015 1,890,900 3,470,000 Chesapeake Energy Corporation 6.250 1/15/2018 3,218,425 3,805,000 Denbury Resources, Inc. 7.500 12/15/2015 3,805,000 3,470,000 Harvest Operations Corporation * 7.875 10/15/2011 3,218,425 2,690,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 2,511,788 1,755,000 Magnum Hunter Resources, Inc. 9.600 3/15/2012 1,855,912 4,525,000 Ocean Rig Norway AS 8.375 7/1/2013 4,796,500 2,950,000 Pioneer Natural Resources Company * 5.875 7/15/2016 2,762,404 1,430,000 Range Resources Corporation 7.500 5/15/2016 1,437,150 3,800,000 Western Oil Sands, Inc. 8.375 5/1/2012 4,075,500 3,750,000 Whiting Petroleum Corporation 7.250 5/1/2012 3,675,000 1,090,000 Whiting Petroleum Corporation 7.250 5/1/2013 1,068,200 Total Energy Financials (1.3%) 2,141,000 Dollar Financial Group, Inc. 9.750 11/15/2011 2,335,707 2,470,000 FTI Consulting, Inc. 7.625 6/15/2013 2,494,700 1,720,000 Morgan Stanley, Convertible 16.500 1/18/2007 1,760,076 4,350,000 Residential Capital Corporation ∞ 7.337 10/17/2006 4,369,579 Total Financials Technology (5.1%) 3,250,000 Avago Technologies Finance Pte * ` 10.900 12/1/2006 3,388,125 1,725,000 Electronic Data Systems Corporation, Convertible 3.875 7/15/2023 1,735,781 1,980,000 Freescale Semiconductor, Inc. 6.875 7/15/2011 2,083,950 1,980,000 Freescale Semiconductor, Inc. 7.125 7/15/2014 2,123,550 2,220,000 Intel Corporation, Convertible * 2.950 12/15/2035 1,984,125 2,880,000 Itron, Inc. 7.750 5/15/2012 2,966,400 4,070,000 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Company ` 8.640 12/15/2006 3,439,150 2,290,000 Nortel Networks, Ltd. ` 9.730 10/16/2006 2,364,425 4,830,000 Seagate Technology HDD Holdings * 6.800 10/1/2016 4,805,850 2,160,000 SunGard Data Systems, Inc. 9.125 8/15/2013 2,235,600 2,180,000 SunGard Data Systems, Inc. * 10.250 8/15/2015 2,245,400 1,430,000 UGS Capital Corporation II ` 10.380 12/1/2006 1,451,450 5,070,000 UGS Corporation 10.000 6/1/2012 5,475,600 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 106 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (93.2%) Rate Date Value Technology  continued $2,730,000 Unisys Corporation * 6.875% 3/15/2010 $2,579,850 3,410,000 Xerox Corporation * 7.625 6/15/2013 3,580,500 Total Technology Transportation (2.6%) 3,230,000 CHC Helicopter Corporation 7.375 5/1/2014 3,044,275 3,210,000 Delta Air Lines, Inc. √ 7.111 9/18/2011 3,213,852 2,220,000 Hertz Corporation 8.875 1/1/2014 2,325,450 3,700,000 Hertz Corporation 10.500 1/1/2016 4,070,000 1,287,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 1,132,560 2,443,000 Horizon Lines, LLC 9.000 11/1/2012 2,516,290 5,200,000 Windsor Petroleum Transport Corporation 7.840 1/15/2021 5,392,296 Total Transportation Utilities (10.8%) 1,700,000 AES Corporation ± 8.875 2/15/2011 1,819,000 4,340,000 AES Corporation 8.750 5/15/2013 4,654,650 3,560,000 AmeriGas Partners, LP 7.250 5/20/2015 3,546,650 3,800,000 Calpine Generating Company, LLC ∞√ 11.080 11/1/2006 3,999,500 2,680,000 Calpine Generating Company, LLC * ∞√ 14.120 10/1/2007 2,860,900 2,950,000 Colorado Interstate Gas Company 6.800 11/15/2015 2,972,986 1,820,000 Consumers Energy Company * 6.300 2/1/2012 1,801,800 2,300,000 Copano Energy, LLC 8.125 3/1/2016 2,328,750 2,720,000 Dynegy Holdings, Inc. 6.875 4/1/2011 2,648,600 2,690,000 Dynegy Holdings, Inc. 8.375 5/1/2016 2,737,075 2,230,000 Edison Mission Energy 7.500 6/15/2013 2,252,300 2,480,000 Edison Mission Energy 7.750 6/15/2016 2,511,000 5,850,000 El Paso Corporation * 7.000 5/15/2011 5,886,562 4,250,000 El Paso Production Holding Company 7.750 6/1/2013 4,345,625 2,350,000 Midwest Generation, LLC 8.750 5/1/2034 2,508,625 1,910,000 Mirant North America, LLC * 7.375 12/31/2013 1,912,388 4,460,000 Mission Energy Holding Company 13.500 7/15/2008 4,978,475 8,160,000 NRG Energy, Inc. 7.375 2/1/2016 8,109,000 2,250,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 2,295,000 2,725,000 Reliant Energy Resources Corporation 6.750 12/15/2014 2,592,156 3,790,000 SemGroup, LP 8.750 11/15/2015 3,823,162 2,000,000 Southern Natural Gas Company 8.875 3/15/2010 2,097,330 4,190,000 Southern Natural Gas Company * 7.350 2/15/2031 4,341,779 1,440,000 Southern Star Central Corporation 6.750 3/1/2016 1,414,800 8,500,000 Williams Companies, Inc. * 8.125 3/15/2012 9,073,750 2,470,000 Williams Companies, Inc. 8.750 3/15/2032 2,704,650 Total Utilities Total Long-Term Fixed Income (cost $770,659,451) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 107 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Preferred Stock (2.2%) Value 50,000 CenterPoint Energy, Inc., Convertible $1,737,000 105,000 Chevy Chase Preferred Capital Corporation, Convertible 5,628,000 38,800 Goldman Sachs Group, Inc., Convertible # 1,164,815 17,600 Goldman Sachs Group, Inc., Convertible # 1,742,013 19,300 Lehman Brothers Holdings, Inc., Convertible # 1,176,721 5,040 NRG Energy, Inc., Convertible * 1,189,692 3,800 Sovereign Real Estate Investment Corporation 5,358,000 Total Preferred Stock (cost $15,728,699) Shares Common Stock (<0.1%) Value 4,600 ASAT Finance, LLC, Stock Warrants # φ ^ $0 6,000 Pliant Corporation, Stock Warrants # φ 60 121,520 TVMAX Holdings, Inc. # 121,520 9,243 XO Communications, Inc., Stock Warrants # 8,319 6,932 XO Communications, Inc., Stock Warrants # 2,634 6,932 XO Communications, Inc., Stock Warrants # 4,159 4,621 XO Holdings, Inc., Stock Warrants #* 22,550 80,000 ZSC Specialty Chemical plc, Preferred Stock Warrants # φ ^ 8 80,000 ZSC Specialty Chemical plc, Stock Warrants # φ ^ 8 Total Common Stock (cost $6,677,716) Interest Maturity Shares Collateral Held for Securities Loaned (13.8%) Rate (+) Date Value 115,071,448 Thrivent Financial Securities Lending Trust 5.320% N/A $115,071,448 Total Collateral Held for Securities Loaned (cost $115,071,448) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 108 High Yield Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (5.1%) Rate (+) Date Value $1,886,000 Chariot Funding, LLC 5.300% 10/24/2006 $1,879,336 20,545,000 Cintas Corporation 5.400 10/2/2006 20,538,836 4,000,000 Deutsche Bank Financial, LLC 5.270 10/3/2006 3,998,243 2,000,000 Stadshypotek Delaware, Inc. 5.280 10/18/2006 1,994,720 14,132,210 Thrivent Money Market Portfolio 5.070 N/A 14,132,210 Total Short-Term Investments (at amortized cost) Total Investments (cost $950,680,659) 114.3% Other Assets and Liabilities, Net (14.3%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. ∞ Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. φ Denotes restricted securities. Restricted securities are investment securities which cannot be offered for public sale without first being registered under the Securities Act of 1933. These securities have been valued from the date of acquisition through September 29, 2006, by obtaining quotations from brokers active with these securities.The following table indicates the acquisition date and cost of restricted securities the High Yield Portfolio owned as of September 29, 2006. Acquisition Security Date Cost ASAT Finance, LLC, Stock Warrants 10/20/1999 $111,508 Pliant Corporation, Stock Warrants 5/25/2000 136,483 ZSC Specialty Chemical plc, Preferred Stock Warrants 6/24/1999 47,568 ZSC Specialty Chemical plc, Stock Warrants 6/24/1999 111,712 √ In bankruptcy. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $22,602,859 Gross unrealized depreciation (17,202,348) Net unrealized appreciation (depreciation) $5,400,511 Cost for federal income tax purposes $950,680,659 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 109 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (50.0%) Value Shares Common Stock (50.0%) Value Consumer Discretionary (2.5%) 9,600 Comerica, Inc. $546,432 3,700 Bandag, Inc. $151,848 39,200 Commerce Group, Inc. 1,177,960 3,400 Genuine Parts Company 146,642 3,200 Community Bank System, Inc. 70,912 11,500 La-Z-Boy, Inc. 160,540 1,900 Community Banks, Inc. 50,920 1,000 Leggett & Platt, Inc. 25,030 13,000 Corus Bankshares, Inc. 290,680 51,900 Pier 1 Imports, Inc. 385,098 500 Cousins Properties, Inc. 17,105 3,000 Polaris Industries, Inc. 123,450 18,200 Crescent Real Estate 28,700 ServiceMaster Company 321,727 Equities Company 396,942 3,300 Stanley Works 164,505 3,900 Developers Diversified 17,000 Superior Industries Realty Corporation 217,464 International, Inc. 285,430 7,400 DiamondRock 5,600 Talbots, Inc. 152,600 Hospitality Company 122,914 4,300 VF Corporation 313,685 1,200 Digital Realty Trust, Inc. 37,584 Total Consumer 17,000 Duke Realty Corporation 634,950 Discretionary 800 EastGroup Properties, Inc. 39,888 4,700 Entertainment Properties Trust 231,804 Consumer Staples (1.4%) 8,600 Equity Office Properties Trust 341,936 6,900 Altria Group, Inc. 528,195 5,600 Equity One, Inc. 134,232 700 ConAgra Foods, Inc. 17,136 7,500 Equity Residential REIT 379,350 21,200 Sara Lee Corporation 340,684 90,600 F.N.B. Corporation 1,509,396 11,800 Universal Corporation 431,054 700 Federal Realty Investment Trust 52,010 Total Consumer Staples 21,000 Fiduciary/Claymore MLP Opportunity Fund 407,400 Energy (0.6%) 13,600 Fifth Third Bancorp 517,888 1,100 Chevron Corporation 71,346 115,700 First Commonwealth 16,700 Kayne Anderson MLP Financial Corporation 1,507,571 Investment Company * 464,928 9,800 First Industrial Realty Trust, Inc. 431,200 Total Energy 64,400 FirstMerit Corporation 1,492,148 500 Franklin Street Properties Financials (33.7%) Corporation 9,930 9,500 American Financial Realty Trust 106,020 5,700 General Growth Properties, Inc. 271,605 5,400 AmSouth Bancorporation 156,816 1,900 Global Signal, Inc. 96,102 1,100 Apartment Investment & 9,625 Harleysville National Corporation 193,462 Management Company 59,851 14,400 Health Care Property 4,400 Archstone-Smith Trust 239,536 Investors, Inc. 447,120 50,700 Arthur J. Gallagher & Company 1,352,169 14,200 Health Care REIT, Inc. 568,142 300 Avalonbay Communities, Inc. 36,120 10,200 Healthcare Realty Trust, Inc. 391,782 22,700 Bank of America Corporation 1,216,039 4,200 Heritage Property 5,800 BB&T Corporation 253,924 Investment Trust 153,132 2,700 BioMed Realty Trust, Inc. 81,918 3,200 Highwoods Properties, Inc. 119,072 4,900 Boston Properties, Inc. 506,366 2,800 Home Properties, Inc. 160,048 4,000 Brandywine Realty Trust 130,200 10,600 Hospitality Properties Trust 500,320 400 BRE Properties, Inc. 23,892 10,100 Host Marriott Corporation 231,593 600 Camden Property Trust 45,606 34,500 HRPT Properties Trust 412,275 500 CBL & Associates Properties, Inc. 20,955 7,900 Independent Bank Corporation 191,812 8,800 Citigroup, Inc. 437,096 6,100 Inland Real Estate Corporation 106,872 5,200 Colonial Properties Trust 248,612 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 110 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (50.0%) Value Shares Common Stock (50.0%) Value Financials  continued 6,700 United Dominion Realty 7,400 iShares Cohen & Steers Realty Trust, Inc. $202,340 Majors Index Fund $679,320 4,800 U-Store-It Trust 103,008 3,100 iShares Dow Jones U.S. Real 2,100 Valley National Bancorp 53,697 Estate Index Portfolio 239,165 4,300 Ventas, Inc. 165,722 3,300 Kimco Realty Corporation 141,471 4,400 Vornado Realty Trust 479,600 500 LaSalle Hotel Properties 21,670 7,300 Washington Federal, Inc. 163,812 11,100 Lexington Corporate 34,700 Washington Mutual, Inc. 1,508,409 Properties Trust 235,098 1,100 Washington Real Estate 5,200 Liberty Property Trust 248,508 Investment Trust 43,780 500 Macerich Company 38,180 1,200 Weingarten Realty Investors 51,624 4,000 Mack-Cali Realty Corporation 207,200 4,900 WesBanco, Inc. 143,178 2,500 Maguire Properties, Inc. 101,850 Total Financials 3,800 Mercury General Corporation 188,518 1,100 Mid-America Apartment Health Care (1.6%) Communities, Inc. 67,342 12,800 Merck & Company, Inc. 536,320 18,700 National City Corporation 684,420 4,100 Meridian Bioscience, Inc. 96,391 8,700 National Retail Properties, Inc. 187,920 27,800 Pfizer, Inc. 788,408 9,500 Nationwide Health Total Health Care Properties, Inc. 254,030 13,100 New Plan Excel Realty Trust, Inc. 354,355 Industrials (1.0%) 31,200 North Fork Bancorporation, Inc. 893,568 600 Avery Dennison Corporation 36,102 19,500 Old National Bancorp 372,450 9,800 Briggs & Stratton Corporation 269,990 1,900 Pennsylvania Real Estate 7,900 LSI Industries, Inc. 128,375 Investment Trust 80,883 5,000 Masco Corporation 137,100 1,200 Plum Creek Timber Company, Inc. 40,848 3,300 McGrath Rentcorp 84,480 500 Post Properties, Inc. 23,760 14,500 Quixote Corporation 258,390 4,100 ProLogis Trust 233,946 700 Tennant Company 17,038 656 Public Storage, Inc. 56,409 Total Industrials 2,100 Rayonier, Inc. REIT 79,380 8,100 Realty Income Corporation 200,151 Materials (1.5%) 1,700 Reckson Associates Realty 400 PPG Industries, Inc. 26,832 Corporation 72,760 39,800 RPM International, Inc. 755,802 15,500 Senior Housing Property Trust 330,770 16,200 Sonoco Products Company 544,968 5,600 Simon Property Group, Inc. 507,472 Total Materials 900 Sky Financial Group, Inc. 22,410 200 SL Green Realty Corporation 22,340 Telecommunications Services (1.6%) 24,000 Spirit Finance Corporation 278,640 45,300 AT&T, Inc. є 1,474,968 16,800 Sterling Bancorp 330,288 Total Telecommunications 1,700 Strategic Hotel Capital, Inc. 33,796 Services 2,100 Sunstone Hotel Investors, Inc. 62,412 17,700 Susquehanna Bancshares, Inc. 432,588 Utilities (6.1%) 2,900 Tanger Factory Outlet 53,400 Atmos Energy Corporation 1,524,570 Centers, Inc. 103,298 10,500 Consolidated Edison, Inc. 485,100 12,070 Tortoise Energy 8,600 Otter Tail Corporation 251,464 Infrastructure Corporation * 381,412 37,300 Peoples Energy Corporation 1,516,245 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 111 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Shares Common Stock (50.0%) Value Shares Preferred Stock (1.0%) Value Utilities  continued Financials (0.4%) 32,000 Progress Energy, Inc. $1,452,160 1,800 Goldman Sachs Group, Inc., 10,600 Vectren Corporation 284,610 Convertible # $178,160 Total Utilities 102 Sovereign Real Estate Investment Corporation 143,820 Total Common Stock Total Financials (cost $43,232,390) Utilities (0.2%) 2,495 CenterPoint Energy, Inc., Shares Preferred Stock (1.0%) Value Convertible ∞ 86,676 520 NRG Energy, Inc., Convertible * 122,746 Energy (0.4%) Total Utilities 7,000 Goldman Sachs Group, Inc., Convertible # 210,147 Total Preferred Stock 2,000 Lehman Brothers Holdings, Inc., (cost $884,690) Convertible # 121,940 Total Energy Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value Asset-Backed Securities (4.5%) $4,100,000 Dow Jones CDX 8.375% 12/29/2011 $4,102,564 Total Asset-Backed Securities Basic Materials (3.8%) 185,000 Abitibi-Consolidated, Inc. * 8.550 8/1/2010 183,612 160,000 Ainsworth Lumber Company, Ltd. *∞ 9.249 12/29/2006 132,000 100,000 AK Steel Corporation є 7.750 6/15/2012 97,375 90,000 Appleton Papers, Inc. 8.125 6/15/2011 90,000 110,000 Appleton Papers, Inc. 9.750 6/15/2014 108,625 160,000 Arch Western Finance, LLC 6.750 7/1/2013 153,600 101,000 BCP Caylux Holdings Luxembourg SCA 9.625 6/15/2014 109,585 90,000 Buckeye Technologies, Inc. 8.000 10/15/2010 86,400 150,000 Chaparral Steel Company 10.000 7/15/2013 167,250 160,000 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation > Zero Coupon 10/1/2009 128,400 130,000 Domtar, Inc. 7.125 8/1/2015 120,900 130,000 Drummond Company, Inc. 7.375 2/15/2016 122,200 100,000 Equistar Chemicals, LP 10.125 9/1/2008 105,875 100,000 Equistar Chemicals, LP 10.625 5/1/2011 107,250 230,000 FMG Finance Pty, Ltd. * 10.625 9/1/2016 220,800 90,000 Georgia-Pacific Corporation 8.125 5/15/2011 92,250 210,000 Graphic Packaging International Corporation * 9.500 8/15/2013 214,725 137,000 Huntsman International, LLC * 10.125 7/1/2009 139,055 240,000 Ineos Group Holdings plc 8.500 2/15/2016 228,600 80,000 Jefferson Smurfit Corporation 8.250 10/1/2012 76,600 140,000 Lyondell Chemical Company 10.500 6/1/2013 154,000 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 112 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value Basic Materials  continued $120,000 Lyondell Chemical Company 8.250% 9/15/2016 $121,800 150,000 MacDermid, Inc. 9.125 7/15/2011 156,375 60,000 Novelis, Inc. 8.250 2/15/2015 57,000 100,000 PNA Group, Inc. 10.750 9/1/2016 102,750 150,000 Ryerson, Inc. 8.250 12/15/2011 148,500 Total Basic Materials Capital Goods (5.0%) 60,000 Ahern Rentals, Inc. 9.250 8/15/2013 61,500 220,000 Allied Waste North America, Inc. * 7.875 4/15/2013 224,950 350,000 Amsted Industries, Inc. ± 10.250 10/15/2011 374,500 70,000 Ashtead Capital, Inc. 9.000 8/15/2016 72,800 130,000 Ball Corporation є 6.625 3/15/2018 127,725 150,000 Berry Plastics Holding Corporation є 8.875 9/15/2014 150,750 110,000 Browning-Ferris Industries, Inc. 9.250 5/1/2021 114,125 110,000 Browning-Ferris Industries, Inc. 7.400 9/15/2035 98,450 260,000 Builders Firstsource, Inc. ∞є 9.655 11/15/2006 254,800 150,000 Case New Holland, Inc. 9.250 8/1/2011 159,000 160,000 Consolidated Container Company, LLC > Zero Coupon 6/15/2007 153,600 120,000 Covalence Specialty Materials Corporation 10.250 3/1/2016 116,400 100,000 Crown Americas, Inc. 7.625 11/15/2013 101,250 100,000 Crown Americas, Inc. 7.750 11/15/2015 101,250 480,000 Da-Lite Screen Company, Inc. 9.500 5/15/2011 505,200 160,000 DRS Technologies, Inc. 7.625 2/1/2018 162,400 390,000 Fastentech, Inc. 11.500 5/1/2011 405,600 95,000 Graham Packaging Company, Inc. * 9.875 10/15/2014 93,338 214,000 Invensys plc * 9.875 3/15/2011 231,120 40,000 K&F Acquisition, Inc. * 7.750 11/15/2014 40,100 100,000 Legrand SA 8.500 2/15/2025 113,250 38,000 Mueller Group, Inc. 10.000 5/1/2012 41,278 104,000 Mueller Holdings, Inc. > Zero Coupon 4/15/2009 91,520 70,000 Owens-Brockway Glass Container, Inc. 8.250 5/15/2013 71,750 210,000 Owens-Illinois, Inc. * 7.500 5/15/2010 210,000 190,000 Plastipak Holdings, Inc. 8.500 12/15/2015 191,900 90,000 RBS Global, Inc./Rexnord Corporation 9.500 8/1/2014 91,350 30,000 RBS Global, Inc./Rexnord Corporation 11.750 8/1/2016 30,900 90,000 United Rentals North America, Inc. 6.500 2/15/2012 86,850 80,000 United Rentals North America, Inc. 7.000 2/15/2014 75,200 Total Capital Goods Communications Services (7.8%) 110,000 American Cellular Corporation 10.000 8/1/2011 115,225 460,000 American Tower Corporation є 7.125 10/15/2012 471,500 270,000 American Towers, Inc. ± 7.250 12/1/2011 278,100 110,000 Cablevision Systems Corporation 8.000 4/15/2012 111,375 390,338 CCH I, LLC 11.000 10/1/2015 355,207 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 113 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value C ommunications Services  continued $120,000 Centennial Communications Corporation * 8.125% 2/1/2014 $118,200 130,000 Charter Communications Holdings, LLC 8.750 11/15/2013 130,812 130,000 Charter Communications Operating, LLC * 8.000 4/30/2012 130,975 175,000 Citizens Communications Company 9.250 5/15/2011 192,938 70,000 Dex Media West, LLC/Dex Media West Finance Company 9.875 8/15/2013 75,600 170,000 Dobson Cellular Systems * 9.875 11/1/2012 182,325 110,000 Houghton Mifflin Company * 8.250 2/1/2011 113,025 90,000 Houghton Mifflin Company 9.875 2/1/2013 95,175 160,000 Insight Midwest, LP/Insight Capital, Inc. 10.500 11/1/2010 165,600 60,000 Intelsat Bermuda, Ltd. 9.250 6/15/2016 63,075 370,000 Intelsat Bermuda, Ltd. 11.250 6/15/2016 393,125 200,000 Intelsat Intermediate, Inc. > Zero Coupon 2/1/2010 145,000 150,000 Intelsat Subsidiary Holding Company, Ltd. * 8.625 1/15/2015 153,375 390,000 IPCS Escrow Company 11.500 5/1/2012 436,800 170,000 Kabel Deutschland GmbH 10.625 7/1/2014 182,325 90,000 Lamar Media Corporation 6.625 8/15/2015 86,288 130,000 Mediacom Broadband, LLC 8.500 10/15/2015 129,188 150,000 Medianews Group, Inc. 6.875 10/1/2013 138,750 155,000 Morris Publishing Group, LLC Ω 7.000 8/1/2013 146,475 150,000 NTL Cable plc 9.125 8/15/2016 154,875 135,000 PRIMEDIA, Inc. * ∞ 10.780 11/15/2006 138,038 80,000 Qwest Communications International, Inc. ∞ 8.905 11/15/2006 81,500 200,000 Qwest Communications International, Inc. 7.250 2/15/2011 200,000 60,000 Qwest Communications International, Inc. * 7.500 2/15/2014 60,150 30,000 Qwest Corporation ∞ 8.640 12/15/2006 32,100 250,000 Qwest Corporation 7.875 9/1/2011 262,500 50,000 Qwest Corporation 7.625 6/15/2015 51,875 510,000 R.H. Donnelley Corporation 6.875 1/15/2013 465,375 110,000 R.H. Donnelley Corporation 8.875 1/15/2016 110,275 70,000 Rogers Wireless Communications, Inc. 7.250 12/15/2012 73,238 145,000 Rogers Wireless Communications, Inc. * 7.500 3/15/2015 154,788 80,000 Rural Cellular Corporation * 9.750 1/15/2010 80,500 85,000 Rural Cellular Corporation * 9.875 2/1/2010 88,612 150,000 Time Warner Telecom Holdings, Inc. 9.250 2/15/2014 157,875 130,000 UbiquiTel Operating Company 9.875 3/1/2011 141,050 140,000 Valor Telecommunications Enterprises, LLC 7.750 2/15/2015 149,100 190,000 Videotron Ltee * 6.875 1/15/2014 187,150 Total Communications Services Consumer Cyclical (7.7%) 100,000 ACE Cash Express, Inc. Ω 10.250 10/1/2014 101,250 220,000 Allied Security Escrow Corporation 11.375 7/15/2011 220,000 180,000 American Casino & Entertainment Properties, LLC 7.850 2/1/2012 182,700 120,000 Beazer Homes USA, Inc. * 8.625 5/15/2011 121,050 250,000 Bon-Ton Stores, Inc. * 10.250 3/15/2014 243,125 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 114 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value Consumer Cyclical  continued $360,000 Buhrmann U.S., Inc. є 7.875% 3/1/2015 $346,500 100,000 Circus & Eldorado Joint Venture/Silver Legacy Capital Corporation 10.125 3/1/2012 105,125 260,000 Dollarama Group, LP * 8.875 8/15/2012 265,200 160,000 Ford Motor Credit Company ∞ 9.957 10/16/2006 167,424 70,000 Ford Motor Credit Company * 9.750 9/15/2010 72,273 220,000 Gaylord Entertainment Company 6.750 11/15/2014 210,375 610,000 General Motors Acceptance Corporation є 6.875 9/15/2011 606,768 110,000 General Motors Corporation 7.200 1/15/2011 101,338 200,000 General Motors Corporation * 8.250 7/15/2023 173,250 240,000 Group 1 Automotive, Inc. 8.250 8/15/2013 245,400 590,000 IAAI Finance Corporation 11.000 4/1/2013 587,050 160,000 Jean Coutu Group (PJC), Inc. 7.625 8/1/2012 168,200 110,000 K. Hovnanian Enterprises, Inc. * 7.500 5/15/2016 102,712 110,000 KB Home * 6.250 6/15/2015 101,164 210,000 MGM MIRAGE 6.750 4/1/2013 206,325 200,000 MGM MIRAGE 5.875 2/27/2014 185,250 240,000 NCL Corporation 10.625 7/15/2014 232,200 190,000 Poster Financial Group, Inc. 8.750 12/1/2011 198,550 640,000 Rent-Way, Inc. 11.875 6/15/2010 742,400 200,000 Station Casinos, Inc. * 6.875 3/1/2016 187,500 76,000 TRW Automotive, Inc. 9.375 2/15/2013 80,940 260,000 Tunica Biloxi Gaming Authority 9.000 11/15/2015 270,400 130,000 Turning Stone Resort Casino Enterprise 9.125 9/15/2014 131,300 180,000 Universal City Florida Holding Company I/II ∞ 10.239 11/1/2006 184,950 130,000 VICORP Restaurants, Inc. 10.500 4/15/2011 123,175 150,000 Warnaco, Inc. 8.875 6/15/2013 155,250 235,000 WMG Holdings Corporation ± > Zero Coupon 12/15/2009 175,075 Total Consumer Cyclical Consumer Non-Cyclical (2.6%) 80,000 DaVita, Inc. 7.250 3/15/2015 78,600 90,000 Elan Finance Corporation, Ltd. 7.750 11/15/2011 87,638 90,000 Elan Finance plc/Elan Finance Corporation * ∞ 9.405 11/15/2006 90,900 120,000 Fisher Scientific International, Inc. 6.125 7/1/2015 119,100 130,000 HCA, Inc. 6.950 5/1/2012 113,912 170,000 IASIS Healthcare, LLC (IASIS Capital Corporation) * 8.750 6/15/2014 164,475 230,000 Jostens Holding Corporation > Zero Coupon 10/1/2008 189,750 160,000 Michael Foods, Inc. 8.000 11/15/2013 163,200 150,000 Multiplan, Inc. 10.375 4/15/2016 150,750 110,000 Smithfield Foods, Inc. * 8.000 10/15/2009 114,950 110,000 Stater Brothers Holdings, Inc. є 8.125 6/15/2012 110,550 190,000 Triad Hospitals, Inc. 7.000 5/15/2012 188,100 130,000 Triad Hospitals, Inc. 7.000 11/15/2013 126,262 160,000 US Oncology Holdings, Inc. ∞ 10.675 3/15/2007 163,200 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 115 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value Consumer Non-Cyclical  continued $90,000 US Oncology, Inc. 9.000% 8/15/2012 $93,150 160,000 Vanguard Health Holding Company II, LLC 9.000 10/1/2014 155,200 170,000 Ventas Realty, LP/Ventas Capital Corporation 6.500 6/1/2016 168,938 90,000 Warner Chilcott Corporation 8.750 2/1/2015 93,150 Total Consumer Non-Cyclical Energy (1.7%) 80,000 Chesapeake Energy Corporation * 6.375 6/15/2015 76,400 140,000 Chesapeake Energy Corporation 6.250 1/15/2018 129,850 155,000 Denbury Resources, Inc. * 7.500 12/15/2015 155,000 140,000 Harvest Operations Corporation * 7.875 10/15/2011 129,850 130,000 Hornbeck Offshore Services, Inc. 6.125 12/1/2014 121,388 460,000 Ocean Rig Norway AS 8.375 7/1/2013 487,600 60,000 Pioneer Natural Resources Company * 5.875 7/15/2016 56,184 150,000 Western Oil Sands, Inc. 8.375 5/1/2012 160,875 200,000 Whiting Petroleum Corporation 7.250 5/1/2012 196,000 40,000 Whiting Petroleum Corporation 7.250 5/1/2013 39,200 Total Energy Financials (3.1%) 300,000 FTI Consulting, Inc. 7.625 6/15/2013 303,000 420,000 J.P. Morgan Chase Capital XX 6.550 9/29/2036 423,586 420,000 Lincoln National Corporation є 7.000 5/17/2016 439,911 205,000 Morgan Stanley, Convertible 16.500 1/18/2007 209,776 420,000 Rabobank Capital Funding Trust 5.254 10/21/2016 405,398 420,000 RBS Capital Trust I * 5.512 9/30/2014 408,096 180,000 Residential Capital Corporation ∞ 7.337 10/17/2006 180,810 420,000 Wachovia Capital Trust III 5.800 3/15/2011 421,140 Total Financials Technology (1.7%) 130,000 Avago Technologies Finance Pte ∞ 10.900 12/1/2006 135,525 80,000 Electronic Data Systems Corporation, Convertible 3.875 7/15/2023 80,500 90,000 Freescale Semiconductor, Inc. 6.875 7/15/2011 94,725 80,000 Freescale Semiconductor, Inc. 7.125 7/15/2014 85,800 83,000 Intel Corporation, Convertible 2.950 12/15/2035 74,181 160,000 MagnaChip Semiconductor SA/MagnaChip Semiconductor Finance Company ∞ 8.640 12/15/2006 135,200 230,000 Seagate Technology HDD Holdings 6.800 10/1/2016 228,850 90,000 SunGard Data Systems, Inc. 9.125 8/15/2013 93,150 90,000 SunGard Data Systems, Inc. * 10.250 8/15/2015 92,700 200,000 UGS Corporation 10.000 6/1/2012 216,000 110,000 Unisys Corporation * 6.875 3/15/2010 103,950 140,000 Xerox Corporation 7.625 6/15/2013 147,000 Total Technology The accompanying Notes to Schedule of Investments are an integral part of this schedule. 116 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (44.9%) Rate Date Value T ransportation (1.4%) $160,000 CHC Helicopter Corporation 7.375% 5/1/2014 $150,800 170,000 Delta Air Lines, Inc. √ 7.111 9/18/2011 170,204 60,000 Hertz Corporation 8.875 1/1/2014 62,850 100,000 Hertz Corporation 10.500 1/1/2016 110,000 150,000 H-Lines Finance Holding Corporation > Zero Coupon 4/1/2008 132,000 260,000 Horizon Lines, LLC 9.000 11/1/2012 267,800 400,000 Piper Jaffray Equipment Trust Securities 6.750 4/1/2011 396,000 Total Transportation U.S. Government (1.2%) 1,079,380 U.S. Treasury Notes * 2.000 7/15/2014 1,057,877 Total U.S. Government Utilities (4.4%) 70,000 AES Corporation 8.875 2/15/2011 74,900 170,000 AES Corporation є 8.750 5/15/2013 182,325 185,000 AmeriGas Partners, LP 7.250 5/20/2015 184,306 150,000 Calpine Generating Company, LLC ∞√ 11.080 11/1/2006 157,875 140,000 Calpine Generating Company, LLC ∞√ 14.120 4/1/2007 149,450 350,000 Colorado Interstate Gas Company є 6.800 11/15/2015 352,727 70,000 Consumers Energy Company * 6.300 2/1/2012 69,300 110,000 Dynegy Holdings, Inc. 6.875 4/1/2011 107,112 120,000 Dynegy Holdings, Inc. 8.375 5/1/2016 122,100 120,000 Edison Mission Energy * 7.500 6/15/2013 121,200 130,000 Edison Mission Energy 7.750 6/15/2016 131,625 620,000 Enterprise Products Operating, LP 8.375 8/1/2016 652,601 95,000 Midwest Generation, LLC 8.750 5/1/2034 101,412 70,000 Mirant North America, LLC 7.375 12/31/2013 70,088 150,000 Mission Energy Holding Company 13.500 7/15/2008 167,438 330,000 NRG Energy, Inc. 7.375 2/1/2016 327,938 110,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 7.125 6/15/2014 112,200 150,000 Pacific Energy Partners, LP/Pacific Energy Finance Corporation 6.250 9/15/2015 147,750 105,000 Reliant Energy Resources Corporation 6.750 12/15/2014 99,881 150,000 SemGroup, LP 8.750 11/15/2015 151,312 160,000 Southern Natural Gas Company 7.350 2/15/2031 165,796 290,000 Williams Companies, Inc. 8.750 3/15/2032 317,550 Total Utilities Total Long-Term Fixed Income (cost $40,517,922) The accompanying Notes to Schedule of Investments are an integral part of this schedule. 117 Diversified Income Plus Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (4.9%) Rate (+) Date Value 4,391,211 Thrivent Financial Securities Lending Trust 5.320% N/A $4,391,211 Total Collateral Held for Securities Loaned (cost $4,391,211) Shares or Principal Interest Maturity Amount Short-Term Investments (5.8%) Rate (+) Date Value $765,000 Federal Home Loan Mortgage Corporation 4.400% 10/2/2006 $764,813 100,000 Federal National Mortgage Association 5.270 2/7/2007 98,204 4,374,968 Thrivent Money Market Portfolio 5.070 N/A 4,374,968 Total Short-Term Investments (cost $5,237,921) Total Investments (cost $94,264,134) 106.6% Other Assets and Liabilities, Net (6.6%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) 10-Yr. U.S. Treasury Bond Futures (27) December 2006 $(2,900,401) $(2,917,688) $(17,287) S&P 500 Index Mini-Futures 10 December 2006 $667,677 $672,700 $5,023 # Non-income producing security. * All or a portion of the security is on loan. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. > Denotes step coupon bonds for which the current interest rate and next scheduled reset date are shown. ∞ Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. Ω Denotes investments purchased on a when-issued basis. ± Designated as cover for long settling trades. є At September 29, 2006, $182,325 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,310,719 of investments were earmarked as collateral to cover open financial futures contracts. √ In bankruptcy. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments were as follows: Gross unrealized appreciation $2,854,921 Gross unrealized depreciation (779,776) Net unrealized appreciation (depreciation) $2,075,145 Cost for federal income tax purposes $94,264,134 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 118 Income Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (106.2%) Rate Date Value Asset-Backed Securities (12.7%) $6,505,834 Bear Stearns Mortgage Funding Trust ∞ 5.470% 10/25/2006 $6,505,847 10,000,000 Chase Funding Issuance Trust ∞ 5.320 10/15/2006 10,002,600 2,159,100 Countrywide Asset-Backed Certificates ± 3.903 1/25/2031 2,143,954 5,000,000 Credit Based Asset Servicing and Securitization, LLC ∞ 5.440 10/25/2006 5,000,705 10,000,000 DaimlerChrysler Master Owner Trust ± ∞ 5.380 10/15/2006 10,001,580 6,000,000 Dow Jones CDX 8.125 6/29/2011 6,105,000 20,000,000 Dow Jones CDXΩ 8.000 12/29/2011 19,912,500 10,000,000 Dow Jones CDX Ω 8.375 12/29/2011 10,006,250 4,500,000 First Franklin Mortgage Loan Asset-Backed Certificates ∞ 5.420 10/25/2006 4,500,004 8,500,000 Ford Credit Floor Plan Master Owner Trust ∞ 5.510 10/15/2006 8,504,692 3,000,000 GE Commercial Loan Trust 5.600 4/19/2015 3,000,000 10,000,000 GE Dealer Floorplan Master Note Trust ∞ є 5.370 10/20/2006 10,003,110 4,000,000 GMAC Mortgage Corporation Loan Trust ∞ 5.400 10/25/2006 4,000,000 10,000,000 GMAC Mortgage Corporation Loan Trust ± ∞ 5.420 10/25/2006 10,001,460 1,963,385 GMAC Mortgage Corporation Loan Trust ∞ 5.430 10/25/2006 1,963,401 3,000,000 IndyMac Seconds Asset-Backed Trust ∞ 5.500 10/25/2006 3,000,000 1,366,794 Option One Mortgage Loan Trust ∞ є 5.490 10/25/2006 1,367,464 2,803,766 Popular ABS Mortgage Pass-Through Trust ∞ 5.440 10/25/2006 2,803,671 5,301,240 Popular ABS Mortgage Pass-Through Trust ∞ 5.460 10/25/2006 5,302,740 4,738,280 Residential Asset Mortgage Products, Inc. ∞ 5.440 10/25/2006 4,739,057 123,698 Structured Asset Investment Loan Trust ∞ 5.410 10/25/2006 123,702 Total Asset-Backed Securities Basic Materials (1.7%) 1,800,000 Crystal US Holdings 3, LLC/Crystal US Sub 3 Corporation > є Zero Coupon 10/1/2009 1,460,250 5,000,000 Glencore Funding, LLC ± 6.000 4/15/2014 4,805,675 4,400,000 Lubrizol Corporation є 5.500 10/1/2014 4,291,830 3,000,000 Lyondell Chemical Company 8.000 9/15/2014 3,037,500 3,500,000 Precision Castparts Corporation 5.600 12/15/2013 3,480,418 Total Basic Materials Capital Goods (2.3%) 3,900,000 Boeing Capital Corporation ± 6.500 2/15/2012 4,135,521 2,400,000 CRH America, Inc. ~ 6.000 9/30/2016 2,403,367 3,429,000 Goodrich Corporation 6.800 7/1/2036 3,624,072 3,115,000 Lockheed Martin Corporation 6.150 9/1/2036 3,264,199 5,250,000 Oakmont Asset Trust 4.514 12/22/2008 5,123,522 4,309,667 Systems 2001 Asset Trust, LLC ± 6.664 9/15/2013 4,533,123 Total Capital Goods Commercial Mortgage-Backed Securities (13.6%) 10,000,000 Banc of America Commercial Mortgage, Inc. ± 5.001 9/10/2010 9,934,320 5,395,000 Banc of America Commercial Mortgage, Inc. 4.037 11/10/2039 5,212,800 495,217 Banc of America Commercial Mortgage, Inc. 3.366 7/11/2043 490,526 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 119 Income Portfolio Schedule of Investments as of September 29, 2006 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (106.2%) Rate Date Value Commercial Mortgage-Backed Securities  continued $3,000,000 Banc of America Commercial Mortgage, Inc. 5.118% 7/11/2043 $2,989,248 10,847,990 Banc of America Mortgage Securities, Inc. 4.820 9/25/2035 10,689,045 5,000,000 Citigroup Mortgage Loan Trust, Inc. ± 5.536 3/1/2036 4,991,275 3,147,950 Commercial Mortgage Pass-Through Certificates ∞ 5.430 10/15/2006 3,148,315 9,000,000 Greenwich Capital Commercial Funding Corporation 6.110 7/10/2038 9,422,820 5,239,546 HomeBanc Mortgage Trust 6.091 4/25/2037 5,303,871 5,500,000 J.P. Morgan Chase Commercial Mortgage Securities Corporation 4.302 1/15/2038 5,297,430 4,250,000 LB-UBS Commercial Mortgage Trust ± 3.323 3/15/2027 4,138,990 5,530,425 Lehman Brothers CALSTRS Mortgage Trust ± 3.988 11/20/2012 5,451,329 8,175,381 Merrill Lynch Mortgage Investors, Inc. 4.889 6/25/2035 8,089,041 6,250,000 Merrill Lynch Mortgage Trust 4.099 11/15/2010 6,171,369 6,000,000 Merrill Lynch Mortgage Trust 4.747 5/12/2043 5,754,690 8,625,000 Merrill Lynch Mortgage Trust 5.440 1/12/2044 8,598,711 7,866,318 Thornburg Mortgage Securities Trust ∞ 5.420 10/25/2006 7,843,907 7,808,852 Wachovia Bank Commercial Mortgage Loan Trust 5.604 5/20/2036 7,836,339 8,612,993 Wachovia Bank Commercial Mortgage Trust ∞ 5.530 10/15/2006 8,615,103 4,102,947 Washington Mutual Asset Securities Corporation 3.830 1/25/2035 3,964,551 2,579,239 Washington Mutual Mortgage Pass-Through Certificates ∞ 5.620 10/25/2006 2,595,736 4,058,026 Washington Mutual Mortgage Pass-Through Certificates 4.837 9/25/2035 4,004,017 8,253,431 Zuni Mortgage Loan Trust ∞ є 5.454 10/25/2006 8,242,173 Total Commercial Mortgage-Backed Securities Communications Services (7.0%) 2,805,000 AT&T Corporation ± 8.000 11/15/2031 3,428,425 6,000,000 British Telecom plc ± є 8.375 12/15/2010 6,723,858 3,500,000 Citizens Communications Company ± є 9.250 5/15/2011 3,858,750 1,750,000 Comcast Corporation є; 5.900 3/15/2016 1,750,807 3,000,000 Comcast Corporation ± 6.500 1/15/2017 3,131,523 6,000,000 Cox Communications, Inc. ~ 4.625 6/1/2013 5,577,024 1,330,000 Cox Communications, Inc. ~ 5.450 12/15/2014 1,284,717 1,800,000 Embarq Corporation є 7.082 6/1/2016 1,836,178 1,050,000 Embarq Corporation є 7.995 6/1/2036 1,111,848 3,850,000 New Cingular Wireless Services, Inc.
